 



EXHIBIT 10.27

REVOLVING CREDIT AGREEMENT

among

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP

and

OTHER BORROWERS WHICH MAY BECOME PARTIES TO THIS AGREEMENT
and

FLEET NATIONAL BANK
and

OTHER BANKS WHICH MAY BECOME PARTIES TO THIS AGREEMENT

and

FLEET NATIONAL BANK,
AS MANAGING ADMINISTRATIVE AGENT

with

FLEET SECURITIES, INC., AS ARRANGER

Dated as of December 31, 2003

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      §1. DEFINITIONS AND RULES OF INTERPRETATION     1  

    §1.1.     Definitions     1  

    §1.2.     Rules of Interpretation     25   §2. THE REVOLVING CREDIT FACILITY
    26  

    §2.1.     Commitment to Lend     26  

    §2.2.     The Revolving Credit Notes     26  

    §2.3.     Interest on Revolving Credit Loans; Fees     27  

    §2.4.     Requests for Revolving Credit Loans     29  

    §2.5.     Conversion Options     30  

    §2.6.     Funds for Revolving Credit Loans     31  

    §2.7.     Reduction of Commitment     32  

    §2.10.     Increase in Total Commitment     33  

    §2.9.     Extension of Revolving Credit Maturity Date     33   §3. REPAYMENT
OF THE REVOLVING CREDIT LOANS     34  

    §3.1.     Maturity     34  

    §3.2.     Optional Repayments of Revolving Credit Loans     34  

    §3.3.     Mandatory Repayment of Loans     34   §4. CERTAIN GENERAL
PROVISIONS     34  

    §4.1.     Funds for Payments     34  

    §4.2.     Computations     35  

-i-



--------------------------------------------------------------------------------



 



                     

    §4.3.     Inability to Determine Eurodollar Rate     35  

    §4.4.     Illegality     36  

    §4.5.     Additional Costs, Etc.     36  

    §4.6.     Capital Adequacy     37  

    §4.7.     Certificate; Limitations     38  

    §4.8.     Indemnity     38  

    §4.9.     Interest on Overdue Amounts     38   §5. LETTERS OF CREDIT        
§6. RECOURSE OBLIGATIONS     42   §7. REPRESENTATIONS AND WARRANTIES     42  

    §7.1.     Authority, Etc.     42  

    §7.2.     Governmental Approvals     45  

    §7.3.     Title to Properties; Leases     45  

    §7.4.     Financial Statements     46  

    §7.5.     No Material Changes, Etc.     46  

    §7.6.     Franchises, Patents, Copyrights, Etc.     47  

    §7.7.     Litigation     47  

    §7.8.     No Materially Adverse Contracts, Etc.     47  

    §7.9.     Compliance With Other Instruments, Laws, Etc.     48  

    §7.10.     Tax Status     48  

    §7.11.     No Event of Default     48  

    §7.12.     Investment Company Acts     48  

    §7.13.     Name, Jurisdiction of Organization; Absence of UCC Financing
Statements     48  

-ii-



--------------------------------------------------------------------------------



 



                     

    §7.14.     Absence of Liens     48  

    §7.15.     Certain Transactions     49  

    §7.16.     Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension
Plans     49  

    §7.17.     Regulations U and X     49  

    §7.18.     Environmental Compliance     49  

    §7.19.     Subsidiaries     51  

    §7.20.     Loan Documents     51  

    §7.21.     REIT Status     51  

    §7.22.     Initial Public Offering Registration Statement     51  

    §7.23.     REIT Collateral Properties     52   §8. AFFIRMATIVE COVENANTS OF
THE BORROWER AND BPI     56  

    §8.1.     Punctual Payment     56  

    §8.2.     Maintenance of Office     56  

    §8.3.     Records and Accounts     56  

    §8.4.     Financial Statements, Certificates and Information     57  

    §8.5.     Notices     59  

    §8.6.     Existence of Borrower; Maintenance of Properties     61  

    §8.7.     Existence of BPI; Maintenance of REIT Status of BPI; Maintenance
of Properties     62  

    §8.8.     Insurance     62  

    §8.9.     Taxes     63  

    §8.10.     Inspection of Properties and Books     63  

    §8.11.     Compliance with Laws, Contracts, Licenses, and Permits     64  

    §8.12.     Use of Proceeds     64  

-iii-



--------------------------------------------------------------------------------



 



                     

    §8.13.     Addition of Borrowing Base Property     64  

    §8.14.     Additional Borrowers; Solvency of Borrowers; Removal of Borrowers
    64  

    §8.15.     Further Assurances     65  

    §8.16.     Interest Rate Protection     65  

    §8.17.     Environmental Indemnification     65  

    §8.18.     Response Actions     66  

    §8.19.     Environmental Assessments     66  

    §8.20.     Employee Benefit Plans     66  

    §8.21.     No Amendments to Certain Documents     67   §9. CERTAIN NEGATIVE
COVENANTS OF THE BORROWER AND BPI     68  

    §9.1.     Restrictions on Liabilities     68  

    §9.2.     Restrictions on Liens, Etc.     70  

    §9.3.     Restrictions on Investments     72  

    §9.4.     Merger, Consolidation and Disposition of Assets; Assets of BPI    
73  

    §9.5.     Compliance with Environmental Laws     73  

    §9.6.     Distributions     74   §10. FINANCIAL COVENANTS; COVENANTS
REGARDING BORROWING BASE PROPERTIES     75  

    §10.1.     Consolidated Total Indebtedness     75  

    §10.2.     Interest Coverage Ratio     75  

    §10.3.     Fixed Charge Coverage Ratio     75  

    §10.4.     Net Worth     75   §11. COLLATERAL SECURITY     76  

-iv-



--------------------------------------------------------------------------------



 



                      §12. CONDITIONS TO THE FIRST ADVANCE     78  

    §12.1.     Loan Documents     78  

    §12.2.     Certified Copies of Organization Documents     78  

    §12.3.     By-laws; Resolutions     78  

    §12.4.     Incumbency Certificate: Authorized Signers     79  

    §12.5.     Validity of Liens     79  

    §12.6.     Survey and Taxes     79  

    §12.7.     Title Insurance, Title Exception Documents     79  

    §12.8.     Leases, Service Contracts and Other Documents     79  

    §12.9.     Estoppel Agreements; Subordination, Attornment and
Non-Disturbance Agreements     80  

    §12.10.     Certificates of Insurance     80  

    §12.11.     Hazardous Substance Assessments     80  

    §12.12.     Opinion of Counsel Concerning Organization and Loan Documents  
  80  

    §12.13.     Certificate of Occupancy     80  

    §12.14.     Appraisals     80  

    §12.16.     Structural Condition Assurances     81  

    §12.17.     Architect’s/Engineer’s Reports; Permit Assurances; Compliance  
  81  

    §12.18.     Guaranty     81  

    §12.19.     Financial Analysis of Initial Collateral Properties     81  

    §12.20.     Inspection of Collateral Properties     81  

    §12.21.     Certifications from Government Officials; UCC-11 Reports     81
 

    §12.22.     Completion of Initial Public Offering; IPO Proceeds     82  

    §12.23.     Proceedings and Documents     82  

-v-



--------------------------------------------------------------------------------



 



                      §13. CONDITIONS TO ALL BORROWINGS     82  

    §13.1.     Representations True; No Event of Default; Compliance Certificate
    82  

    §13.2.     No Legal Impediment     83  

    §13.3.     Governmental Regulations     83  

    §13.4.     Borrowing Documents     83   §14. EVENTS OF DEFAULT;
ACCELERATION; ETC.     83  

    §14.1.     Events of Default and Acceleration     83  

    §14.2.     Termination of Commitments     87  

    §14.3.     Remedies     87   15. SECURITY INTEREST AND SET-OFF     88  

    15.1     Security Interest     88  

    15.2     Set-Off and Debit     88  

    15.3     Right to Freeze     89  

    15.4     Additional Rights     89   §16. THE AGENT     89  

    §16.1.     Authorization     89  

    §16.2.     Employees and Agents     89  

    §16.3.     No Liability     90  

    §16.4.     No Representations     90  

    §16.5.     Payments     90  

    §16.6.     Holders of Notes     91  

    §16.7.     Indemnity     91  

    §16.8.     Agent as Lender     92  

-vi-



--------------------------------------------------------------------------------



 



                     

    §16.9.     Notification of Defaults and Events of Default     92  

    §16.10.     Duties in Case of Enforcement     92  

    §16.11.     Successor Agent     93  

    §16.12.     Notices     94   §17. EXPENSES     94   §18. INDEMNIFICATION    
95   §19. SURVIVAL OF COVENANTS, ETC.     95   §20. ASSIGNMENT; PARTICIPATIONS;
ETC.     96  

    §20.1.     Conditions to Assignment by Lenders.     96  

    §20.2.     Certain Representations and Warranties; Limitations; Covenants  
  97  

    §20.3.     Register     97  

    §20.4.     New Notes     98  

    §20.5.     Participations     98  

    §20.6.     Pledge by Lender     98  

    §20.7.     No Assignment by Borrower     99  

    §20.8.     Disclosure     99  

    §20.9.     Syndication     99   §21. NOTICES, ETC.     99   §22. FPLP AS
AGENT FOR THE BORROWER     100   §23. GOVERNING LAW; CONSENT TO JURISDICTION AND
SERVICE     100   §24. HEADINGS     101  

-vii-



--------------------------------------------------------------------------------



 



                      §25. COUNTERPARTS     101   §26. ENTIRE AGREEMENT, ETC.  
  101   §27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS     101   §28.
CONSENTS, AMENDMENTS, WAIVERS, ETC.     102   §29. SEVERABILITY     103   §30.
INTEREST RATE LIMITATION     103  

-viii-



--------------------------------------------------------------------------------



 



Exhibits to Revolving Credit Agreement

Exhibit A – Form of Revolving Credit Note

Exhibit B – Form of Completed Loan Request

Exhibit C – Forms of Compliance Certificates

Exhibit D – Collateral Property Conditions

Exhibit E – Form of Assignment and Assumption

Exhibit F – Form of Joinder Agreement

Exhibit G – Environmental Assessments

-ix-



--------------------------------------------------------------------------------



 



Schedules to Revolving Credit Agreement

     
Schedule 1
  Borrowers
 
   
Schedule 2
  Lender’s Commitments
 
   
Schedule 7.1(b)
  Capitalization
 
   
Schedule 7.3(c)
  Partially-Owned Entities
 
   
Schedule 7.7
  Litigation
 
   
Schedule 7.13
  Legal Name; Jurisdiction
 
   
Schedule 7.14
  Standard Lease Form
 
   
Schedule 7.15
  Affiliate Transactions
 
   
Schedule 7.16
  Employee Benefit Plans
 
   
Schedule 7.19
  Subsidiaries
 
   
Schedule 7.23
  Information Regarding Collateral Properties
7.23(c)
       Buildings
7.23(d)
       Condition of Building
7.23(j)
       Historic Status
7.23(l)
       Leases
7.23(m)
       Service Agreements
 
   
Schedule 9.1
  Indebtedness
9.1(f)
       Existing Indebtedness
9.1(h)
       Contingent Liabilities
 
   
Schedule 8.19
  Employee Benefit Plans

-x-



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT

     This REVOLVING CREDIT AGREEMENT is made as of the 31st day of December,
2003, by and among FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a
Delaware limited partnership (“FPLP”) and the Wholly-Owned Subsidiaries (defined
below) which are listed on Schedule 1 hereto (as such Schedule 1 may be (or may
be deemed to be) amended from time to time (FPLP and any such Wholly-Owned
Subsidiary being hereinafter referred to collectively as the “Borrower” unless
referred to in their individual capacities), having their principal place of
business at 7200 Wisconsin Avenue, Suite 310, Bethesda, Maryland 20814; FLEET
NATIONAL BANK (“Fleet”), having its principal place of business at 100 Federal
Street, Boston, Massachusetts 02110 and the other lending institutions which may
become parties hereto pursuant to §20 (individually, a “Lender” and
collectively, the “Lenders”); FLEET, as managing administrative agent for itself
and each other Lender (the “Agent”); and FLEET SECURITIES, INC., as Arranger.

RECITALS

     A. The Borrower is primarily engaged in the business of owning, acquiring,
developing, renovating and operating industrial and so-called flex properties in
the Mid-Atlantic region of the United States.

     B. First Potomac Realty Trust, a Maryland real estate investment trust (the
“Trust”), is the sole general partner of FPLP, holds in excess of 80% of the
partnership interests in FPLP as of the date of this Agreement, and is qualified
to elect REIT status for income tax purposes and has agreed to guaranty the
obligations of the Borrower hereunder and under the other Loan Documents (as
defined below).

     C. The Borrower and the Trust have requested, and the Lenders have agreed
to establish, a senior secured revolving credit facility for use by the Borrower
pursuant to the terms and conditions hereof.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto agree as follows:



     §1. DEFINITIONS AND RULES OF INTERPRETATION.



     §1.1. Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:

     AAP Qualification. See §7.6.

1



--------------------------------------------------------------------------------



 



     Accountants. In each case, independent certified public accountants
reasonably acceptable to the Majority Lenders. The Lenders hereby acknowledge
that the Accountants may include KPMG LLP and any other so-called “big-four”
accounting firm.

     Accounts Payable. Accounts payable of the Borrower, the Trust and their
respective Subsidiaries, as determined in accordance with GAAP.

     Additional Collateral Property Conditions. The conditions precedent to a
Real Estate Asset (other than the Initial Collateral Properties, if any)
becoming a Collateral Property, as set forth in §11.4.

     Adjusted EBITDA. As at any date of determination, an amount equal to
(i) Consolidated EBITDA for the applicable period; minus (ii) the Capital
Reserve on such date.

     Adjusted Net Operating Income. As at any date of determination, an amount
equal to (i) the Net Operating Income of the Collateral Properties for the two
most recently completed fiscal quarters, multiplied by 2; minus (ii) the
Collateral Property Capital Reserve on such date.

     Advance Rate. See definition of “Borrowing Base Availability”.

     Affiliate. With reference to any Person, (i) any director, officer, general
partner, trustee or managing member (or the equivalent thereof) of that Person,
(ii) any other Person controlling, controlled by or under direct or indirect
common control of that Person, (iii) any other Person directly or indirectly
holding 5% or more of any class of the capital stock or other equity interests
(including options, warrants, convertible securities and similar rights) of that
Person, (iv) any other Person 5% or more of any class of whose capital stock or
other equity interests (including options, warrants, convertible securities and
similar rights) is held directly or indirectly by that Person, and (v) any
Person directly or indirectly controlling that Person, whether through a
management agreement, voting agreement, other contract or otherwise.

     Agent. See the preamble to this Agreement. The Agent shall include any
successor agent, as permitted by §16.

     Agent’s Head Office. The Agent’s office located at 100 Federal Street,
Boston, Massachusetts 02110, or at such other location as the Agent may
designate from time to time, or the office of any successor agent permitted
under §16.

     Agreement. This Revolving Credit Agreement, including the Schedules and
Exhibits hereto, as the same may be from time to time amended, restated,
modified and/or supplemented and in effect.

2



--------------------------------------------------------------------------------



 



     Agreement of Limited Partnership of the Borrower. The Amended and Restated
Agreement of Limited Partnership of FPLP, dated September 15, 2003, as amended,
among the Trust and the limited partners named therein, as amended through the
date hereof and as the same may be further amended from time to time as
permitted by §8.20.

     Applicable Base Rate Margin. The Applicable Base Rate Margin is set forth
in §2.3(c).

     Applicable L/C Percentage. With respect to any Letter of Credit, a per
annum percentage equal to the Applicable Libor Margin in effect on the date on
which such Letter of Credit was issued.

     Applicable Libor Margin. The Applicable Libor Margin is set forth in
§2.3(c).

     Appraised Value of Collateral Properties. On any date of determination, the
amount determined by the Agent from time to time based upon the applicable MAI
Appraisals for the Collateral Properties at such time.

     Arranger. Fleet Securities, Inc.

     Assignment and Assumption. See §20.1.

     Assignments of Contracts. The collateral assignment and security agreement
in respect of contracts, licenses and Permits dated as of the date hereof
pursuant to which the Borrower has granted and assigned (or in the case of New
Collateral Properties, will grant and assign) to the Agent, for the benefit of
the Agent and the Lenders, a security interest in, and assignment of, the
Borrower’s interest its contracts, licenses, Permits and Service Agreements
relating to the Collateral Properties.

     Assignments of Protected Interest Rate Agreement. The one or more
collateral assignments of interest rate agreements entered into by the Borrower
from time to time in favor of the Agent, for the benefit of the Agent and the
Lenders, pursuant to which the Borrower will assign all of its rights in and to
the Protected Interest Rate Agreement.

     Assignments of Rents and Leases. The collateral assignments of rents and
leases dated as of the date hereof from the Borrower to the Agent pursuant to
which the Borrower has granted and assigned (or in the case of New Collateral
Properties, will grant and assign) to the Agent, for the benefit of the Agent
and the Lenders, a security interest in, and assignment of, the Borrower’s
interest as lessor with respect to all Leases (and rents thereunder) of all or
any part of the Collateral Properties.

     Base Rate. The higher of (i) the variable per annum rate of interest
announced from time to time by Fleet at its head office in Boston, Massachusetts
as its “base rate”

3



--------------------------------------------------------------------------------



 



and (ii) one half of one percent (1/2%) plus the Federal Funds Rate. The Base
Rate is a reference rate and does not necessarily represent the lowest or best
rate being charged to any customer. Any change in the Base Rate during an
Interest Period shall be effective and result in a corresponding change on the
same day in the rate of interest accruing from and after such day on the unpaid
balance of principal of the Base Rate Loans, if any, effective on the day of
such change in the Base Rate, without notice or demand of any kind.

     Base Rate Loan(s). Those Loans bearing interest calculated by reference to
the Base Rate.

     Borrower. See the preamble hereto.

     Borrowing Base. As determined from time to time, the Collateral Properties.

     Borrowing Base Availability. As of the date that any Loan is to be made
hereunder, an amount equal to the lesser of (i) 70 % (the “Advance Rate”) of the
Collateral Property Value at such time, provided that the Advance Rate shall be
automatically and permanently decreased to 65% at such time as the Collateral
Property Value multiplied by 65% would be at least equal to $50,000,000, and
(ii) the Collateral Debt Service Coverage Amount at such time. The amount
available to be drawn at any time shall be the Borrowing Base Availability less
the Maximum Drawing Amount and all outstanding Loans at such time.

     Borrowing Base Conditions. See definition of “Collateral Property(ies)”.

     Borrowing Base NOI. As of any date of determination, the Adjusted Net
Operating Income calculated with respect to the Real Estate Assets which are
Collateral Properties during the quarter upon which such Net Operating Income is
based, provided that such Net Operating Income shall be adjusted on a pro forma
basis to account for Real Estate Assets that were sold by the Borrower during
such quarter by reducing the Adjusted Net Operating Income by the Net Operating
Income generated by such Real Estate Asset and to account for Real Estate Assets
that were acquired by the Borrower and added to the Borrowing Base during such
quarter by projecting the results generated by any such Real Estate Asset for
the portion of the applicable quarter during which the Borrower owned such Real
Estate Asset over the entire applicable quarter.

     Building Service Equipment. All apparatus, fixtures and articles of
personal property owned by the Borrower now or hereafter attached to or used or
procured for use in connection with the operation or maintenance of any
Building, including, without limitation, all engines, furnaces, boilers,
stokers, pumps, heaters, tank, dynamos, motors, generators, switchboards,
electrical equipment, heating, plumbing, lifting and ventilating apparatus,
air-cooling and air-conditioning apparatus, gas and electric fixtures,
elevators, escalators, fittings, and machinery and all other equipment of every
kind and description,

4



--------------------------------------------------------------------------------



 



used or procured for use in the operation of any Building (except apparatus,
fixtures or articles of personal property belonging to lessees or other
occupants of such building or to Persons other than the Borrower unless the same
be abandoned by any such lessee or other occupant or Person), together with any
and all replacements thereof and additions thereto.

     Buildings. Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate Assets.

     Business Day. For all purposes other than as covered by clause (ii) below,
any day other than a Saturday, Sunday or legal holiday on which banks in Boston,
Massachusetts are open for the conduct of a substantial part of their commercial
banking business; and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Libor Rate Loans,
any day that is a Business Day described in clause (i) and that is also a day
for trading by and between banks in United States dollar deposits in the London
interbank market.

     Capital Expenditures. Any expenditure for any item that would be treated or
defined as a capital expenditure under GAAP.

     Capital Reserve. As at any date of determination, a capital reserve equal
to the total number of square feet of the Real Estate Assets on such date,
multiplied by $0.15.

     Capitalization Rate. The Capitalization Rate shall be 9.5%.

     Capitalized Leases. Leases under which the Borrower or any of its
Subsidiaries or any Partially-Owned Entity is the lessee or obligor, the
discounted future rental obligations under which are required to be capitalized
on the balance sheet of the lessee or obligor in accordance with GAAP.

     CERCLA. See §7.18.

     Closing Date. December 31, 2003.

     Code. The Internal Revenue Code of 1986, as amended and in effect from time
to time.

     Collateral. All of the properties, rights and interests of the Borrower,
whether now owned or hereafter acquired, that are or are intended to be subject
to the security interests, liens and mortgages created by the Security
Documents, including, without limitation, (i) the Collateral Properties,
(ii) the Leases, (iii) the Permits and the Service Agreements, (iv) any and all
proceeds of the foregoing items (i) through (iii), inclusive, and (v) the
Guaranty.

5



--------------------------------------------------------------------------------



 



     Collateral Debt Service Coverage Amount. As of any date of determination,
the maximum principal amount calculated assuming (A) a monthly loan payment
equal to (i) Adjusted Net Operating Income; divided by (ii) 1.4; with the result
of clauses (i) and (ii) being divided by (iii) 12, (B) monthly interest at a
rate per annum equal to the greatest of (i) the highest interest rate then
applicable to the Loans, (ii) the then annual rate of interest on 10-year United
States Treasury obligations plus 2.50% and (iii) 6.50%, and (C) a 25-year
mortgage-style amortization.

     Collateral Property(ies). As of any date of determination, an Initial
Collateral Property, if any, or a New Collateral Property with respect to which
the Collateral Property Conditions have been met and that: (i) is a Permitted
Property, (ii) is not the subject of a Disqualifying Environmental Event,
(iii) is not a Real Estate Asset Under Development, (iv) is wholly-owned by the
Borrower, and (v) has been improved with a Building or Buildings which (a) have
been issued a certificate of occupancy (where available) or are otherwise
lawfully occupied for their intended use and (b) are in good and sound operating
condition (the foregoing clauses (i) through (v) and the succeeding proviso
being herein referred to collectively as the “Borrowing Base Conditions”). Any
Collateral Property in which the Agent releases the lien of the Lenders pursuant
to §11.3 shall no longer constitute a Collateral Property.

     Collateral Property Capital Reserve. As at any date of determination, a
capital reserve equal to the total number of square feet of the Collateral
Properties on such date, multiplied by $0.15.

     Collateral Property Conditions. The conditions set forth in Section 12
hereof and in Exhibit D hereto, and including items relating to financial
analysis, inspection, title insurance, property and liability insurance
coverages, Leases, rent rolls, environmental site assessment, appraisal and
structural review of any proposed Collateral Property.

     Collateral Property Value. At any date of determination, the sum of
(i) with respect to all Real Estate Assets that have been Collateral Properties
for less than two complete fiscal quarters, an amount equal to the Appraised
Value of Collateral Properties, plus (ii) with respect to all Real Estate Assets
that have been Collateral Properties for at least two complete fiscal quarters,
an amount equal to Borrowing Base NOI divided by the Capitalization Rate.

     Commitment. With respect to each Lender, the amount set forth from time to
time on Schedule 2 hereto as the amount of such Lender’s Commitment to make
Revolving Credit Loans to, and to participate in the issuance, extension and
renewal of Letters of Credit for the account of, the Borrower as such Schedule 2
may be updated by the Agent from time to time.

6



--------------------------------------------------------------------------------



 



     Commitment Percentage. With respect to each Lender, the percentage set
forth on Schedule 2 hereto as such Lender’s percentage of the Total Commitment,
as such Schedule 2 may be updated by the Agent from time to time.

     Completed Loan Request. A loan request accompanied by all information
required to be supplied under the applicable provisions of §2.4.

     Consolidated or consolidated. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrower, the Trust and
their respective Subsidiaries, consolidated in accordance with GAAP in
accordance with the terms of this Agreement.

     Consolidated EBITDA. In relation to the Borrower, the Trust and their
respective Subsidiaries for any fiscal quarter, an amount equal to, without
double-counting, the net income or loss of the Borrower, the Trust and their
respective Subsidiaries determined in accordance with GAAP (before minority
interests and excluding the adjustment for so-called “straight-line rent
accounting”) for such quarter, plus (x) the following to the extent deducted in
computing such Consolidated net income for such quarter: (i) Consolidated Total
Interest Expense for such quarter, (ii) real estate depreciation and
amortization for such quarter, and (iii) other non-cash charges for such
quarter; and minus (y) all gains attributable to the sale or other disposition
of assets or debt restructurings in such quarter, in each case adjusted to
include the Borrower’s, the Trust’s or any Subsidiary’s pro rata share of EBITDA
(and the items comprising EBITDA) from any Partially-Owned Entity in such
quarter, based on its percentage ownership interest in such Partially-Owned
Entity (or such other amount to which the Borrower, the Trust or such Subsidiary
is entitled or for which the Borrower, the Trust or such Subsidiary is obligated
based on an arm’s length agreement). In determining Consolidated EBITDA for the
purposes of calculating Fair Market Value of Real Estate Assets and Consolidated
Total Adjusted Asset Value, (i) any and all income of the Borrower, the Trust
and their respective Subsidiaries received from any Real Estate Asset Under
Development or any other Real Estate Asset that is included in such calculations
at its cost basis value shall be excluded, (ii) for the first two complete
fiscal quarters after a Real Estate Asset is acquired, it shall be included in
such calculations at its cost basis value, as determined in accordance with
GAAP, and (iii) Consolidated EBITDA shall be adjusted on a pro forma basis to
account for Real Estate Assets that were sold by the Borrower during such
quarter by reducing the Consolidated EBITDA generated by such Real Estate Asset
and to account for Real Estate Assets that were acquired by the Borrower during
such quarter by projecting the Consolidated EBITDA generated by any such Real
Estate Asset for the portion of the applicable quarter during which the Borrower
owned such Real Estate Asset over the entire applicable quarter. For purposes of
this definition, it is agreed that (a) for the fiscal quarter ending
December 31, 2003, Consolidated EBITDA is equal to Consolidated EBITDA for the
two consecutive fiscal months ending on December 31, 2003 multiplied by 1.5,
(b) for the two consecutive fiscal quarters ending March 31, 2004, Consolidated
EBITDA is equal to Consolidated EBITDA for the five consecutive

7



--------------------------------------------------------------------------------



 



fiscal months ending on March 31, 2004 multiplied by 1.2, (c) for the four
consecutive fiscal quarters ending December 31, 2003, Consolidated EBITDA is
equal to Consolidated EBITDA for the two consecutive fiscal months ending on
December 31, 2003 multiplied by 6, (d) for the four consecutive fiscal quarters
ending March 31, 2004, Consolidated EBITDA is equal to Consolidated EBITDA for
the five consecutive fiscal months ending on March 31, 2004 multiplied by 2.4,
(e) for the four consecutive fiscal quarters ending June 30, 2004, Consolidated
EBITDA is equal to Consolidated EBITDA for the eight consecutive fiscal months
ending on June 30, 2004 multiplied by 1.5 and (f) for the four consecutive
fiscal quarters ending September 30, 2004, Consolidated EBITDA is equal to
Consolidated EBITDA for the eleven consecutive fiscal months ending on
September 30, 2004 multiplied by 1.09. In addition, in respect of charges
required to be taken against Consolidated EBITDA and bonuses and stock grants
made by the Trust, in each case in connection with the Initial Public Offering,
only one sixth (1/6) of the aggregate amount of such Initial Public Offering
charges taken in the fiscal quarter ending December 31, 2003 shall be required
to reduce Consolidated EBITDA for such quarter.

     Consolidated Fixed Charges. For any fiscal quarter, an amount equal to
(i) Consolidated Total Interest Expense for such quarter plus (ii) the aggregate
amount of scheduled principal payments of Indebtedness (excluding balloon
payments at maturity) required to be made during such quarter by the Borrower,
the Trust and their respective Subsidiaries on a Consolidated basis plus
(iii) the dividends and distributions, if any, paid or required to be paid
during such quarter on the Preferred Equity, if any, of the Borrower, the Trust
and their respective Subsidiaries (other than dividends paid in the form of
capital stock). For purposes of this definition, it is agreed that (a) for the
fiscal quarter ending December 31, 2003, Consolidated Fixed Charges are equal to
Consolidated Fixed Charges for the two consecutive fiscal months ending on
December 31, 2003 multiplied by 1.5, (b) for the four consecutive fiscal
quarters ending December 31, 2003, Consolidated Fixed Charges are equal to
Consolidated Fixed Charges for the two consecutive fiscal months ending on
December 31, 2003 multiplied by 6, (c) for the four consecutive fiscal quarters
ending March 31, 2004, Consolidated Fixed Charges are equal to Consolidated
Fixed Charges for the five consecutive fiscal months ending on March 31, 2004
multiplied by 2.4, (d) for the four consecutive fiscal quarters ending June 30,
2004, Consolidated Fixed Charges are equal to Consolidated Fixed Charges for the
eight consecutive fiscal months ending on June 30, 2004 multiplied by 1.5 and
(e) for the four consecutive fiscal quarters ending September 30, 2004,
Consolidated Fixed Charges are equal to Consolidated EBITDA for the eleven
consecutive fiscal months ending on September 30, 2004 multiplied by 1.09.

     Consolidated Tangible Net Worth. As of any date of determination, an amount
equal to the Consolidated tangible net worth of the Borrower and its
Subsidiaries, as determined in accordance with GAAP.

8



--------------------------------------------------------------------------------



 



     Consolidated Total Adjusted Asset Value. As of any date of determination,
the sum of (A) the Fair Market Value of Real Estate Assets as of such date; plus
(B) the value of the Borrower’s assets other than Real Estate Assets as of such
date, as determined in accordance with GAAP.

     Consolidated Total Indebtedness. As of any date of determination,
Consolidated Total Indebtedness means for the Borrower, the Trust and their
respective Subsidiaries, all obligations, contingent or otherwise, which should
be classified on the obligor’s balance sheet as liabilities, or to which
reference should be made by footnotes thereto, all in accordance with GAAP,
including, in any event, the sum of (without double-counting), (i) all Accounts
Payable on such date, and (ii) all Indebtedness outstanding on such date, in
each case whether Recourse, Without Recourse or contingent, provided, however,
that amounts not drawn under the Revolving Credit Loans on such date shall not
be included in calculating Consolidated Total Indebtedness, and provided,
further, that (without double-counting), each of the following shall be included
in Consolidated Total Indebtedness: (a) all amounts of guarantees, indemnities
for borrowed money, stop-loss agreements and the like provided by the Borrower,
the Trust and their respective Subsidiaries, in each case in connection with and
guarantying repayment of amounts outstanding under any other Indebtedness;
(b) all amounts for which a letter of credit (including the Letters of Credit)
has been issued for the account of the Borrower, the Trust or any of their
respective Subsidiaries; (c) all amounts of bonds posted by the Borrower, the
Trust or any of their respective Subsidiaries guaranteeing performance or
payment obligations; and (d) all liabilities of the Borrower, the Trust or any
of their respective Subsidiaries as partners, members or the like for
liabilities (whether such liabilities are Recourse, Without Recourse or
contingent obligations of the applicable partnership or other Person) of
partnerships or other Persons in which any of them have an equity interest,
which liabilities are for borrowed money or any of the matters listed in clauses
(a), (b) or (c) above. Without limitation of the foregoing (without double
counting), with respect to any Partially-Owned Entity, (x) to the extent that
the Borrower, the Trust or any of their respective Subsidiaries or such
Partially-Owned Entity is providing a completion guaranty in connection with a
construction loan entered into by a Partially-Owned Entity, Consolidated Total
Indebtedness shall include the Borrower’s, the Trust’s or such Subsidiary’s pro
rata liability under the Indebtedness relating to such completion guaranty (or,
if greater, the Borrower’s, the Trust’s or such Subsidiary’s potential liability
under such completion guaranty) and (y) in connection with the liabilities
described in clauses (a) and (d) above (other than completion guarantees, which
are referred to in clause (x)), the Consolidated Total Indebtedness shall
include the portion of the liabilities of such Partially-Owned Entity which are
attributable to the Borrower’s, the Trust’s or such Subsidiary’s percentage
equity interest in such Partially-Owned Entity or such greater amount of such
liabilities for which the Borrower, the Trust or their respective Subsidiaries
are, or have agreed to be, liable by way of guaranty, indemnity for borrowed
money, stop-loss agreement or the like, it being agreed that, in any case,
Indebtedness of a Partially-Owned Entity shall not be excluded from Consolidated
Total Indebtedness by virtue of the liability of such Partially-Owned Entity

9



--------------------------------------------------------------------------------



 



being Without Recourse. For purposes hereof, the amount of borrowed money shall
equal the sum of (1) the amount of borrowed money as determined in accordance
with GAAP plus (2) the amount of those contingent liabilities for borrowed money
set forth in subsections (a) through (d) above, but shall exclude any adjustment
for so-called “straight-line interest accounting”.

     Consolidated Total Interest Expense. For any fiscal quarter, the aggregate
amount of interest required in accordance with GAAP to be paid, accrued,
expensed or, to the extent it could be a cash expense in the applicable quarter,
capitalized, without double-counting, by the Borrower, the Trust and their
respective Subsidiaries during such quarter on: (i) all Indebtedness of the
Borrower, the Trust and their respective Subsidiaries (including the Loans and
including original issue discount and amortization of prepaid interest, if any),
(ii) all amounts available for borrowing, or for drawing under letters of credit
(including the Letters of Credit), if any, issued for the account of the
Borrower, the Trust or any of their respective Subsidiaries, but only if such
interest was or is required to be reflected as an item of expense, and (iii) all
commitment fees, agency fees, facility fees, balance deficiency fees and similar
fees and expenses in connection with the borrowing of money. For purposes of
this definition, it is agreed that (a) for the fiscal quarter ending
December 31, 2003, Consolidated Total Interest Expense is equal to Consolidated
Total Interest Expense for the two consecutive fiscal months ending on
December 31, 2003 multiplied by 1.5, (b) for the four consecutive fiscal
quarters ending December 31, 2003, Consolidated Total Interest Expense is equal
to Consolidated Total Interest Expense for the two consecutive fiscal months
ending on December 31, 2003 multiplied by 6, (c) for the four consecutive fiscal
quarters ending March 31, 2004, Consolidated Total Interest Expense is equal to
Consolidated Total Interest Expense for the five consecutive fiscal months
ending on March 31, 2004 multiplied by 2.4, (d) for the four consecutive fiscal
quarters ending June 30, 2004, Consolidated Total Interest Expense is equal to
Consolidated Total Interest Expense for the eight consecutive fiscal months
ending on June 30, 2004 multiplied by 1.5 and (e) for the four consecutive
fiscal quarters ending September 30, 2004, Consolidated Total Interest Expense
is equal to Consolidated Total Interest Expense for the eleven consecutive
fiscal months ending on September 30, 2004 multiplied by 1.09.

     Conversion Request. A notice given by the Borrower to the Agent of its
election to convert or continue a Loan in accordance with §2.5.

     Default. When used with reference to this Agreement or any other Loan
Document, an event or condition specified in §14.1 that, but for the requirement
that time elapse or notice be given, or both, would constitute an Event of
Default.

     Delinquent Lender. See §16.5(c).

     Disqualifying Environmental Event. Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar

10



--------------------------------------------------------------------------------



 



environmental event with respect to any Collateral Property that will, in the
Agent’s reasonable opinion, cost in excess of $500,000 to remediate or, which,
with respect to all of the Collateral Properties, will, in the Agent’s
reasonable opinion cost in excess of $1,000,000 in the aggregate to remediate.

     Distribution. With respect to:

     (i) the Borrower, any distribution of cash or other cash equivalent,
directly or indirectly, to the partners of the Borrower; or any other
distribution on or in respect of any partnership interests of the Borrower; and

     (ii) the Trust, the declaration or payment of any dividend on or in respect
of any shares of any class of capital stock or other equity of the Trust, other
than dividends payable solely in shares of common stock by the Trust; the
purchase, redemption, or other retirement of any shares of any class of capital
stock or other equity of the Trust, directly or indirectly through a Subsidiary
of the Trust or otherwise; the return of capital by the Trust to its
shareholders as such; or any other distribution on or in respect of any shares
of any class of capital stock or other equity of the Trust.

     Dollars or $. Lawful currency of the United States of America.

     Drawdown Date. The date on which any Revolving Credit Loan is made or is to
be made, and the date on which any Revolving Credit Loan is converted or
continued in accordance with §2.5.

     Eligible Assignee. Any of (a) a commercial bank (or similar financial
institution) organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of $500,000,000;
(b) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof or the District of Columbia, and having
a net worth of at least $100,000,000, calculated in accordance with GAAP; and
(c) a commercial bank (or similar financial institution) organized under the
laws of any other country (including the central bank of such country) which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), or a political subdivision of any such country, and having total assets
in excess of $500,000,000, provided that such bank (or similar financial
institution) is acting through a branch or agency located in the United States
of America.

     Employee Benefit Plan. Any employee benefit plan within the meaning of
§3(3) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.

11



--------------------------------------------------------------------------------



 



     Environmental Indemnity Agreement. The one or more Environmental Indemnity
Agreements entered into on or after the date hereof from the Borrower and the
Trust to the Agent and the Lenders pursuant to which the Borrower and the Trust
shall each, among other things, indemnify the Agent and the Lenders from
environmental liability on or affecting the Collateral Properties in accordance
with the terms thereof.

     Environmental Laws. See §7.18(a).

     Environmental Reports. See §7.18

     ERISA. The Employee Retirement Income Security Act of 1974, as amended and
in effect from time to time.

     ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

     ERISA Reportable Event. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder.

     Event of Default. See §14.1.

     Extension. See §2.9.

     Facility Fee. See §2.3(d).

     Fair Market Value of Real Estate Assets. As of any date of determination,
the sum of (A) with respect to Real Estate Assets other than Real Estate Assets
Under Development, an amount equal to (i)(x) Adjusted EBITDA for the most recent
two (2) consecutive complete fiscal quarters less management fees paid in such
period to the extent not already deducted in calculating Adjusted EBITDA or, if
greater, 3% of total revenues in such period minus any management fees actually
paid in such period and deducted in calculating Adjusted EBITDA (as such
management fee amount is adjusted in conformity with the adjustments made in
determining Adjusted EBITDA for the applicable quarters), with the sum thereof
multiplied by (y) 2; with the product thereof being divided by (z) the
Capitalization Rate; plus (B) with respect to Real Estate Assets Under
Development, an amount equal to the cost basis value of such Real Estate Asset
on such date, as determined in accordance with GAAP and approved by the Agent.
Notwithstanding the foregoing, in calculating Adjusted EBITDA for purposes of
determining the Fair Market Value of Real Estate Assets only, there shall be
added back to Consolidated EBITDA for the applicable period the aggregate amount
of general and administrative expenses, as determined in accordance with GAAP,
incurred by the Borrower, the Trust and their respective Subsidiaries in such
period.

12



--------------------------------------------------------------------------------



 



     Federal Funds Rate. For any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Agent from 3 federal funds brokers of recognized standing selected by the Agent.

     Financial Statement Date. June 30, 2003.

     Formation Transactions. The “Formation Transactions” as set forth and
described in the Prospectus.

     Fronting Bank. Fleet.

     “funds from operations”. As defined in accordance with resolutions adopted
by the Board of Governors of the National Association of Real Estate Investment
Trusts, as in effect at the applicable date of determination.

     GAAP. Generally accepted accounting principles, consistently applied.

     Guaranteed Pension Plan. Any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by the Borrower or the
Trust, as the case may be, or any ERISA Affiliate of any of them the benefits of
which are guaranteed on termination in full or in part by the PBGC pursuant to
Title IV of ERISA, other than a Multiemployer Plan.

     Guaranty. The Guaranty, dated as of the date hereof, made by the Trust in
favor of the Agent and the Lenders pursuant to which the Trust guarantees to the
Agent and the Lenders the unconditional payment and performance of the
Obligations.

     Hazardous Substances. See §7.18(b).

     Increase. See §2.8.

     Increase Conditions. The satisfaction of each of the following:



  (a)   no Default or Event of Default shall have occurred and be continuing
(both before and after giving effect to the Increase) and all representations
and warranties contained in the Loan Documents shall be true and correct as of
the effective date of the Increase (except to the extent that such
representations and warranties relate expressly to an earlier date);

13



--------------------------------------------------------------------------------



 



  (b)   the Increase shall be extended on the same terms and conditions
applicable to the other Loans;     (c)   to the extent any portion of the
Increase is committed to by a third party financial institution or institutions
not already a Lender hereunder, such financial institution shall be approved by
the Agent (such approval not to be unreasonably withheld or delayed) and each
such financial institution shall have signed a counterpart signature page
becoming a party to this Agreement and a “Lender” hereunder; and     (d)   one
or more of the existing Lenders or such other financial institutions which may
become parties hereto incident to the Increase have committed in writing
pursuant to the terms hereof to lend the full aggregate amount of the Increase.

     Indebtedness. All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, including in any
event and whether or not so classified: (a) all debt and similar monetary
obligations, whether direct or indirect, including, without limitation, all
Obligations; (b) all liabilities secured by any mortgage, pledge, security
interest, lien, charge, or other encumbrance existing on property owned or
acquired subject thereto, whether or not the liability secured thereby shall
have been assumed; (c) all reimbursement obligations under letters of credit
(including the Letters of Credit); and (d) all guarantees for borrowed money,
endorsements and other contingent obligations, whether direct or indirect, in
respect of indebtedness or obligations of others, including any obligation to
supply funds (including partnership obligations and capital requirements) to or
in any manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise.

     Initial Collateral Properties. None.

     Initial Public Offering. The initial public offering of the Trust, as
described in the Prospectus.

     Interest Payment Date. As to any Base Rate Loan and any Libor Rate Loan,
the last day of any calendar month in which such Loan is outstanding, and with
respect to any Libor Rate Loan, also on the last day of the applicable Interest
Period.

     Interest Period. With respect to each Revolving Credit Loan, but without
duplication of any other Interest Period, (a) initially, the period commencing
on the

14



--------------------------------------------------------------------------------



 



Drawdown Date of such Loan and ending on the last day of one of the following
periods (as selected by the Borrower in a Completed Loan Request): (i) for any
Base Rate Loan, the calendar month in which such Base Rate Loan is made (whether
by borrowing or by conversion from a Libor Rate Loan), and (ii) for any Libor
Rate Loan, 30, 60 or 90 days; and (b) thereafter, each period commencing at the
end of the last day of the immediately preceding Interest Period applicable to
such Revolving Credit Loan and ending on the last day of the applicable period
set forth in (a)(i) and (ii) above (as selected by the Borrower in a Conversion
Request); provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

     (A) if any Interest Period with respect to a Base Rate Loan would end on a
day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

     (B) if any Interest Period with respect to a Libor Rate Loan would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;

     (C) if the Borrower shall fail to give notice of conversion as provided in
§2.5, the Borrower shall be deemed to have requested a conversion of the
affected Libor Rate Loan to a Base Rate Loan on the last day of the then current
Interest Period with respect thereto;

     (D) any Interest Period relating to any Libor Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to subparagraph (E) below, end on the last Business Day
of a calendar month; and

     (E) no Interest Period may extend beyond the Maturity Date.

     Investments. All expenditures made and all liabilities incurred
(contingently or otherwise, but without double-counting): (i) for the
acquisition of stock, partnership or other equity interests or for the
acquisition of Indebtedness of, or for loans, advances, capital contributions or
transfers of property to, any Person; (ii) in connection with Real Estate Assets
Under Development; and (iii) for the acquisition of any other obligations of any
Person. In determining the aggregate amount of Investments outstanding at any
particular time: (a) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution);
(b) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as

15



--------------------------------------------------------------------------------



 



dividends, interest or otherwise; and (c) there shall not be deducted from the
aggregate amount of Investments any decrease in the value thereof.

     IPO Proceeds. The proceeds of the Initial Public Offering available to the
Borrower (after deducting the costs and expenses incurred in connection with the
Initial Public Offering).

     Joinder Documents. The one or more Joinder Agreements among the Agent (on
behalf of itself and the Lenders) and any Wholly-owned Subsidiary which is to
become a Borrower at any time after the Closing Date, the form of which is
attached hereto as Exhibit F, together with all other documents, instruments and
certificates required by any such Joinder Agreement to be delivered by such
Wholly- owned Subsidiary to the Agent and the Lenders on the date such
Wholly-owned Subsidiary becomes a Borrower hereunder.

     Leases. Leases, licenses and agreements whether written or oral, relating
to the use or occupation of space in or on the Buildings or on the Real Estate
Assets by persons other than the Borrower or any other member of the Potomac
Group, including but not limited to the leases listed on Schedule 7.23(l).

     Lenders. Collectively, Fleet and each other lending institution which may
become a party to this Agreement, and any other Person who becomes an assignee
of any rights of a Lender pursuant to §20 or a Person who acquires all or
substantially all of the stock or assets of a Lender.

     Letters of Credit. See §5.1.1.

     Letter of Credit Application. See §5.1.1.

     Letter of Credit Fee. See §2.3(e).

     Letter of Credit Participation. See §5.1.4.

     Libor Breakage Costs. With respect to any Libor Rate Loan to be prepaid
prior to the end of the applicable Interest Period or not borrowed, converted or
continued (“drawn” and, with correlative meaning, “draw”) after elected, a
prepayment “breakage” fee in an amount required to compensate the Lenders for
any and all additional losses, costs or expenses that such Lenders incur as a
result of such prepayment or failure to borrow, convert or continue a Libor Rate
Loan, including, without limitation, any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits of other funds acquired by any Lender to fund or maintain such Libor
Rate Loan.

16



--------------------------------------------------------------------------------



 



     Libor Rate. For any Interest Period with respect to a Libor Rate Loan,
means, the rate per annum as determined on the basis of the offered rates for
deposits in Dollars, for a period of time comparable to such Libor Rate Loan
which appears on the Dow Jones Market Service (formerly known as the Telerate
Service) page 3750 as of 11:00 a.m. London time on the day that is two Business
Days preceding the first day of such Libor Rate Loan; provided, however, if the
rate described above does not appear on the Dow Jones Market Service on any
applicable interest determination date, the Libor Rate shall be the rate
(rounded upward, if necessary, to the nearest one hundred-thousandth of a
percentage point), determined on the basis of the offered rates for deposits in
Dollars for a period of time comparable to such Libor Rate Loan which are
offered by four major banks in the London interbank market at approximately
11:00 a.m. London time, on the day that is two (2) Business Days preceding the
first day of such Libor Rate Loan, as selected by the Agent. The principal
London office of each of the four major London banks will be requested to
provide a quotation of its Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are provided as requested, the rate
for that date will be determined on the basis of the rates quoted for loans in
Dollars to leading European banks for a period of time comparable to such Libor
Rate Loan offered by major banks in New York City at approximately 11:00 a.m.
New York City time, on the day that is two Business Days preceding the first day
of such Libor Rate Loan. In the event that the Agent is unable to obtain any
such quotation as provided above, it will be deemed that the Libor Rate cannot
be determined. In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to Libor Rate deposits of
any Lender, then for any period during which such Reserve Percentage shall
apply, the Libor Rate shall be equal to the amount determined above divided by
an amount equal to 1 minus the Reserve Percentage.

     Libor Rate Loan(s). Loans bearing interest calculated by reference to the
Libor Rate.

     Lien. See §9.2.

     Loan Documents. Collectively, this Agreement, the Guaranty, the Security
Documents, the Notes, the Letters of Credit, the Letter of Credit Applications,
the Joinder Documents and any and all other agreements, instruments, documents
or certificates now or hereafter evidencing or otherwise relating to the Loans
and executed and delivered by or on behalf of the Borrower or its Subsidiaries
or the Trust or its Subsidiaries in connection with or in any way relating to
the Loans or the transactions contemplated by this Agreement, and all schedules,
exhibits and annexes hereto or thereto, as any of the same may from time to time
be amended and in effect.

     Loans. The Revolving Credit Loans.

     MAI Appraisal. Real property appraisal(s) of the value of any Collateral
Property or property proposed by the Borrower to become a Collateral Property,
determined on a

17



--------------------------------------------------------------------------------



 



market value basis, performed and prepared at the Borrower’s expense,
impartially by an independent MAI qualified appraiser(s) selected and retained
by the Agent, the form and substance of such appraisal(s) to be subject to
review, revision, adjustment and approval by the Agent with the final
determination of value to be made by the Agent. Each such Appraisal shall have
been prepared in accordance with the Uniform Standards of Professional Appraisal
Practice and the Financial Institutions Reform, Recovery, and Enforcement Act of
1989.

     Major Leases. Those Leases for 10,000 square feet or more of the net
leaseable area of a Building located on a Collateral Property, as such square
footage number may be increased by the Agent in its sole discretion. For
purposes of this definition, all leases to a single tenant and/or its Affiliates
within a building or industrial park or similar development, in each case
located on a Collateral Property, shall be aggregated.

     Major Tenants. As to any Major Lease, those tenants that are parties to
that Major Lease and any guarantors of those tenants.

     Majority Lenders. As of any date, the Lenders whose aggregate Commitments
constitute at least sixty-six and two-thirds percent (66-2/3%) of the Total
Commitment (or, if the Commitments have been terminated, the Lenders whose
aggregate Commitments, immediately prior to such termination, constituted at
least sixty-six and two-thirds percent (66-2/3%) of the Total Commitment).

     Maturity Date. December 31, 2006, or such earlier date (or later date
pursuant to §2.9) on which the Revolving Credit Loans shall become due and
payable pursuant to the terms hereof. The Maturity Date may be extended to
December 31, 2007 in accordance with the terms of §2.9.

     Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries
may at any time draw under outstanding Letters of Credit, as such maximum
aggregate amount may be reduced from time to time pursuant to the terms of the
Letter of Credit.

     Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or the Trust, as the case may
be, or any ERISA Affiliate.

     Net Operating Income. For any period, an amount equal to (i) the aggregate
rental and other income from the operation of the applicable Real Estate Assets
during such period; minus (ii) all expenses and other proper charges incurred in
connection with the operation of such Real Estate Assets (including, without
limitation, real estate taxes, management fees and bad debt expenses) during
such period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, capital expenses for such
period, and depreciation, amortization, and other non-

18



--------------------------------------------------------------------------------



 



cash expenses for such period, all as determined in accordance with GAAP (except
that any rent leveling adjustments shall be excluded from rental income). For
purposes of this definition, it is agreed that (a) for the two consecutive
fiscal quarters ending December 31, 2003, Net Operating Income for such two
quarters shall be equal to the Net Operating Income for the two consecutive
fiscal months ending on December 31, 2003 multiplied by 3, and (b) for the two
consecutive fiscal quarters ending March 30, 2004, Net Operating Income for such
two quarters shall be equal to the Net Operating Income for the five consecutive
fiscal months ending on March 31, 2004 multiplied by 1.2.

     New Collateral Properties. See §11.4. The New Collateral Properties shall
include the Real Estate Assets more particularly described in the Security Deeds
for such properties; (b) the Buildings and Building Service Equipment located
thereon; (c) all other property owned by the Borrower located on or at the New
Collateral Properties incident to any of the same described in any Security
Document or other Loan Document; and (d) all proceeds or products of any of the
foregoing, unless released pursuant to §11.3.

     Note Record. A Record with respect to any Note.

     Notes. The Revolving Credit Notes.

     Obligations. All indebtedness, obligations and liabilities of the Borrower
and its Subsidiaries to any of the Lenders or the Agent, individually or
collectively (but without double-counting), under this Agreement and each of the
other Loan Documents and in respect of any of the Loans, the Notes and
Reimbursement Obligations incurred and the Letter of Credit Applications and the
Letters of Credit and other instruments at any time evidencing any thereof,
whether existing on the date of this Agreement or arising or incurred hereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, and including any indebtedness,
obligations and liabilities of the Borrower and its Subsidiaries under any
Protected Interest Rate Agreement entered into with any Lender.

     Organizational Documents. Collectively, (i) the Agreement of Limited
Partnership of FPLP, (ii) the Certificate of Limited Partnership of FPLP,
(iii) the Amended and Restated Declaration of Trust of the Trust, (iv) the
Amended and Restated By-Laws of the Trust, and (v) all of the partnership
agreements, corporate charters and by-laws, limited liability company operating
agreements, joint venture agreements or similar agreements, charter documents
and certificates or other agreements relating to the formation, organization or
governance of any Borrower (including, without limitation, any Wholly-owned
Subsidiary who becomes a Borrower from time to time hereunder), in each case as
any of the foregoing may be amended in accordance with §8.20.

19



--------------------------------------------------------------------------------



 



     Partially-Owned Entity(ies). Any of the partnerships, associations,
corporations, limited liability companies, trusts, joint ventures or other
business entities or Persons in which the Borrower or the Trust, directly, or
indirectly through its full or partial ownership of another entity, own an
equity interest, but which is not required in accordance with GAAP to be
consolidated with the Borrower or the Trust for financial reporting purposes.

     PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.

     Permits. All governmental permits, licenses, and approvals necessary for
the lawful operation and maintenance of the Real Estate Assets.

     Permitted Liens. Liens permitted by §9.2.

     Permitted Property. A property which is an industrial property or a
so-called flex property and is located in the Mid-Atlantic region.

     Person. Any individual, corporation, general partnership, limited
partnership, trust, limited liability company, limited liability partnership,
unincorporated association, business, or other legal entity, and any government
(or any governmental agency or political subdivision thereof).

     Potomac Group. Collectively, (i) FPLP, (ii) the Trust, (iii) the respective
Subsidiaries of FPLP and the Trust and (iv) the Partially-Owned Entities.

     Preferred Equity. Any preferred stock, preferred partnership interests,
preferred member interests or other preferred equity interests issued by the
Borrower, the Trust or any of their respective Subsidiaries.

     Prospectus. See §7.22.

     Prospectus Financials. See §7.4(a).

     Protected Interest Rate Agreement. An agreement which evidences the
interest protection arrangements required by §8.15, and all extensions,
renewals, modifications, amendments, substitutions and replacements thereof.

     Rate Period. The period beginning on the first day of any fiscal month
following delivery to the Agent of the annual or quarterly financial statements
required to be delivered pursuant to §8.4.1(a) or §8.4(b) and ending on the last
day of the fiscal month in which the next such annual or quarterly financial
statements are delivered to the Agent.

     RCRA. See §7.18.

20



--------------------------------------------------------------------------------



 



     Real Estate Assets. The fixed and tangible properties consisting of land
and/or Buildings owned by the Borrower or any of its Subsidiaries at the
relevant time of reference thereto, including, without limitation, the
Collateral Properties at such time of reference.

     Real Estate Assets Under Development. Any Real Estate Assets for which the
Borrower or any of its Subsidiaries is actively pursuing construction of one or
more Buildings or other improvements and for which construction is proceeding to
completion without undue delay from Permit denial, construction delays or
otherwise, all pursuant to such Person’s ordinary course of business, provided
that any such Real Estate Asset (or, if applicable, any Building comprising a
portion of any such Real Estate Asset) will no longer be considered a Real
Estate Asset Under Development when a certificate of occupancy has issued for
such Real Estate Asset (or Building) or such Real Estate Asset (or Building) may
otherwise be lawfully occupied for its intended use.

     Record. The grid attached to any Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by any Lender
with respect to any Loan.

     Recourse. With reference to any obligation or liability, any liability or
obligation that is not Without Recourse to the obligor thereunder, directly or
indirectly. For purposes hereof, a Person shall not be deemed to be “indirectly”
liable for the liabilities or obligations of an obligor solely by reason of the
fact that such Person has an ownership interest in such obligor, provided that
such Person is not otherwise legally liable, directly or indirectly, for such
obligor’s liabilities or obligations (e.g., without limitation, by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor).

     Registration Statement. See §7.22.

     Reimbursement Obligation. The Borrower’s obligation to reimburse the
Lenders and the Agent on account of any drawing under any Letter of Credit as
provided in §5.2. Notwithstanding the foregoing, unless the Borrower shall
notify the Agent of its intent to repay the Reimbursement Obligation on the date
of the related drawing under any Letter of Credit as provided in §5.2 and such
Reimbursement Obligation is in fact paid by the Borrower on such date, such
Reimbursement Obligation shall simultaneously with such drawing be converted to
and become a Base Rate Loan as set forth in §5.3.

     REIT. A “real estate investment trust”, as such term is defined in
Section 856 of the Code.

     Release. See §7.18(c)(iii).

21



--------------------------------------------------------------------------------



 



     Reserve Percentage. The maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against "Euro-currency Liabilities” as
defined in Regulation D.

     Revolving Credit Loan(s). Each and every revolving credit loan made or to
be made by the Lenders to the Borrower pursuant to §2.

     Revolving Credit Notes. Collectively, the separate promissory notes of the
Borrower in favor of each Lender in substantially the form of Exhibit A hereto,
in an aggregate principal amount equal to $50,000,000, dated as of the date
hereof or as of such later date as any Person becomes a Lender under this
Agreement, and completed with appropriate insertions, as each of such notes may
be amended, replaced, substituted and/or restated from time to time.

     SARA. See §7.18.

     SEC. The Securities and Exchange Commission, or any successor thereto.

     SEC Filings. Collectively, (i) the Registration Statement, (ii) the
Prospectus, (iii) each so-called follow-on prospectus filed by the Trust with
the SEC from time to time, (v) each Form 10-K and Form 8-K filed by the Trust
with the SEC from time to time and (vi) each of the other public forms and
reports filed by the Trust with the SEC from time to time.

     Security Deeds. Collectively, the mortgages and deeds of trust from the
Borrower to the Agent for the benefit of the Lenders (or to trustees named
therein acting on behalf of the Agent for the benefit of the Lenders), pursuant
to which the Borrower has conveyed (or in the case of New Collateral Properties,
will convey) to the Agent, for itself and as agent for the Lenders, the
Collateral Properties as security for the Obligations.

     Security Documents. Collectively, the Security Deeds, the Assignments of
Rents and Leases, the Environmental Indemnity Agreements, the Assignment of
Contracts, the Subordination, Attornment and Non-Disturbance Agreements, the
Guaranty, the Assignment of Protected Interest Rate Agreement, the UCC-1
financing statements executed and delivered in connection therewith, and all
other agreements, instruments or contracts at any time evidencing any security
for the payment of the Obligations.

     Service Agreements. Collectively, the service agreements with third parties
(including the Borrower’s Subsidiaries), whether written or oral, relating to
the operation, management, maintenance, security, finance or insurance of the
Collateral Properties.

     Subordination, Attornment and Non-Disturbance Agreement. An agreement among
the Agent (for the benefit of itself and the Lenders), the Borrower and a tenant
under a

22



--------------------------------------------------------------------------------



 



Collateral Property Lease pursuant to which such tenant agrees to subordinate
its rights under the Lease to the lien of the applicable Security Deed and
agrees to recognize the Agent or its successor in interest as landlord under the
Lease in the event of a foreclosure or deed-in-lieu under the Security Deed, in
form and substance reasonably satisfactory to the Agent.

     Subsidiary. Any corporation, association, partnership, limited liability
company, trust, joint venture or other business entity or Person which is
required to be consolidated with the Borrower or the Trust in accordance with
GAAP.

     Surveys. Instrument surveys of each of the Collateral Properties dated as
of a date satisfactory to the Agent in respect of each Initial Collateral
Property, if any, or, in the case of a New Collateral Property, no earlier than
ninety (90) days before the date upon which such property becomes a Collateral
Property, each of which (except as may otherwise be accepted in writing by the
Agent) shall show the location of all buildings, structures, easements and
utility lines on the applicable Collateral Property, shall be sufficient to
remove the general survey exception from the applicable Title Policy, shall show
that all buildings and structures are within the lot lines of the applicable
Collateral Property, shall not show any encroachments by others, shall show the
zoning district or districts in which the applicable Collateral Property is
located and shall show whether or not the applicable Collateral Property is
located in a flood hazard district as established by the Federal Emergency
Management Agency or any successor agency or is located in any flood plain,
flood hazard or wetland protection district established under federal, state or
local law and, in addition, shall otherwise be in form and substance reasonably
satisfactory to the Agent and meet the then applicable standards of the Agent.

     Surveyor Certificates. Certificates executed by the surveyors who prepared
the Surveys dated as of a date in close proximity to the date of the applicable
survey and containing such information relating to the Collateral Properties as
the Agent or the Title Insurance Company may require, such certificates to be
reasonably satisfactory to the Agent in form and substance.

     Tenant Estoppel. A tenant estoppel certificate addressed to the Agent (for
the benefit of the Agent and the Lenders) executed by a tenant under a Major
Lease which attests to the authenticity and validity of such tenants’ Major
Lease and the absence of default by either party thereunder, contains such other
information as the Agent may reasonably require, and contains no information
unsatisfactory to the Agent in its reasonable discretion.

     Title Insurance Company. Fidelity National Title Insurance Company or other
nationally recognized title insurance company first approved by the Agent.

     Title Policy. For each Collateral Property, an ALTA standard form title
insurance policy (or, if such form is not available, an equivalent form of
mortgage title insurance

23



--------------------------------------------------------------------------------



 



policy acceptable to the Agent) issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Agent may reasonably require, any such
reinsurance to be with direct access agreements) in an amount equal to the Total
Commitment in effect from time to time (or such lesser amount as the Agent may
approve based upon the greater of the Appraised Value of Collateral Properties
attributable to such Collateral Property and the Collateral Property Value
attributable to such Collateral Property) insuring the priority of the Security
Deed and Assignment of Leases and Rents relating to such Collateral Property,
and insuring that the Borrower holds good and clear record marketable fee simple
title to such Collateral Property, subject only to the encumbrances permitted by
the relevant Security Deed and which shall not contain exceptions for mechanics
liens, persons in occupancy (other than tenants under Leases listed on Schedule
7.23 with respect to the Initial Collateral Properties, if any, and other than
as approved by the Agent with respect to New Collateral Properties, as tenants
only, with no purchase option or right of first refusal) or matters which would
be shown by a survey, shall not insure over any matter except to the extent that
any such affirmative insurance is acceptable to the Agent in its sole
discretion, and shall contain such endorsements and affirmative insurance as the
Agent in its discretion may reasonably require, including but not limited to
(a) comprehensive endorsement, (b) variable rate of interest endorsement,
(c) usury endorsement, (d) revolving credit endorsement, (e) doing business
endorsement, (f) tie-in endorsement, (g) first loss endorsement, (h) date down
endorsement, (i) zoning endorsement, (j) survey endorsement, (k) access
endorsement, (l) creditors’ rights exception deletion endorsement and (m) tax
lot endorsement.

     Total Commitment. As of any date, the sum of the then current Commitments
of the Lenders. As of the Closing Date, the Total Commitment is $50,000,000.
After the Closing Date, the aggregate amount of the Total Commitment may be
increased to an amount not exceeding $100,000,000, provided that such Increase
is in accordance with the provisions of §2.8.

     Trust. See preamble.

     Type. As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Libor Rate Loan.

     Unanimous Lender Approval. The written consent of each Lender that is a
party to this Agreement at the time of reference.

     Unencumbered Asset. Any Real Estate Asset that on any date of determination
is not subject to any Liens (except for Permitted Liens).

     Wholly-owned Subsidiary. Any single purpose entity which is a Subsidiary of
FPLP and of which FPLP at all times owns directly or indirectly (through a
Subsidiary or Subsidiaries) 100% of the outstanding voting or controlling
interests and of the economic interests.

24



--------------------------------------------------------------------------------



 



     “Without Recourse” or “without recourse”. With reference to any obligation
or liability, any obligation or liability for which the obligor thereunder is
not liable or obligated other than as to its interest in a designated Real
Estate Asset or other specifically identified asset only, subject to such
limited exceptions to the non-recourse nature of such obligation or liability,
such as fraud, misappropriation and misapplication indemnities, as are usual and
customary in like transactions involving institutional lenders at the time of
the incurrence of such obligation or liability, and to usual and customary
environmental indemnification obligations in connection with such designated
Real Estate Asset.



     §1.2. Rules of Interpretation.

     (i) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms or the terms of this Agreement.

     (ii) The singular includes the plural and the plural includes the singular.

     (iii) A reference to any law includes any amendment or modification to such
law.

     (iv) A reference to any Person includes its permitted successors and
permitted assigns.

     (v) Accounting terms not otherwise defined herein have the meanings
assigned to them by generally accepted accounting principles applied on a
consistent basis by the accounting entity to which they refer.

     (vi) The words “include”, “includes” and “including” are not limiting.

     (vii) All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in Massachusetts, have the meanings assigned to them therein.

     (viii) Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated.

     (ix) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

25



--------------------------------------------------------------------------------



 



     §2. THE REVOLVING CREDIT FACILITY.



     §2.1 Commitment to Lend. Subject to the provisions of §2.4 and the other
terms and conditions set forth in this Agreement, each of the Lenders severally
agrees to lend to the Borrower, and the Borrower may borrow, repay, and reborrow
from each Lender from time to time between the Closing Date and the Maturity
Date upon notice by the Borrower to the Agent (with copies to the Agent for each
Lender) given in accordance with §2.4, such sums as are requested by the
Borrower up to a maximum aggregate principal amount outstanding (after giving
effect to all amounts requested) at any one time equal to such Lender’s
Commitment minus, without double counting, an amount equal to such Lender’s
Commitment Percentage multiplied by the sum of all Reimbursement Obligations to
the extent not yet deemed Revolving Credit Loans and the Maximum Drawing Amount;
provided that the sum of the outstanding amount of the Revolving Credit Loans
(after giving effect to all amounts requested), plus the Maximum Drawing Amount
and, without double counting the portion, if any, of any Letter of Credit which
is drawn and included in the Revolving Credit Loans, all outstanding
Reimbursement Obligations, shall not at any time exceed the lesser of (i) the
Total Commitment and (ii) the Borrowing Base Availability at such time, and
provided, further, that at the time the Borrower requests a Revolving Credit
Loan and after giving effect to the making thereof: (i) in the case of any
borrowing or other extension of credit, all of the conditions in §13 (and in the
case of the initial borrowing on the Closing Date, also the conditions in §12)
have been met at the time of such request, and (ii) there has not occurred and
is not continuing (or will not occur by reason thereof) any Default or Event of
Default.

     The Revolving Credit Loans shall be made pro rata in accordance with each
Lender’s Commitment Percentage. Each request for a Revolving Credit Loan made
pursuant to §2.4 shall constitute a representation and warranty by the Borrower
that the conditions set forth in §12 have been satisfied as of the Closing Date
and that the conditions set forth in §13 have been satisfied on the date of such
request and will be satisfied on the proposed Drawdown Date of the requested
Loan or issuance of Letter of Credit, as the case may be, provided that the
making of such representation and warranty by the Borrower shall not limit the
right of any Lender not to lend if such conditions have not been met. No
Revolving Credit Loan or other extension of credit shall be required to be made
by any Lender unless all of the conditions contained in §12 have been satisfied
as of the Closing Date with respect to the initial Revolving Credit Loan or
issuance of Letter of Credit, and unless all of the conditions set forth in §13
have been satisfied at the time of any request for a Revolving Credit Loan or
other extension of credit and on the Drawdown Date therefor.



     §2.2. The Revolving Credit Notes. The Revolving Credit Loans shall be
evidenced by the Revolving Credit Notes. A Revolving Credit Note shall be
payable to the order of each Lender in an aggregate principal amount equal to
such Lender’s

26



--------------------------------------------------------------------------------



 



Commitment. The Borrower irrevocably authorizes each Lender to make or cause to
be made, at or about the time of the Drawdown Date of any Revolving Credit Loan
or at the time of receipt of any payment of principal on such Lender’s Revolving
Credit Note, an appropriate notation on such Lender’s applicable Note Record
reflecting the making of such Revolving Credit Loan or (as the case may be) the
receipt of such payment. The outstanding amount of the Revolving Credit Loans
set forth on such applicable Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Note Record shall
not limit or otherwise affect the rights and obligations of the Borrower
hereunder or under any Revolving Credit Note to make payments of principal of or
interest on any Revolving Credit Note when due.



     §2.3. Interest on Revolving Credit Loans; Fees.

          (a) Each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto (unless earlier paid in accordance with §3.2) at a rate
equal to the Base Rate plus the Applicable Base Rate Margin.

          (b) Each Libor Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of the Interest Period
with respect thereto (unless earlier paid in accordance with §3.2) at a rate
equal to the Libor Rate determined for such Interest Period plus the Applicable
Libor Margin.

          (c) With reference to Base Rate Loans and Libor Rate Loans, the
“Applicable Base Rate Margin” the “Applicable Libor Margin” shall be equal to
(A) from the Closing Date through the end of the fiscal month in which the
financial statements required to be delivered pursuant to §8.4(b) for the fiscal
quarter of the Borrower ending December 31, 2003 are delivered to the Agent, a
percentage equal to 0.25% for the Applicable Base Rate Margin and 2.15% for the
Applicable Libor Margin, and (B) thereafter, the percentage determined for each
Rate Period by reference to the Table below:

27



--------------------------------------------------------------------------------



 



Table

Applicable Margin

                                      Applicable         Applicable   Base Rate
Total Leverage Ratio

--------------------------------------------------------------------------------

  Libor Margin

--------------------------------------------------------------------------------

  Margin

--------------------------------------------------------------------------------

a)
  greater than or equal to 60%     2.50 %     0.50 %
c)
  less than 60% but greater than or equal to 55%     2.25 %     0.35 %
d)
  less than 55% but greater or equal to than 50%     2.15 %     0.25 %
e)
  less than 50%     1.90 %     0.15 %

For purposes of determining the Applicable Base Rate Margin and the Applicable
Libor Margin, the Consolidated Total Leverage Ratio (§10.1 hereof) will be
tested quarterly, commencing with the fiscal quarter of the Borrower ending
March 31, 2004, based on the annual or quarterly financial statements required
to be delivered pursuant to §8.4(a) or 8.4(b), respectively. For purposes of
determining the interest rate for any Rate Period hereunder, any interest rate
change shall be effective on the first day of the fiscal month immediately
following the date on which the financial statements required to be delivered
pursuant to §8.4(a) or §8.4(b) are delivered to the Agent, together with a
notice to the Agent (which shall be verified by the Agent) specifying any change
in the Applicable Base Rate Margin and/or the Applicable Libor Margin. If the
Borrower has failed to timely deliver the financial statements required to be
delivered by it pursuant to §8.4(a) or §8.4(b), then in addition to the other
rights and remedies of the Lenders hereunder, the Applicable Base Rate Margin
and the Applicable Libor Margin that are then in effect shall automatically be
increased to the next highest level until such financial statements are
delivered.

          (c) The Borrower unconditionally promises to pay interest on each
Revolving Credit Loan in arrears on each Interest Payment Date with respect
thereto, and when the principal of such Revolving Credit Loan is due (whether at
maturity, by reason of acceleration or otherwise).

28



--------------------------------------------------------------------------------



 



          (d) The Borrower agrees to pay to the Agent, for the accounts of the
Lenders in accordance with their respective Commitment Percentages, from the
Closing Date through the Maturity Date, a facility fee (the “Facility Fee”)
calculated at the rate of (i) for any day when the outstanding principal balance
of the Loans is equal to or less than 50% of the Total Commitment, 0.25% per
annum, and (ii) for any day when the outstanding principal balance of the Loans
is greater than 50% of the Total Commitment, 0.15% per annum, in each case
calculated on the average daily amount, during each fiscal quarter or portion
thereof, of the unborrowed portion of the Total Commitment. The Facility Fee
shall be payable quarterly in arrears on the fifth Business Day of each calendar
quarter for the immediately preceding calendar quarter commencing on the first
such date following the Closing Date through the Maturity Date, with a final
payment on the Maturity Date.

          (e) The Borrower shall pay to the Agent a fee (in each case, a “Letter
of Credit Fee”) in an amount equal to the Applicable L/C Percentage of the
undrawn amount of each outstanding Letter of Credit, which fee (a) shall be
payable quarterly in arrears on the fifth Business Day of each calendar quarter
for the immediately preceding calendar quarter, with a final payment on the
Maturity Date or any earlier date on which the Commitments shall terminate
(which Letter of Credit Fee shall be pro-rated for any calendar quarter in which
such Letter of Credit is issued, drawn upon or otherwise reduced or terminated)
and (b) shall be for the accounts of the Lenders and the Fronting Bank as
follows: (i) an amount equal to 0.125% per annum of the Letter of Credit Fee
shall be for the account of the Fronting Bank and (ii) the remainder of the
Letter of Credit Fee shall be for the accounts of the Lenders (including the
Fronting Bank) pro rata in accordance with their respective Commitment
Percentages



     §2.4. Requests for Revolving Credit Loans.

     The following provisions shall apply to each request by the Borrower for a
Revolving Credit Loan:

         (i) The Borrower shall submit a Completed Loan Request to the Agent,
together with a duplicate copy of such Completed Loan Request for each Lender
which is then a party to this Agreement at the time such loan request is made.
Except as otherwise provided herein, each Completed Loan Request shall be in a
minimum amount of $500,000 or an integral multiple of $100,000 in excess
thereof. Each Completed Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loans
requested from the Lenders on the proposed Drawdown Date.

         (ii) Each Completed Loan Request shall be delivered by the Borrower to
the Agent by 10:00 a.m. (x) on the Business Day of the

29



--------------------------------------------------------------------------------



 



proposed Drawdown Date of any Base Rate Loan, and (y) at least three
(3) Business Days prior to the proposed Drawdown Date of any Libor Rate Loan.

         (iii) Each Completed Loan Request shall include a completed writing in
the form of Exhibit B hereto specifying: (1) the principal amount of the
Revolving Credit Loan requested, (2) the proposed Drawdown Date of such
Revolving Credit Loan, (3) the Interest Period applicable to such Revolving
Credit Loan, and (4) the Type of such Revolving Credit Loan being requested, and
certifying that, both before and after giving effect to such requested Revolving
Credit Loan, no Default or Event of Default exists or will exist under this
Agreement or any other Loan Document and that, after giving effect to the
Requested Revolving Credit Loan (and all other outstanding Revolving Credit
Loans and Letters of Credit), the Borrower is in compliance with Borrowing Base
Availability.

         (iv) No Lender shall be obligated to fund any Revolving Credit Loan
unless:

            (a) a Completed Loan Request has been timely received by the Agent
as provided in subsection (i) above; and

            (b) both before and after giving effect to the Revolving Credit Loan
to be made pursuant to the Completed Loan Request, all of the conditions
contained in §12 shall have been satisfied as of the Closing Date, with respect
to the initial advance only, and all of the conditions set forth in §13 shall
have been met, including, without limitation, the condition under §13.1 that
there be no Default or Event of Default under this Agreement.

         (v) The Agent will use reasonable efforts to cause the Completed Loan
Request to be delivered to each Lender on the same day it is received by the
Agent and will, absent circumstances outside of its control, cause the Completed
Loan Request to be delivered to each Lender on the Business Day following the
day a Completed Loan Request is received by the Agent.



     §2.5. Conversion Options.

          (a) The Borrower may elect from time to time to convert any
outstanding Revolving Credit Loan to a Revolving Credit Loan of another Type,
provided that (i) subject to the further proviso at the end of this §2.5(a) and
subject to §2.5(b) and §2.5(d), with respect to any conversion of a Base Rate
Loan to a Libor Rate Loan (or a

30



--------------------------------------------------------------------------------



 



continuation of a Libor Rate Loan, as provided in §2.5(b)), the Borrower shall
give the Agent (with copies to the Agent for each Lender) at least three
(3) Business Days’ prior written notice of such election, which such notice must
be received by the Agent by 10:00 a.m. on any Business Day; and (ii) no Loan may
be converted into a Libor Rate Loan when any Default or Event of Default has
occurred and is continuing. All or any part of outstanding Revolving Credit
Loans of any Type may be converted as provided herein, provided that each
Conversion Request relating to the conversion of a Base Rate Loan to a Libor
Rate Loan shall be for an amount equal to $1,000,000 or an integral multiple of
$100,000 in excess thereof and shall be irrevocable by the Borrower.

          (b) Any Revolving Credit Loan of any Type may be continued as such
upon the expiration of the Interest Period with respect thereto (i) in the case
of Base Rate Loans, automatically and (ii) in the case of Libor Rate Loans by
compliance by the Borrower with the notice provisions contained in §2.5(a)(i);
provided that no Libor Rate Loan may be continued as such when any Default or
Event of Default has occurred and is continuing but shall be automatically
converted to a Base Rate Loan on the last day of the first Interest Period
relating thereto ending during the continuance of any Default or Event of
Default. The Borrower shall notify the Agent promptly when any such automatic
conversion contemplated by this §2.5(b) is scheduled to occur.

          (c) In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any Revolving Credit Loan in accordance with
the terms hereof, such Loan shall be automatically converted to a Base Rate Loan
at the end of the applicable Interest Period.

          (d) The Borrower may not request or elect a Libor Rate Loan pursuant
to §2.4, elect to convert a Base Rate Loan to a Libor Rate Loan pursuant to
§2.5(a) or elect to continue a Libor Rate Loan pursuant to §2.5(b) if, after
giving effect thereto, there would be greater than four (4) Libor Rate Loans
then outstanding. Any Loan Request or Conversion Request for a Libor Rate Loan
that would create greater than four (4) Libor Rate Loans outstanding shall be
deemed to be a Loan Request or Conversion Request for a Base Rate Loan. By way
of explanation of the foregoing, in the event that the Borrower wishes to
convert or continue two or more Loans into one Libor Rate Loan on the same day
and for identical Interest Periods (or borrow an additional Revolving Credit
Loan simultaneously with converting or continuing a Revolving Credit Loan for
identical Interest Periods), such Libor Rate Loan shall constitute one single
Libor Rate Loan for purposes of this clause (d).



     §2.6. Funds for Revolving Credit Loans.

          (a) Subject to the other provisions of this §2, not later than
11:00 a.m. (Boston time) on the proposed Drawdown Date of any Revolving Credit
Loan, each of the Lenders will make available to the Agent, at the Agent’s Head
Office, in immediately available funds, the amount of such Lender’s Commitment
Percentage of the amount of

31



--------------------------------------------------------------------------------



 



the requested Revolving Credit Loan. Upon receipt from each Lender of such
amount, the Agent will make available to the Borrower the aggregate amount of
such Revolving Credit Loan made available to the Agent by the Lenders. All such
funds received by the Agent by 11:00 a.m. (Boston time) on any Business Day will
be made available to the Borrower not later than 2:00 p.m. on the same Business
Day; funds received after such time will be made available by not later than
11:00 a.m. on the next Business Day. The failure or refusal of any Lender to
make available to the Agent at the aforesaid time and place on any Drawdown Date
the amount of its Commitment Percentage of the requested Revolving Credit Loan
shall not relieve any other Lender from its several obligation hereunder to make
available to the Agent the amount of its Commitment Percentage of any requested
Revolving Credit Loan but in no event shall the Agent (in its capacity as Agent)
have any obligation to make any funding or shall any Lender be obligated to fund
more than its Commitment Percentage of the requested Revolving Credit Loan or to
increase its Commitment Percentage on account of such failure or otherwise.

          (b) The Agent may, unless notified to the contrary by any Lender prior
to a Drawdown Date, assume that such Lender has made available to the Agent on
such Drawdown Date the amount of such Lender’s Commitment Percentage of the
Revolving Credit Loan to be made on such Drawdown Date, and the Agent may (but
it shall not be required to), in reliance upon such assumption, make available
to the Borrower a corresponding amount. If any Lender makes available to the
Agent such amount on a date after such Drawdown Date, such Lender shall pay to
the Agent on demand an amount equal to the product of (i) the average, computed
for the period referred to in clause (iii) below, of the weighted average
interest rate paid by the Agent for federal funds acquired by the Agent during
each day included in such period, multiplied by (ii) the amount of such Lender’s
Commitment Percentage of such Revolving Credit Loan, multiplied by (iii) a
fraction, the numerator of which is the number of days that elapsed from and
including such Drawdown Date to the date on which the amount of such Lender’s
Commitment Percentage of such Revolving Credit Loan shall become immediately
available to the Agent, and the denominator of which is 365. A statement of the
Agent submitted to such Lender with respect to any amounts owing under this
paragraph shall be prima facie evidence of the amount due and owing to the Agent
by such Lender.



     §2.7. Reduction of Commitment. The Borrower shall have the right at any
time and from time to time upon five (5) Business Days’ prior written notice to
the Agent (with copies to the Agent for each Lender) to reduce by $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (but not below $20,000,000
or, if greater, the Maximum Drawing Amount) or terminate entirely the unborrowed
portion of the then Total Commitment, whereupon the Commitments of the Lenders
shall be reduced pro rata in accordance with their respective Commitment
Percentages by the amount specified in such notice or, as the case may be,
terminated. Upon the effective date of any such reduction or termination, the
Borrower shall pay to the Agent for the respective accounts of the Lenders all
accrued and unpaid interest on the amount of such reduction and the

32



--------------------------------------------------------------------------------



 



full amount of the Facility Fee then accrued and unpaid on the amount of the
reduction. No reduction or termination of the Commitments may be reinstated.



     §2.8. Increase in Total Commitment. At any time prior to the second
anniversary of the Closing Date, the Borrower shall have the right, upon written
notice to the Agent and satisfaction of the Increase Conditions, to cause the
Total Commitment to increase by an amount not at any time exceeding $20,000,000
(the “Increase”), in which event Schedule 2 will be deemed to be amended to
reflect the increased Commitment of each Lender, if any, that has agreed in
writing to an increase and to add any third party financial institution that may
have become a party to, and a “Lender” under, this Agreement in connection with
the Increase (and the Agent is hereby authorized to effect such amendment on
behalf of the Lenders and the Borrower); provided, however, that it shall be a
condition precedent to the effectiveness of the Increase that the Increase
Conditions shall have been satisfied. In the event that the Increase results in
any change to the Commitment Percentage of any Lender, then on the effective
date of such Increase in the Total Commitment (i) any new Lender, and any
existing Lender whose Commitment has increased, shall pay to the Agent such
amounts as are necessary to fund its new or increased Commitment Percentage of
all existing Revolving Credit Loans, (ii) the Agent will use the proceeds
thereof to pay to all Lenders whose Commitment Percentage is decreasing such
amounts as are necessary so that each such Lender’s participation in existing
Revolving Credit Loans will be equal to its adjusted Commitment Percentage, and
(iii) if the effective date of such Increase in the Total Commitment occurs on a
date other than the last day of an Interest Period applicable to any outstanding
Libor Rate Loan, the Borrower will be responsible for Libor Breakage Costs and
any other amounts payable pursuant to §4.8 on account of the payments made
pursuant to clause (ii) above. No Lender shall have any obligation to increase
its Commitment in connection with the Increase.



     §2.9. Extension of Revolving Credit Maturity Date. At least 60 days but in
no event more than 120 days prior to December 31, 2006, the Borrower, by written
notice to the Agent (with copies for each Lender), may request an extension of
the Maturity Date by a period of one year from the Maturity Date then in effect
(the “Extension”). The Extension shall become effective on December 31, 2006 so
long as (i) the Borrower has paid to the Agent on such date, for the ratable
accounts of the Lenders, an extension fee in an amount equal to 25 basis points
on the Total Commitment in effect on such date, and (ii) no Default or Event of
Default has occurred and is continuing on such date and all representations and
warranties contained in the Loan Documents are true and correct as of such date
(except to the extent that such representations and warranties relate expressly
to an earlier date). The notice referred to in the first sentence of this §2.9
shall constitute and shall be deemed to be a certification by the Borrower as to
the truth and accuracy of the statements contained in clause (ii) of the
preceding sentence.

33



--------------------------------------------------------------------------------



 



     §3. REPAYMENT OF THE LOANS.



     §3.1. Maturity. The Borrower promises to pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, all unpaid
principal of the Revolving Credit Loans outstanding on such date, together with
any and all accrued and unpaid interest thereon, the unpaid balance of the
Facility Fee accrued through such date, and any and all other unpaid amounts due
under this Agreement, the Notes or any other of the Loan Documents.



     §3.2. Optional Repayments of Revolving Credit Loans. The Borrower shall
have the right, at its election, to prepay the outstanding amount of the
Revolving Credit Loans, in whole or in part, at any time without penalty or
premium; provided that the outstanding amount of any Libor Rate Loans may not be
prepaid on a date other than the last day of an Interest Period unless the
Borrower pays the Libor Breakage Costs for each Libor Rate Loan so prepaid at
the time of such prepayment. The Borrower shall give the Agent (with copies to
the Agent for each Lender), no later than 10:00 a.m., Boston, Massachusetts
time, at least two (2) Business Days’ prior written notice of any prepayment
pursuant to this §3.2 of any Base Rate Loans, and at least four (4) Business
Days’ notice of any proposed prepayment pursuant to this §3.2 of Libor Rate
Loans, specifying the proposed date of prepayment of Revolving Credit Loans and
the principal amount to be prepaid. Each such partial prepayment of the Loans
shall be in an amount equal to $1,000,000 or an integral multiple of $1,000,000
in excess thereof or, if less, the outstanding balance of the Revolving Credit
Loans then being repaid, shall be accompanied by the payment of all charges, if
any, outstanding on all Revolving Credit Loans so prepaid and of all accrued
interest on the principal prepaid to the date of payment, and shall be applied,
in the absence of instruction by the Borrower, first to the principal of Base
Rate Loans and then to the principal of Libor Rate Loans.



     §3.3 Mandatory Repayment of Loans. If at any time the sum of the
outstanding amount of the Loans, plus the Maximum Drawing Amount, plus without
double counting any Revolving Credit Loans, the outstanding Reimbursement
Obligations, if any, exceeds the lesser of (i) the Total Commitment at such
time, or (ii) the Borrowing Base Availability at such time, the Borrower shall
immediately pay to the Agent an amount in cash necessary to eliminate such
excess, such amount to be applied, in the absence of instruction by the
Borrower, first to the principal of Base Rate Loans and then to the principal of
Libor Rate Loans.



     §4. CERTAIN GENERAL PROVISIONS.



     §4.1. Funds for Payments.

          (a) All payments of principal, interest, fees, and any other amounts
due hereunder or under any of the other Loan Documents shall be made to the
Agent, for the respective accounts of the Lenders or (as the case may be) the
Agent, at the Agent’s Head

34



--------------------------------------------------------------------------------



 



Office, in each case in Dollars and in immediately available funds. The Borrower
shall make each payment of principal of and interest on the Loans and
Reimbursement Obligations which are not converted to a Loan hereunder and of
fees hereunder not later than 12:00 p.m. (Boston, Massachusetts time) on the due
date thereof.

          (b) All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory liens, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If the Borrower is
compelled by law to make any such deduction or withholding with respect to any
amount payable by it hereunder or under any of the other Loan Documents (except
with respect to taxes on the income or profits of the Agent or any Lender), the
Borrower shall pay to the Agent, for the account of the Lenders or (as the case
may be) the Agent, on the date on which such amount is due and payable hereunder
or under such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Lenders to receive the same net amount which the Lenders
would have received on such due date had no such deduction or withholding
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Agent (with copies to the Agent for each Lender) certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Borrower hereunder or under such other Loan Document.



     §4.2. Computations. All computations of interest on Libor Rate Loans and of
other fees to the extent applicable shall be based on a 360-day year and all
computations of interest on Base Rate Loans shall be based on a 365/366 day
year, in each case paid for the actual number of days elapsed. Except as
otherwise provided in the definition of the term “Interest Period” with respect
to Libor Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension. The outstanding amount of the Loans as
reflected on the Note Records or record attached to any other Note from time to
time shall constitute prima facie evidence of the principal amount thereof.



     §4.3. Inability to Determine Libor Rate. In the event, prior to the
commencement of any Interest Period relating to any Libor Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining the Libor Rate that would otherwise determine the rate of interest
to be applicable to any Libor Rate Loan during any Interest Period, the Agent
shall forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower) to the Borrower and the Lenders. In such event (a) any
Loan Request with respect to Libor Rate Loans shall be automatically withdrawn
and shall be deemed a request for Base Rate Loans, (b) each Libor Rate Loan will
automatically, on the last day of the then current Interest

35



--------------------------------------------------------------------------------



 



Period applicable thereto, become a Base Rate Loan, and (c) the obligations of
the Lenders to make Libor Rate Loans shall be suspended, in each case unless and
until the Agent determines that the circumstances giving rise to such suspension
no longer exist, whereupon the Agent shall so notify the Borrower and the
Lenders.



     §4.4. Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Libor Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the Commitment of such Lender to
make Libor Rate Loans or convert Base Rate Loans to Libor Rate Loans shall
forthwith be suspended and (b) such Lender’s Commitment Percentage of Libor Rate
Loans then outstanding shall be converted automatically to Base Rate Loans on
the last day of each Interest Period applicable to such Libor Rate Loans or
within such earlier period as may be required by law, all until such time as it
is no longer unlawful for such Lender to make or maintain Libor Rate Loans. The
Borrower hereby agrees promptly to pay the Agent for the account of such Lender,
upon demand, any additional amounts necessary to compensate such Lender for
Libor Breakage Costs incurred by such Lender in making any conversion required
by this §4.4 prior to the last day of an Interest Period.



     §4.5. Additional Costs, Etc. If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any central bank or other fiscal, monetary or other authority
(whether or not having the force of law, but if not having the force of law,
then generally applied by the Lenders or the Agent with respect to similar
loans), shall:

          (a) subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, any Letters of Credit, such Lender’s
Commitment or the Loans (other than taxes based upon or measured by the income
or profits of such Lender or the Agent), or

          (b) change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to the Agent or any Lender under this
Agreement or the other Loan Documents, or

          (c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not

36



--------------------------------------------------------------------------------



 



having the force of law) against assets held by, or deposits in or for the
account of, or loans by, or letters of credit issued by, or commitments of an
office of any Lender, or

          (d) impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, or any class of loans or commitments of which
any of the Loans or such Lender’s Commitment forms a part;

and the result of any of the foregoing is

          (i) to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans or such Lender’s Commitment
or any Letter of Credit, or

          (ii) to reduce the amount of principal, interest, Reimbursement
Obligation or other amount payable to such Lender or the Agent hereunder on
account of such Lender’s Commitment, any Letter of Credit or any of the Loans,
or

          (iii) to require such Lender or the Agent to make any payment or to
forego any interest or Reimbursement Obligation or other sum payable hereunder,
the amount of which payment or foregone interest or Reimbursement Obligation or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Lender or the Agent from the Borrower hereunder,

then, and in each such case, the Borrower will, upon demand made by the Agent or
such Lender (such demand to be made promptly by the Agent or such Lender upon
the making of any such determination), at any time and from time to time and as
often as the occasion therefor may arise, pay to such Lender or the Agent such
additional amounts as such Lender or the Agent shall determine in good faith to
be sufficient to compensate such Lender or the Agent for such additional cost,
reduction, payment or foregone interest or other sum, provided that such Lender
or the Agent is generally imposing similar charges on its other similarly
situated borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.



     §4.6. Capital Adequacy. If any future law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law, but if
not having the force of law, then generally applied by the Lenders with respect
to similar loans) or the interpretation thereof by a court or governmental
authority with appropriate jurisdiction affects the amount of capital required
or expected to be maintained by banks or bank holding companies and any Lender
or the Agent determines that the amount of capital required to be maintained by
it is increased by or based upon the existence of Loans made

37



--------------------------------------------------------------------------------



 



or deemed to be made pursuant hereto, then such Lender or the Agent may notify
the Borrower of such fact, and the Borrower shall pay to such Lender or the
Agent from time to time, upon demand made by the Agent or such Lender (such
demand to be made promptly by the Agent or such Lender upon the making of any
such determination), as an additional fee payable hereunder, such amount as such
Lender or the Agent shall determine reasonably and in good faith and certify in
a notice to the Borrower to be an amount that will adequately compensate such
Lender in light of these circumstances for its increased costs of maintaining
such capital. Each Lender and the Agent shall allocate such cost increases among
its customers in good faith and on an equitable basis, and will not charge the
Borrower unless it is generally imposing a similar charge on its other similarly
situated borrowers. The Agent shall provide the Borrower with a calculation, in
reasonable detail, of such amounts in accordance with its customary practices.



     §4.7. Certificate; Limitations. A certificate setting forth any additional
amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of such amounts
which are due, submitted by any Lender or the Agent to the Borrower, shall be
prima facie evidence that such amounts are due and owing. Notwithstanding
anything to the contrary contained in this Article 5, to the extent reasonably
possible, each Lender shall designate an alternate lending office in the
continental United States to make the Loans in order to reduce any liability of
Borrower to such Lender under §§4.4, 4.5 or 4.6 or to avoid the unavailability
of a Libor Rate Loan, so long as such designation is not disadvantageous to such
Lender.



     §4.8. Indemnity. In addition to the other provisions of this Agreement
regarding such matters, the Borrower agrees to indemnify the Agent and each
Lender and to hold the Agent and each Lender harmless from and against any loss,
cost or expense (including loss of anticipated profits) that the Agent or such
Lender may sustain or incur as a consequence of (a) a default by the Borrower in
the payment of any principal amount of or any interest on any Libor Rate Loans
as and when due and payable, including any such loss or expense arising from
interest or fees payable by the Agent or such Lender to lenders of funds
obtained by it in order to maintain its Libor Rate Loans, (b) the failure by the
Borrower to make a borrowing or conversion after the Borrower has given a
Completed Loan Request for a Libor Rate Loan or a Conversion Request for a Libor
Rate Loan, and (c) the making of any payment of a Libor Rate Loan or the making
of any conversion of any such Loan to a Base Rate Loan on a day that is not the
last day of the applicable Interest Period with respect thereto, including
interest or fees payable by the Agent or a Lender to lenders of funds obtained
by it in order to maintain any such Libor Rate Loans.



     §4.9. Interest on Overdue Amounts; Late Charge. Notwithstanding anything to
the contrary stated herein, upon the occurrence and during the continuance of an
Event of Default, at the option of the Majority Lenders, to the extent permitted
by applicable law, the unpaid balance of all Obligations shall bear interest at
the rate otherwise applicable thereto plus 2%, compounded daily until such Event
of Default is cured or waived to the satisfaction of the Agent and the required
Lenders. In addition, the Borrower shall pay a

38



--------------------------------------------------------------------------------



 



late charge equal to five percent (5%) of any amount of interest charges on the
Loans which is not paid within ten (10) days of the date when due.



     §5. LETTERS OF CREDIT.

     §5.1. Letter of Credit Commitments.

          §5.1.1. Commitment to Issue Letters of Credit. Subject to the terms
and conditions hereof and the execution and delivery by the Borrower of a letter
of credit application on the Fronting Bank’s customary form as part of a
Completed Loan Request (a “Letter of Credit Application”), the Fronting Bank on
behalf of the Lenders and in reliance upon the agreement of the Lenders set
forth in §5.1.4 and upon the representations and warranties of the Borrower
contained herein, agrees, in its individual capacity, to issue, extend and renew
for the account of the Borrower one or more letters of credit (individually, a
“Letter of Credit”), in such form as may be requested from time to time by the
Borrower and agreed to by the Fronting Bank; provided, however, that, after
giving effect to such Completed Loan Request, (a) the Maximum Drawing Amount
plus all Reimbursement Obligations (to the extent, if any, not yet deemed a
Revolving Credit Loan pursuant to §5.3), shall not exceed $10,000,000 at any one
time and (b) the sum of (i) the Maximum Drawing Amount and, without double
counting, all Reimbursement Obligations (to the extent, if any, not yet deemed a
Revolving Credit Loan pursuant to §5.3) and (ii) the amount of all Loans
outstanding shall not exceed the lesser of (x) the Total Commitment in effect at
such time and (y) the Borrowing Base Availability at such time.

          §5.1.2. Letter of Credit Applications. Each Letter of Credit
Application shall be completed to the satisfaction of the Agent and the Fronting
Bank.

          §5.1.3. Terms of Letters of Credit. Each Letter of Credit issued,
extended or renewed hereunder shall, among other things, (i) provide for the
payment of sight drafts for honor thereunder when presented in accordance with
the terms thereof and when accompanied by the documents described therein, (ii)
shall have an expiry date no later than one year after its issuance, and (iii)
have an expiry date no later than the date which is fourteen (14) days prior to
the Maturity Date. Each Letter of Credit so issued, extended or renewed shall be
subject to the Uniform Customs.

          §5.1.4. Obligations of Lenders with respect to Letters of Credit. Each
Lender severally agrees that it shall be absolutely liable, without regard to
the occurrence of any Default or Event of Default or any other condition
precedent whatsoever, to the extent of such Lender’s Commitment Percentage, to
reimburse the Fronting Bank on demand for the amount of each draft paid by the
Fronting Bank under each Letter of Credit (such agreement for a Lender being
called herein the “Letter of Credit Participation” of such Lender). Each such
payment made by a Lender shall be treated as a purchase by such Lender of a
participation in the Fronting Bank’s interest in such Letter

39



--------------------------------------------------------------------------------



 



of Credit and each Lender shall share, in accordance with its respective
Commitment Percentage, in any interest (but not any fee payable solely for the
account of the Fronting Bank) which accrues and is payable by the Borrower
pursuant to §5.2 or otherwise in connection with such Letter of Credit.

          §5.2. Reimbursement Obligation of the Borrower. In order to induce the
Fronting Bank to issue, extend and renew each Letter of Credit and the Lenders
to participate therein, the Borrower hereby agrees to reimburse or pay to the
Fronting Bank, for the account of the Fronting Bank or (as the case may be) the
Lenders, with respect to each Letter of Credit issued, extended or renewed by
the Fronting Bank hereunder,

          (a) promptly upon notification by the Fronting Bank or the Agent that
any draft presented under such Letter of Credit is honored by the Fronting Bank,
or the Fronting Bank otherwise makes a payment with respect thereto, (i) the
amount paid by the Fronting Bank under or with respect to such Letter of Credit,
and (ii) any amounts payable pursuant to §5.5 under, or with respect to, such
Letter of Credit, and

          (b) upon the termination of the Total Commitment, or the acceleration
of the Reimbursement Obligations with respect to all Letters of Credit in
accordance with §14, an amount equal to the then Maximum Drawing Amount on all
Letters of Credit, which amount shall be held by the Agent in an
interest-bearing account (with interest to be added to such account) as cash
collateral for the benefit of the Lenders and the Agent for all Reimbursement
Obligations. Upon the expiration, termination or surrender without draw of any
Letter of Credit, the Agent shall release to the Borrower the cash collateral
amount applicable to such Letter of Credit.

     Each such payment shall be made to the Agent for the benefit of the
Fronting Bank or the Lenders, as applicable, at the Agent’s Head Office in
immediately available funds. Interest on any and all amounts not converted to a
Revolving Credit Loan pursuant to §5.3 and remaining unpaid by the Borrower
under this §5.2 at any time from the date such amounts become due and payable
(whether as stated in this §5.2, by acceleration or otherwise) until payment in
full (whether before or after judgment) shall be payable to the Agent for the
benefit of the Lenders on demand at the rate specified in §4.9 for overdue
principal on the Loans.

     §5.3. Letter of Credit Payments; Funding of a Loan. If any draft shall be
presented or other demand for payment shall be made under any Letter of Credit,
the Fronting Bank will use its reasonable efforts to notify the Borrower and the
Lenders, on or before the date the Fronting Bank intends to honor such drawing,
of the date and amount of the draft presented or demand for payment and of the
date and time when it expects to pay such draft or honor such demand for payment
and, except to the extent the amount of such draft becomes a Revolving Credit
Loan as set forth in this §5.3, Borrower shall reimburse Agent, as set forth in
§5.2. Notwithstanding anything contained in §5.2 or this §5.3 to the contrary,
however, unless Borrower shall have notified the Agent and

40



--------------------------------------------------------------------------------



 



Fronting Bank prior to 11:00 a.m. (New York time) on the Business Day
immediately prior to the date of such drawing that Borrower intends to reimburse
Fronting Bank for the amount of such drawing with funds other than the proceeds
of Revolving Credit Loans, Borrower shall be deemed to have timely given a
Completed Loan Request pursuant to §2.4 to Agent, requesting a Base Rate Loan on
the date on which such drawing is honored and in an amount equal to the amount
of such drawing. The Borrower may thereafter convert any such Base Rate Loan to
a Revolving Credit Loan of another Type in accordance with §2.5. Each Lender
shall, in accordance with §2.6, make available such Lender’s Commitment
Percentage of such Revolving Credit Loan to Agent, the proceeds of which shall
be applied directly by Agent to reimburse Fronting Bank for the amount of such
draw. In the event that any Lender fails to make available to Agent the amount
of such Lender’s Commitment Percentage of such Revolving Credit Loan on the date
of any drawing, Agent shall be entitled to recover such amount on demand from
such Lender plus any additional amounts payable under §2.6(b) in the event of a
late funding by a Lender. The Fronting Bank is irrevocably authorized by the
Borrower and each of the Lenders to honor draws on each Letter of Credit by the
beneficiary thereof in accordance with the terms of such Letter of Credit. The
responsibility of the Fronting Bank to the Borrower and the Lenders shall be
only to determine that the documents (including each draft) delivered under each
Letter of Credit in connection with such presentment shall be in conformity in
all material respects with such Letter of Credit in accordance with the Fronting
Bank’s customary practices.

     §5.4. Obligations Absolute. The Borrower’s and the Lenders’ obligations
under this §5 shall be absolute and unconditional under any and all
circumstances and irrespective of the occurrence of any Default or Event of
Default or any condition precedent whatsoever or any setoff, counterclaim or
defense to payment which the Borrower may have or have had against the Agent,
any Lender or any beneficiary of a Letter of Credit. The Borrower and the
Lenders further agree with the Fronting Bank, the Agent and the other Lenders
that the Fronting Bank shall not be responsible for, and the Borrower’s
Reimbursement Obligations under §5.2 and the Lenders obligations under §5.3
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, the beneficiary of any Letter of Credit or any
financing institution or other party to whom any Letter of Credit may be
transferred, or any claims or defenses whatsoever of the Borrower against the
beneficiary of any Letter of Credit or any such transferee. The Fronting Bank,
the Agent and the Lenders shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit. The
Borrower and the Lenders agree that any action taken or omitted by the Fronting
Bank or the Agent under or in connection with each Letter of Credit and the
related drafts and documents shall be binding upon the Borrower and shall not
result in any liability on the part of the Fronting Bank, the Agent or any
Lender to the Borrower.

41



--------------------------------------------------------------------------------



 



     §5.5. Reliance by Issuer. The Fronting Bank and the Agent shall be entitled
to rely, and shall be fully protected in relying upon, any Letter of Credit,
draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Fronting Bank or the Agent. The Agent and the Fronting Bank shall be fully
justified in failing or refusing to take any action under this §5 (other than
the issuance of a Letter of Credit pursuant to a Letter of Credit Application
and otherwise in accordance with the terms of this Agreement) unless it shall
first have received such advice or concurrence of the Majority Lenders (or such
other number or percentage of the Lenders as may be required by this Agreement)
as it reasonably deems appropriate or it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Agent and any Fronting Bank shall in all cases be fully protected by
the Lenders in acting, or in refraining from acting, under this §5 in accordance
with a request of the Majority Lenders (or such other number or percentage of
the Lenders as may be required by this Agreement), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Notes or of a Letter of Credit
Participation.



        §6. RECOURSE OBLIGATIONS. The Obligations are full recourse obligations
of the Borrower, and all of the respective assets and properties of the Borrower
shall be available for the payment in full in cash and performance of the
Obligations. The obligations of the Trust under the Guaranty are full recourse
obligations of the Trust, and all of the respective assets and properties of the
Trust shall be available for the payment in full in cash and performance
thereof.



     §7. REPRESENTATIONS AND WARRANTIES. The Borrower and the Trust, on their
own behalf and on behalf of their respective Subsidiaries, jointly and severally
represent and warrant to the Agent and the Lenders all of the statements
contained in this §7.



     §7.1. Authority, Etc.

          (a) Organization: Good Standing.

             (i) FPLP is a limited partnership duly organized, validly existing
and in good standing under the laws of its state of organization; FPLP has all
requisite limited partnership power to own its properties and conduct its
business as now conducted and as presently contemplated; and FPLP is in good
standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Collateral Properties owned by it are

42



--------------------------------------------------------------------------------



 



located and in each other jurisdiction where such qualification is necessary
except where a failure to be so qualified would not have a materially adverse
effect on its business, operations, assets, condition (financial or otherwise)
or properties. Each Borrower (other than FPLP) is a limited partnership, general
partnership, nominee trust or limited liability company, as the case may be,
duly organized, validly existing and in good standing under the laws of its
state of organization; each such Borrower has all requisite limited partnership,
general partnership, trust, limited liability company or corporate, as the case
may be, power to own its respective properties and conduct its respective
business as now conducted and as presently contemplated; and each such Borrower
is in good standing as a foreign entity and is duly authorized to do business in
the jurisdictions where the Collateral Properties owned by it are located and in
each other jurisdiction where such qualification is necessary except where a
failure to be so qualified in such other jurisdiction would not have a
materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of such Borrower.

             (ii) the Trust is a corporation duly organized, validly existing
and in good standing under the laws of the State of Maryland; each Subsidiary of
the Trust is duly organized, validly existing and in good standing as a
corporation, nominee trust, limited liability company, limited partnership or
general partnership, as the case may be, under the laws of the state of its
organization; the Trust and each of its Subsidiaries has all requisite
corporate, trust, limited liability company, limited partnership or general
partnership, as the case may be, power to own its respective properties and
conduct its respective business as now conducted and as presently contemplated;
and the Trust is in good standing as a foreign entity and is duly authorized to
do business in the jurisdictions where such qualification is necessary, except
where a failure to be so qualified in such other would not have a materially
adverse effect on the business, operations, assets, condition (financial or
otherwise) or properties of the Trust or any such Subsidiary.

          (b) Capitalization. The outstanding equity of FPLP is comprised of a
general partner interest and limited partner interests, all of which have been
duly issued and are outstanding and fully paid and non-assessable. All of the
issued and outstanding general partner interests of FPLP are owned and held of
record by the Trust. There are no outstanding securities or agreements
exchangeable for or convertible into or carrying any rights to acquire a general
partner interest in FPLP. There are no outstanding

43



--------------------------------------------------------------------------------



 



commitments, options, warrants, calls or other agreements (whether written or
oral) binding on FPLP or the Trust which require or could require FPLP or the
Trust to sell, grant, transfer, assign, mortgage, pledge or otherwise dispose of
any general partner interest in FPLP. Except as set forth in the Agreement of
Limited Partnership of FPLP, no general partner interests of FPLP are subject to
any restrictions on transfer or any partner agreements, voting agreements, trust
deeds, irrevocable proxies; or any other similar agreements or interests
(whether written or oral). For so long as any Borrower which is a Wholly-owned
Subsidiary of FPLP is a Borrower, FPLP owns, directly or indirectly, at least a
100% (by number of votes or controlling interests) of the outstanding voting
interests and of the economic interests in each such Borrower. All of the issued
and outstanding equity interests of each Borrower other than FPLP are owned and
held of record by the Persons set forth on Schedule 7.1(b) attached hereto, and
all of such equity interests have been duly issued and are outstanding and fully
paid and non-assessable. There are no outstanding securities or agreements
exchangeable for or convertible into or carrying any rights to acquire any
equity interests in any Borrower (other than FPLP). There are no outstanding
commitments, options, warrants, calls or other agreements (whether written or
oral) binding on any Borrower (other than FPLP) which require or could require
any Borrower (other than FPLP) to sell, grant, transfer, assign, mortgage,
pledge or otherwise dispose of any equity interest in such Borrower. Except as
disclosed on Schedule 7.1(b) attached hereto, no equity interests of any
Borrower (other than FPLP) are subject to any restrictions on transfer or any
partner agreements, voting agreements, trust deeds, irrevocable proxies; or any
other similar agreements or interests (whether written or oral). All of the
Preferred Equity which exists as of the date of this Agreement, and each of the
agreements or other documents entered into and/or setting forth the terms,
rights and restrictions applicable to any such Preferred Equity, are listed and
described on Schedule 7.1(b) attached hereto. All of the agreements and other
documents relating to the Preferred Equity in effect on the Closing Date have
been furnished to the Agent.

          (c) Due Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or the Trust is or
is to become a party and the transactions contemplated hereby and thereby
(i) are within the authority of the Borrower and the Trust, (ii) have been duly
authorized by all necessary proceedings on the part of the Borrower or the Trust
and any general partner thereof, (iii) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which the Borrower or the Trust is subject or any judgment, order, writ,
injunction, license or permit applicable to the Borrower or the Trust, (iv) do
not conflict with any provision of the Organizational Documents of the Borrower
or the Trust or any general partner thereof, and (v) do not contravene any
provisions of, or constitute Default or Event of Default hereunder or a failure
to comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to the Borrower or the Trust or any of the Borrower’s or the
Trust’s properties (except for any such failure to comply under any such other
agreement, instrument, judgment, order, decree, permit, license, or undertaking
as would not materially and adversely affect the business, operations, assets,

44



--------------------------------------------------------------------------------



 



condition (financial or otherwise) or properties of the Trust, FPLP or any other
member of the Potomac Group) or result in the creation of any mortgage, pledge,
security interest, lien, encumbrance or charge upon any of the properties or
assets of the Borrower or the Trust.

          (d) Enforceability. Each of the Loan Documents to which the Borrower
or the Trust is a party has been duly executed and delivered and constitutes the
legal, valid and binding obligations of the Borrower and the Trust, as the case
may be, subject only to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights.

          (e) Consents to Transfers. All necessary consents by any Person
(including, without limitation, any partner or mortgagee) to the transfer of any
Real Estate Asset or interest in a Partially-Owned Entity contemplated by the
Formation Transactions to permit the Borrower to be the valid owner thereof have
been obtained, and copies thereof have been delivered to the Agent.



     §7.2. Governmental Approvals. The execution, delivery and performance by
the Borrower and the Trust of this Agreement and the other Loan Documents to
which the Borrower or the Trust is or is to become a party and the transactions
contemplated hereby and thereby do not require (i) the approval or consent of
any governmental agency or authority other than those already obtained and
delivered to the Agent, or (ii) filing with any governmental agency or
authority, other than filings which will be made with the SEC when and as
required by law or deemed appropriate by the Trust and the filing of the
Security Documents in the appropriate records office with respect thereto.



     §7.3. Title to Properties; Leases.

     The Borrower and the Trust each has good fee to all of its respective
properties, assets and rights of every name and nature purported to be owned by
it, including, without limitation, that:

          (a) The Borrower holds good and clear record and marketable fee simple
title to the Collateral Properties and all assets or properties relating
thereto, subject to no Liens other than Permitted Liens.

          (b) The Borrower and the Trust will, as of the Closing Date, own all
of the assets as reflected in the financial statements of the Borrower and the
Trust described in §7.4, the Registration Statement, the Prospectus, and any
so-called follow-on prospectus or acquired since the date of such financial
statements (except property and assets sold or otherwise disposed of in the
ordinary course of business since that date).

          (c) Each of the direct or indirect interests of the Borrower in any
Partially-Owned Entity is set forth on Schedule 7.3(c) attached hereto,
including the type

45



--------------------------------------------------------------------------------



 



of entity in which the interest is held, the percentage interest owned by the
Borrower in such entity, the capacity in which the Borrower holds the interest,
and the Borrower’s ownership interest therein.



     §7.4. Financial Statements. The following financial statements have been
furnished to each of the Lenders:

          (a) The unaudited pro forma condensed consolidated balance sheet of
the Trust and its Subsidiaries as of June 30, 2003, and their related unaudited
condensed consolidated statements of operations for the fiscal year ended
December 31, 2003 and for the six months ended June 30, 2003, prepared as if the
Initial Public Offering and all of the Formation Transactions set forth in the
Prospectus had occurred as of June 30, 2003 in the case of the balance sheet and
as of the beginning of the fiscal year presented and carried forward through the
year or interim period presented in the case of the statements of operations,
contained in pages F-3 through F-9, inclusive, of the Prospectus, together with
(x) the audited combined financial statements for the First Potomac Predecessor
(as defined in the Prospectus, page F-12), combined in accordance with GAAP,
contained in pages F-12 through F-26, inclusive, of the Prospectus and (y) the
audited combined balance sheet of the Trust as of July 15, 2003 contained in
pages F-10 and F-11, inclusive of the Prospectus (collectively, the “Prospectus
Financials”). Such Prospectus Financials have been prepared in accordance with
GAAP and, assuming such Formation Transactions had occurred as of June 30, 2003
in the case of the pro forma balance sheet and as of the beginning of the fiscal
year presented and carried forward through the year or interim period presented
in the case of the pro forma statements of operations, fairly present the
financial condition of the Trust and its Subsidiaries (or such First Potomac
Predecessor, as the case may be) as at the close of business on the date thereof
and the results of operations for the fiscal year then ended. There are no
contingent liabilities of the Trust or any of its Subsidiaries (or such First
Potomac Predecessor, as the case may be) as of such date known to the officers
of the Trust or any of its Subsidiaries (or such First Potomac Predecessor, as
the case may be) not disclosed in the Prospectus Financials.

          (b) A summary of information relating to the Properties (as described
in the Prospectus, pages 66-76) as of June 30, 2003, including true, accurate
and complete information as to the average annual base rents, occupancy rates
and lease expiration information, together with the audited statements of
revenues and certain expenses with respect to certain of such Properties
contained in pages F-27-F-44 of the Prospectus, all of which information
contained in such audited statements was prepared in accordance with GAAP and
fairly presents the revenues and certain expenses of the applicable Properties
as of the dates and for the periods presented.



     §7.5 No Material Changes, Etc. Since the Financial Statement Date, there
has occurred no materially adverse change in the business, operations, assets,
condition (financial or otherwise) or properties of the Trust, FPLP or any other
member of the

46



--------------------------------------------------------------------------------



 



Potomac Group. Since the Financial Statement Date and the Closing Date (or such
later date upon which a Real Estate Assets became a Collateral Property), there
has been no material adverse change to the Net Operating Income of any Real
Estate Asset that is a Collateral Property.



     §7.6. Franchises, Patents, Copyrights, Etc. The Borrower, the Trust and
each of their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, licenses and permits, and rights in respect
of the foregoing, adequate for the conduct of their respective businesses
substantially as now conducted without known conflict with any rights of others,
except where the failure to so possess could not reasonably be expected to have
a material adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group. The Borrower, the Trust and each of their respective
Subsidiaries possess all material Permits relating to each of the Collateral
Properties. FPLP is pre-approved as a landlord for the United States government
by the General Services Administration as part of the General Services
Administration’s Advanced Acquisition Program (the “AAP Qualification”).



     §7.7 Litigation. Except as disclosed on Schedule 7.7, there are no actions,
suits, proceedings or investigations of any kind pending or, to the Borrower’s
or the Trust’s knowledge, threatened against the Borrower, the Trust or any of
their respective Subsidiaries before any court, tribunal or administrative
agency or board that, if adversely determined, could reasonably be expected to,
either individually or in the aggregate, materially adversely affect the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group, or materially
impair the right of the Trust, FPLP or any other member of the Potomac Group, to
carry on its businesses substantially as now conducted by it, or result in any
substantial liability not fully covered by insurance, or for which adequate
reserves are not maintained, as reflected in the applicable consolidated
financial statements or SEC Filings of the Borrower and the Trust, or which
question the validity of this Agreement or any of the other Loan Documents, or
any action taken or to be taken pursuant hereto or thereto.



     §7.8. No Materially Adverse Contracts, Etc. Neither the Borrower, the Trust
nor any of their respective Subsidiaries is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could reasonably expected in the future to have a
materially adverse effect on the business, operations, assets, condition
(financial or otherwise) or properties of the Trust, FPLP or any other member of
the Potomac Group. None of the Borrower, the Trust or any of their respective
Subsidiaries is a party to any contract or agreement that has had, or could
reasonably be expected to have, any materially adverse effect on the business,
operations, assets, condition (financial or otherwise) or properties of the
Trust, FPLP or any other member of the Potomac Group.

47



--------------------------------------------------------------------------------



 



     §7.9. Compliance With Other Instruments, Laws, Etc. Neither the Borrower,
the Trust nor any of their respective Subsidiaries is in violation of any
provision of its partnership agreement, charter or other Organizational
Document, as the case may be, or any agreement or instrument to which it may be
subject or by which it or any of its properties may be bound or any decree,
order, judgment, statute, license, rule or regulation, in any of the foregoing
cases in a manner that could reasonably be expected to result, individually or
in the aggregate, in the imposition of substantial penalties or materially and
adversely affect the business, operations, assets, condition (financial or
otherwise) or properties of the Trust, FPLP or any other member of the Potomac
Group.



     §7.10. Tax Status. (i) Each of the Borrower, the Trust and their respective
Subsidiaries (a) has made or filed all federal, state and local income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (b) has paid all taxes and other governmental assessments
and charges shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and by appropriate
proceedings, and (c) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, and (ii) there are no unpaid taxes
claimed to be due by the taxing authority of any jurisdiction, and the
respective officers of the Borrower and the Trust and their respective
Subsidiaries know of no basis for any such claim.



     §7.11 No Event of Default. No Default or Event of Default has occurred and
is continuing.



     §7.12. Investment Company Acts. None of the Borrower, the Trust or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.



     §7.13. Name; Jurisdiction of Organization; Absence of UCC Financing
Statements, Etc. The exact legal name of the Borrower and the Trust, and their
respective jurisdictions of organization, are set forth on Schedule 7.13
attached hereto. Except for Permitted Liens, there is no financing statement,
security agreement, chattel mortgage, real estate mortgage, equipment lease,
financing lease, option, encumbrance or other document filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien or encumbrance on,
or security interest in, any Collateral Property. Neither the Borrower nor the
Trust has pledged or granted any lien on or security interest in or otherwise
encumbered or transferred any of their respective interests in any Subsidiary
(including in the case of the Trust, its interests in FPLP).



     §7.14. Absence of Liens. The Borrower is the owner of the Collateral
Properties free from any Lien, except for Permitted Liens.

48



--------------------------------------------------------------------------------



 



     §7.15. Certain Transactions. Except as set forth on Schedule 7.15, none of
the officers, partners, directors, or employees of the Trust, the Borrower or
any of their Subsidiaries is presently a party to any transaction with the
Borrower, the Trust or any of their respective Subsidiaries (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, partner, director or such employee
or, to the knowledge of the Borrower or the Trust, any corporation, partnership,
trust or other entity in which any officer, partner, director, or any such
employee or natural Person related to such officer, partner, director or
employee or other Person in which such officer, partner, director or employee
has a direct or indirect beneficial interest has a substantial interest or is an
officer, director, trustee or partner.



     §7.16. Employee Benefit Plans; Multiemployer Plans; Guaranteed Pension
Plans. Except as disclosed in the SEC Filings or on Schedule 7.16, none of the
Borrower, the Trust nor any ERISA Affiliate maintains or contributes to any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan.



     §7.17. Regulations U and X. No portion of any Loan is to be used, and no
portion of any Letter of Credit is to be obtained, for the purpose of purchasing
or carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.



     §7.18. Environmental Compliance. The Borrower has caused Phase I and other
environmental assessments as listed on Exhibit G, or similar assessments with
respect to New Collateral Properties (collectively, the “Environmental Reports”)
to be conducted to investigate the past and present environmental condition and
usage of the Real Estate Assets, true and complete copies of which have been
delivered to the Agent. To the Borrower’s knowledge, except as otherwise
expressly specified in the Environmental Reports, the Borrower makes the
following representations and warranties:

          (a) None of the Borrower, its Subsidiaries, the Trust or any operator
of the Real Estate Assets or any portion thereof, or any operations thereon is
in violation, or alleged violation, of any judgment, decree, order, law,
license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act (“RCRA”), the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Federal Clean Water Act, the Federal
Clean Air Act, the Toxic Substances Control Act, or any state or local statute,
regulation, ordinance, order or decree relating to health, safety or the
environment (hereinafter “Environmental Laws”), which violation or alleged
violation has, or its remediation would have, by itself or when aggregated with
all such other violations or alleged violations, a material adverse effect on
the business, operations, assets, condition (financial or otherwise), properties
or prospects of the Trust, FPLP or

49



--------------------------------------------------------------------------------



 



any other member of the Potomac Group, or constitutes a Disqualifying
Environmental Event with respect to any of the Collateral Properties.

          (b) None of the Borrower, the Trust or any of their respective
Subsidiaries has received written notice from any third party, including,
without limitation, any federal, state or local governmental authority, (i) that
it has been identified by the United States Environmental Protection Agency
(“EPA) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986),
(ii) that any hazardous waste, as defined by 42 U.S.C. § 9601(5), any hazardous
substances as defined by 42 U.S.C. § 9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) or any toxic substances, oil or hazardous
materials or other chemicals or substances regulated by any Environmental Laws
(“Hazardous Substances”) which it has generated, transported or disposed of have
been found at any site at which a federal, state or local agency or other third
party has conducted or has ordered that the Borrower, the Trust or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law, or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances, which event
described in any such notice would have a material adverse effect on the
business, operations, assets, condition (financial or otherwise), properties or
prospects of the Trust, FPLP or any other member of the Potomac Group, or
constitutes a Disqualifying Environmental Event with respect to any of the
Collateral Properties.

          (c) (i) No portion of the Real Estate Assets has been used for the
handling, processing, storage or disposal of Hazardous Substances except in
accordance with applicable Environmental Laws; and no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of any Real Estate Assets except in accordance with applicable
Environmental Laws, (ii) in the course of any activities conducted by the
Borrower, the Trust, their respective Subsidiaries or the operators of their
respective properties or any ground or space tenants on any Real Estate Asset,
no Hazardous Substances have been generated or are being used on such Real
Estate Asset except in accordance with applicable Environmental Laws,
(iii) there has been no present or past releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (a “Release”) or threatened Release of Hazardous Substances on, upon,
into or from the Real Estate Assets in violation of applicable Environmental
Laws, (iv) there have been no Releases in violation of applicable Environmental
Laws upon, from or into any real property in the vicinity of any of the Real
Estate Assets which, through soil or groundwater contamination, may have come to
be located on such Real Estate Asset, and (v) to the best of Borrower’s
Knowledge, any Hazardous Substances that have been generated on any of the Real
Estate Assets during ownership thereof by the Borrower, the Trust, their
respective Subsidiaries or the operations of their respective properties have
been transported off-site

50



--------------------------------------------------------------------------------



 



only in compliance with all applicable Environmental Laws; any of which events
described in clauses (i) through (v) above would have a material adverse effect
on the business, operations, assets, condition (financial or otherwise),
properties or prospects of the Trust, FPLP or any other member of the Potomac
Group, or constitutes a Disqualifying Environmental Event with respect to any of
the Collateral Properties.

          (d) None of the Borrower, the Trust or any of the Real Estate Assets
is subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any governmental agency or the
recording or delivery to other Persons of an environmental disclosure document
or statement, by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the effectiveness of any other transactions
contemplated hereby.



     §7.19. Subsidiaries. Schedule 7.19 sets forth, as of the Closing Date, all
of the respective Subsidiaries of FPLP, each other Borrower and the Trust.



     §7.20. Loan Documents. All of the representations and warranties by or on
behalf of the Borrower and the Trust and their respective Subsidiaries made in
this Agreement and in the other Loan Documents or any document or instrument
delivered to the Agent or the Lenders pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects and do not
include any untrue statement of a material fact or omit to state a material fact
required to be stated or necessary to make such representations and warranties
not materially misleading.



     §7.21. REIT Status. The Trust has not taken any action that would prevent
it from maintaining its qualification as a REIT for its tax years ending
December 31, 2003, or from maintaining such qualification at all times during
the term of this Agreement.



     §7.22. Initial Public Offering Registration Statement.

     (a) A Registration Statement on Form S-11 (File No. 333-107172) with
respect to the common shares (as described in the Registration Statement) has
been prepared by the Trust in conformity with the requirements of the Securities
Act of 1933, as amended (the “Act”), and the rules and regulations (the “Rules
and Regulations”) of the Securities and Exchange Commission thereunder; and has
been filed with the SEC. The Trust has prepared and has filed amendments to such
registration statement, which amendments have been similarly prepared. There has
been delivered to the Agent copies of such registration statement and
amendments, together with copies of each exhibit filed therewith. The Trust has
also prepared a related preliminary prospectus, a copy of which has also been
provided to the Agent. The Trust has also filed with the SEC (or will timely
file) one of the following: (i) prior to effectiveness of such registration
statement, a further amendment thereto, including the form of final prospectus,
or (ii) a final prospectus in accordance with Rules 430A and 424(b) of the Rules
and Regulations. As

51



--------------------------------------------------------------------------------



 



filed, such amendment and form of final prospectus, or such final prospectus,
include all Rule 430A Information.

     The term “Registration Statement” as used in this Agreement means the above
registration statement at the time such registration statement became effective
and, in the event any post-effective amendment thereto became effective, shall
also mean such registration statement as so amended; provided, however, that
such term shall also include all Rule 430A Information deemed to be included in
such registration statement at the time such registration statement became
effective as provided by Rule 430A of the Rules and Regulations. The term
“Prospectus” as used in this Agreement shall mean the prospectus relating to the
common shares in the form in which it is first filed with the SEC pursuant to
Rule 424(b) of the Rules and Regulations or, if no filing pursuant to Rule
424(b) of the Rules and Regulations is required, means the form of final
prospectus included in the Registration Statement at the time such registration
statement became effective, and shall include any preliminary Prospectus. The
term “Rule 430A Information” means information with respect to the Common Stock
and the offering thereof permitted to be omitted from the Registration Statement
when it became effective pursuant to Rule 430A of the Rules and Regulations.

     (b) The SEC has not issued any order preventing or suspending the use of
any preliminary Prospectus, and each preliminary Prospectus has conformed in all
material respects to the requirements of the Act and the Rules and Regulations
and, as of its date, has not included any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein not
misleading; as of the Closing Date, the Registration Statement has become
effective and the Registration Statement and the Prospectus, and any amendments
or supplements thereto, contain all material statements and information required
to be included therein by the Act and the Rules and Regulations and in all
material respects conform to the requirements of the Act and the Rules and
Regulations, and neither the Registration Statement nor the Prospectus, nor any
amendment or supplement thereto, contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.



     §7.23. Collateral Properties. The Borrower makes the following
representations and warranties concerning the Collateral Properties:

          (a) Off-Site Utilities. All water, sewer, drainage, electric, gas,
telephone and other utilities are installed to the property lines of each
Collateral Property and are connected to the Buildings or improvements located
thereon with valid permits and are adequate to service the Building in full
compliance with applicable law. Each such Building is properly and legally
connected directly to, and served exclusively by, public water and sewer
systems. Except pursuant to easements which have been obtained and are insured
as appurtenant rights not subject to extinguishment under the Title Policies,

52



--------------------------------------------------------------------------------



 



no easements benefiting the Borrower over land of others are required for any
such utilities, and no drainage of surface or other water across land of others
is required.

          (b) Access; Etc. The streets abutting each Collateral Property are
public roads, to which each Collateral Property has physically open and
uncontrolled direct access by trucks and other motor vehicles and by foot, or
are private ways (with physically open and uncontrolled direct access by trucks
and other motor vehicles and by foot to public roads) to which each Collateral
Property has direct access without charge or liability for maintenance or
repair, except as may be provided in the Permitted Liens. Except pursuant to
easements which have been obtained and are disclosed in the Surveys and are
insured as appurtenant rights not subject to extinguishment under the Title
Policies, no easements over land of others are required for such means of access
and egress.

          (c) Independent Building. Except as set forth in Schedule 7.23(c), the
Buildings on each Collateral Property are fully independent from any other real
estate in all respects including, without limitation, in respect of structural
integrity, heating, ventilating and air conditioning, plumbing, mechanical and
other operating and mechanical systems, and electrical, sanitation and water
systems, all of which are connected directly to off-site utilities located in
public streets or ways or recorded easements as set forth in §7.23(a) or
(b) above. The Buildings are located on lots which are separately assessed for
purposes of real estate tax assessment and payment. Except as shown on the
Survey and made subject to affirmative title insurance against enforced
alteration or removal, the Buildings, all Building Service Equipment and all
paved or landscaped areas related to or used in connection with the Buildings
are located wholly within the perimeter lines of the lot or lots on which the
Collateral Properties are located.

          (d) Condition of Building; No Asbestos. Except as set forth in the
engineering reports provided to the Agent and listed on Schedule 7.23(d) or the
Environmental Reports, to the best of the Borrower’s knowledge, there are no
material defects in the roof, foundation, structural elements and masonry walls
of the Buildings or their heating, ventilating and air conditioning, electrical,
sprinkler, plumbing or other mechanical systems or their Building Service
Equipment; the Buildings are fully sprinklered to the extent required by law;
and no friable asbestos is located in or on the Buildings.

          (e) Building Compliance with Law; Permits. The Buildings as presently
constructed do not violate any applicable federal or state law or governmental
regulation, or any local ordinance, order or regulation, including, without
limitation, laws, regulations, or ordinances relating to zoning, building use
and occupancy, subdivision control, fire protection, health and sanitation. The
Buildings comply with applicable zoning laws and regulations and the zoning laws
permit use of the Buildings for their current use. There is such number of
loading docks and facilities and parking spaces on the lot or lots on which each
Collateral Property is located as is adequate (i) under the

53



--------------------------------------------------------------------------------



 



zoning laws and regulations to permit use of the Buildings for its current use,
and (ii) to satisfy any obligations owed to lessees under Leases for the
Collateral Property. All private ways providing access to each Collateral
Property are zoned in a manner which will permit access to the Buildings over
such ways by trucks and other commercial and industrial vehicles, to the extent
necessary to continue the existing use of such Buildings. All Permits legally
required for the operation and maintenance of each Collateral Property,
including, without limitation, building permits, curb-cut permits, water
connection permits, sewer extension or connection permits and other permits
relating to the use of utilities, and permits required under the Federal Clean
Air Act, as amended, the Federal Clean Water Act, as amended (including, without
limitation, a so-called “404 Permit”), and by state and/or local law or
regulations consistent with the requirements of said Acts, have been validly
issued by the appropriate governmental Persons and are now in full force and
effect. With respect to each Collateral Property and the operation thereof, the
Borrower is in compliance in all respects with the Americans with Disabilities
Act and similar applicable state and/or local requirements.

          (f) No Required Real Property Consents, Permits, Etc. The Borrower has
received no notices of, nor has any knowledge of, any Permits, utility
installations and connections (including, without limitation, drainage
facilities, curb cuts and street openings), or private consents required for the
maintenance, operation, servicing and use of the Collateral Properties or the
Buildings for their current use which have not been granted, effected, or
performed and completed (as the case may be) or any fees or charges therefor
which have not been fully paid. No such approvals, consents, permits or
licenses, (including, without limitation, any railway siding agreements) will
terminate, or become void or voidable or terminable on any foreclosure sale of
any Collateral Property pursuant to the applicable Security Deed.

          (g) Suits; Judgments. To the best of the Borrower’s knowledge, there
are no outstanding notices, suits, orders, decrees or judgments relating to
zoning, building use and occupancy, fire, health, sanitation, or other
violations affecting, against, or with respect to, the Collateral Property or
any part thereof.

          (h) Insurance. The Borrower has not received any notices from any
insurer or its agent requiring performance of any work with respect to each
Collateral Property or canceling or threatening to cancel any policy of
insurance, and each Collateral Property complies with the requirements of its
insurance carrier(s) and is insured in accordance with the insurance
requirements of the Agent as made known to the Borrower.

          (i) Real Property Taxes; Special Assessments. There are no unpaid or
outstanding real estate or other taxes or assessments on or against any
Collateral Property or any part thereof which are payable by Borrower or tenants
(except only real estate taxes not yet due and payable). There are no betterment
assessments or other special assessments presently pending with respect to any
portion of any Collateral Property,

54



--------------------------------------------------------------------------------



 



other than as shown on municipal lien certificates delivered to the Agent and
the Borrower has received no notice of any such special assessment being
contemplated.

          (j) Historic Status. Except as may be set forth in Schedule 7.23(j),
the Buildings are not historic structures or landmarks and neither the Buildings
nor any Collateral Property is located within any historic district pursuant to
any federal, state or local law or governmental regulation.

          (k) Eminent Domain. There are no pending eminent domain proceedings
against any Collateral Property or any part thereof, and, to the best of the
Borrower’s knowledge, no such proceedings are presently threatened or
contemplated by any taking authority.

          (l) Leases. A rent roll as of [September 30, 2003] with respect to all
Leases of any portion of the Collateral Properties is accurately and completely
set forth in all material respects in Schedule 7.23(l) as the same shall be
supplemented each fiscal quarter by a certificate signed by an authorized
officer of the Borrower. The Leases reflected on such rent roll constitute the
sole and complete agreements and understandings relating to leasing or licensing
of space in the Buildings or at the Collateral Properties by the Borrower. The
Borrower has delivered or made available to the Agent a true and complete copy
of all Leases relating to the Collateral Properties. There are no occupancies,
rights, privileges or licenses in or to the Buildings or any other part of the
Collateral Properties other than pursuant to the Leases reflected on the rent
roll set forth in Schedule 7.23(l). Except as set forth in Schedule 7.23(l), the
Collateral Property Leases reflected on the Schedule 7.23(l) rent roll are in
full force and effect, in accordance with their respective terms, and, to the
best of the Borrower’s knowledge, no tenant under any of such Leases has failed
to make a required payment thereunder or failed to comply with any other
material term, condition or provision contained therein, nor are there any
defenses, counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and the Borrower has not given or made, or received, any notice of
default, or any claim, which remains uncured or unsatisfied, with respect to any
of such Leases and, to the best of the Borrower’s knowledge there is no basis
for any such claim or notice of default by any tenant. The Schedule 7.23(l) rent
roll accurately and completely sets forth all rents payable by and security, if
any, deposited by tenants, no tenant having paid more than one month’s rent in
advance. All tenant improvements or work to be done, furnished or paid for by
the Borrower, or credited or allowed to a tenant, for, or in connection with,
the Building pursuant to any Lease relating to a Collateral Property has been
completed and paid for or provided for in a manner satisfactory to the Agent. No
leasing, brokerage or like commissions, fees or payments are due or may become
due from the Borrower in respect of the Leases relating to Collateral
Properties, except as set forth on Schedule 7.23(l), or reflected in the
financial statements delivered pursuant to §7.4.

55



--------------------------------------------------------------------------------



 



          (m) Service Agreements. Except as listed on Schedule 7.23(m) or
reflected in the financial statements delivered pursuant to §7.4, there are no
Service Agreements relating to the operation, maintenance and management of the
Buildings, the Collateral Properties, or any part thereof which are terminable
upon more than six (6) months notice. All property management and leasing agency
agreements for the Collateral Properties are terminable upon thirty (30) days or
less notice by mortgagee after foreclosure or deed-in-lieu. To the best of the
Borrower’s knowledge, there are no claims or any bases for claims in respect of
the Collateral Properties or their operation by any party to any Service
Agreements.

          (n) Other Material Real Property Agreements; No Options. There are no
material agreements pertaining to the Collateral Properties, the Buildings or
the operation or maintenance of either thereof other than as described in this
Agreement (including the Schedules hereto and the Title Policies) or otherwise
disclosed in writing to the Agent by the Borrower; and no Person has any right
or option to acquire the Buildings or the Collateral Properties or any portion
thereof or interest therein or lease any portion thereof or additional portion
thereof (other than expansion by existing tenants of leased premises disclosed
in the Leases), or provide services therefor.



     §8. AFFIRMATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower and
the Trust, on their own behalf and on behalf of their respective Subsidiaries,
jointly and severally covenant and agree that:



     §8.1. Punctual Payment. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans and all interest, fees,
charges and other amounts and Obligations provided for in this Agreement and the
other Loan Documents, all in accordance with the terms of this Agreement, the
Notes and the other Loan Documents.



     §8.2. Maintenance of Office; Jurisdiction of Organization, Etc. Each of the
Borrower and the Trust will maintain its chief executive office in Bethesda,
Maryland, or at such other place in the United States of America as each of them
shall designate by written notice to the Agent to be delivered at least thirty
(30) days prior to any change of chief executive office, where, subject to §21,
notices, presentations and demands to or upon the Borrower and the Trust in
respect of the Loan Documents may be given or made. Neither the Trust nor the
Borrower will change its jurisdiction of organization, name or corporate
structure without giving the Agent at least thirty (30) days prior written
notice of such change.



     §8.3. Records and Accounts. Each of the Borrower and the Trust will
(a) keep, and cause each of its Subsidiaries to keep, true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes),

56



--------------------------------------------------------------------------------



 



contingencies, depreciation and amortization of its properties and the
properties of its Subsidiaries.



     §8.4. Financial Statements, Certificates and Information. The Borrower and
the Trust will deliver to the Agent (with copies to the Agent for each Lender):

          (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Trust, the audited
consolidated balance sheet of the Trust and its Subsidiaries at the end of such
year, and the related audited consolidated statements of income, changes in
shareholder’s equity and cash flows for the year then ended, in each case,
setting forth in comparative form the figures as of the end of and for the
previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, and, in each case, accompanied by an auditor’s
report prepared without qualification by the Accountants (and the Borrower also
shall deliver the foregoing for FPLP on a consolidated basis); together with a
written statement from such Accountants to the effect that they have read a copy
of this Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default under §10 or otherwise under the provisions of this Agreement relating
to the financial condition of the Trust or any of its Subsidiaries, or of any
facts or circumstances that would cause the Trust not to continue to qualify as
a REIT for federal income tax purposes, or, if such Accountants shall have
obtained knowledge of any then existing Default, Event of Default or such facts
or circumstances, they shall make disclosure thereof in such statement;

          (b) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of its March 31, June 30 and September 30 fiscal
quarters, copies of the unaudited consolidated balance sheet of the Trust and
its Subsidiaries, as at the end of such quarter, and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for the portion of the Trust’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP (which may be provided by inclusion
in the Form 10-Q of the Trust filed with the SEC for such period provided
pursuant to clause (i) below), together with a certification by the principal
financial or accounting officer of the Borrower and the Trust that the
information contained in such financial statements fairly presents the financial
position of the Trust and its Subsidiaries on the date thereof (subject to
year-end adjustments none of which shall be materially adverse and the absence
of footnotes) (and the Borrower also shall deliver the foregoing for FPLP on a
consolidated basis);

          (c) Upon the request of the Agent and as soon as practicable, but in
any event not later than ninety (90) days after the end of each of its fiscal
years, statements of Net Operating Income and outstanding Indebtedness as at the
end of such fiscal year and for the fiscal year then ended in respect of each
Real Estate Asset (including each Collateral Property), each prepared in
accordance with GAAP consistent with the definitions of Net Operating Income and
outstanding Indebtedness used in this

57



--------------------------------------------------------------------------------



 



Agreement and a rent roll in respect of each Collateral Property, in each case
certified by the chief financial or accounting officer of the Borrower as true
and correct;

          (d) Upon the request of the Agent and as soon as practicable, but in
any event not later than forty-five (45) days after the end of each of the
fiscal quarters of the Borrower, (i) copies of the unaudited statements of Net
Operating Income and outstanding Indebtedness as at the end of such quarter and
for the portion of the fiscal year then elapsed in respect of each Real Estate
Asset (including each Collateral Property), each prepared in accordance with
GAAP consistent with the definitions of Net Operating Income and outstanding
Indebtedness used in this Agreement and a rent roll in respect of each
Collateral Property, in each case certified by the chief financial or accounting
officer of the Borrower to present fairly the Net Operating Income and
outstanding Indebtedness and rent roll in respect of each such Real Estate
Asset, and (ii) an occupancy analysis in respect of each Real Estate Asset
(including each Collateral Property) certified by the chief financial officer of
the Borrower to be true and complete;

          (e) simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement in the form of Exhibit
C-2 hereto signed by the chief financial or accounting officer of the Borrower,
and setting forth in reasonable detail computations evidencing compliance with
the covenants contained in §10;

          (f) promptly as they become available, a copy of each report submitted
to the Borrower, the Trust or any of their respective subsidiaries by the
Accountants in connection with each annual audit of the books of the Borrower,
the Trust or such Subsidiary by such Accountants or in connection with any
interim audit thereof pertaining to any phase of the business of the Borrower,
the Trust or any such Subsidiary;

          (g) contemporaneously with (or promptly after) the filing or mailing
thereof, copies of all material of a financial nature sent to the holders of any
Indebtedness of the Borrower (other than the Loans) for borrowed money, to the
extent that the information or disclosure contained in such material refers to
or could reasonably be expected to have a material adverse effect on the
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group;

          (h) contemporaneously with the filing or mailing thereof, copies of
all material of a financial nature filed with the SEC or sent to the
stockholders of the Trust;

          (i) as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Trust, copies of the Form
10-K statement filed by the Trust with the SEC for such fiscal year, and as soon
as practicable, but in any event not later than fifty (50) days after the end of
each fiscal quarter of the Trust copies of the Form 10-Q statement filed by the
Trust with the SEC for such fiscal quarter, provided

58



--------------------------------------------------------------------------------



 



that, in either case, if the SEC has granted an extension for the filing of such
statements, the Trust shall deliver such statements to the Agent within ten
(10) days after the filing thereof with the SEC;

          (j) in the case of the Borrower and the Trust, as soon as practicable,
but in any event not later than thirty (30) days prior to the end of each of
their respective fiscal years, a business plan for the next fiscal year
(including pro forma projections for such period);

          (k) together with the financial statements delivered pursuant to
§8.4(a), a certification by the chief financial or accounting officer of the
Borrower of the state and federal taxable income of the Trust and its
Subsidiaries as of the end of the applicable fiscal year;

          (l) in the event that the definition of “funds from operations” is
revised by the Board of Governors of the National Association of Real Estate
Investment Trusts, a report, certified by the chief financial or accounting
officer of the Borrower, of the “funds from operations” of the Borrower based on
the definition as in effect on the date of this Agreement and based on the
definition as so revised from time to time, which such report shall be delivered
to the Agent (with copies to the Agent for each Lender) with the financial
statements required to be delivered pursuant to §8.4(b) above;

          (m) promptly following the Agent’s request therefor, copies of the
annual financial statements, if any, delivered by any Major Tenants or
guarantors of Major Leases; and

          (n) from time to time such other financial data and other information
about the Borrower, the Trust, their respective Subsidiaries, the Real Estate
Assets and the Partially-Owned Entities as the Agent or any Lender (through the
Agent) may reasonably request.



     §8.5. Notices.

          (a) Defaults. The Borrower and the Trust will, promptly after
obtaining knowledge of the same, notify the Agent in writing (with copies to the
Agent for each Lender) of the occurrence of any Default or Event of Default. If
any Person shall give any notice or take any other action in respect of (x) a
claimed Default (whether or not constituting an Event of Default) under this
Agreement or (y) a claimed failure by the Borrower, the Trust or any of their
respective Subsidiaries, as applicable, to comply with any term, condition or
provision of or under any note, evidence of Indebtedness, indenture or other
obligation in excess of $7,000,000, individually or in the aggregate, to which
or with respect to which any of them is a party or obligor, whether as principal
or surety, and such failure to comply would permit the holder of such note or
obligation or other evidence of Indebtedness to accelerate the maturity thereof,
the Borrower shall

59



--------------------------------------------------------------------------------



 



forthwith give written notice thereof to the Agent and each of the Lenders,
describing the notice or action and the nature of the claimed failure to comply.

          (b) Environmental Events. The Borrower and the Trust will promptly
give notice in writing to the Agent (with copies to the Agent for each Lender)
(i) upon Borrower’s or the Trust’s obtaining knowledge of any material violation
(as determined by the Borrower or the Trust in the exercise of its reasonable
discretion) of any Environmental Law regarding any Real Estate Asset or
Borrower’s or the Trust’s operations, (ii) upon Borrower’s or the Trust’s
obtaining knowledge of any known Release of any Hazardous Substance at, from, or
into any Real Estate Asset which it reports in writing or is reportable by it in
writing to any governmental authority and which is material in amount or nature
or which could materially affect the value of such Real Estate Asset, (iii) upon
Borrower’s or the Trust’s receipt of any notice of material violation of any
Environmental Laws or of any material Release of Hazardous Substances in
violation of any Environmental Laws or any matter that may be a Disqualifying
Environmental Event with respect to any of the Collateral Properties, including
a notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) Borrower’s or the Trust’s or
any other Person’s operation of any Real Estate Asset, (B) contamination on,
from or into any Real Estate Asset, or (C) investigation or remediation of
off-site locations at which Borrower or the Trust or any of its predecessors are
alleged to have directly or indirectly disposed of Hazardous Substances, or
(iv) upon Borrower’s or the Trust’s obtaining knowledge that any expense or loss
has been incurred by such governmental authority in connection with the
assessment, containment, removal or remediation of any Hazardous Substances with
respect to which Borrower or the Trust or any Partially-Owned Entity may be
liable or for which a lien may be imposed on any Real Estate Asset.

          (c) Notification of Claims against Collateral Properties. The Borrower
will, and will cause each Subsidiary to, promptly upon becoming aware thereof,
notify the Agent in writing (with copies to the Agent for each Lender) of any
setoff, claims, withholdings or other defenses to which any of the Collateral
Properties are subject, which (i) could reasonably be expected to have a
material adverse effect on (x) the business, operations, assets, condition
(financial or otherwise), properties or prospects of the Trust, FPLP or any
other member of the Potomac Group, or (y) the value of any such Collateral
Property, or (ii) with respect to such Collateral Property, constitute a
Disqualifying Environmental Event or a Lien subject to the bonding or insurance
requirement of §9.2(vii).

          (d) Notice of Litigation and Judgments. The Borrower and the Trust
will give notice to the Agent in writing (with copies to the Agent for each
Lender) within three (3) days of becoming aware of any litigation or proceedings
threatened in writing or any pending litigation and proceedings an adverse
determination in which could

60



--------------------------------------------------------------------------------



 



materially adversely affect FPLP, the Trust or any member of the Potomac Group,
or any Collateral Property or to which the Borrower, the Trust or any of their
respective Subsidiaries is or is to become a party involving a claim against the
Borrower, the Trust or any of their respective Subsidiaries that could
reasonably be expected to have a materially adverse effect on the respective
business, operations, assets, condition (financial or otherwise) or properties
of the Trust, FPLP or any other member of the Potomac Group or on the value or
operation of the Collateral Properties and stating the nature and status of such
litigation or proceedings. The Borrower and the Trust will give notice to the
Agent and each of the Lenders, in writing, in form and detail reasonably
satisfactory to the Agent, within three (3) days of any judgment not covered by
insurance, final or otherwise, against the Borrower, the Trust or any of such
Subsidiaries in an amount in excess of $1,000,000.

          (e) Acquisition of Real Estate Assets. The Borrower shall notify the
Agent (with copies to the Agent for each Lender) in its financial reports
delivered pursuant to §§8.4(a) and (b) of the acquisition of Real Estate Assets
during the applicable quarter by the Borrower or any other member of the Potomac
Group (other than the Trust) (whether or not such acquisition was made with
proceeds of the Loans), which notice shall include, with respect to each such
Real Estate Asset, its address, a brief description and recent photograph, a
rent roll summary, a pro forma and historic (if available) income statement and
a summary of the key business terms of such acquisition.

          (f) Notice of Default under Major Leases. The Borrower will
simultaneously give to the Agent (with copies for each Lender) copies of any
notice (i) given by the Borrower to a Major Tenant or (ii) received by the
Borrower from any Major Tenant, of the occurrence of any failure of the party
receiving such notice to comply with any of the material terms, covenants,
conditions or agreements under any of the Major Leases.



     §8.6. Existence of Borrower; Maintenance of Properties. The Borrower and
the Trust will do or cause to be done all things necessary to, and shall,
preserve and keep in full force and effect its respective existence in its
jurisdiction of organization and will do or cause to be done all things
necessary to preserve and keep in full force all of its respective rights and
franchises and those of its respective Subsidiaries which may be necessary to
properly and advantageously conduct the businesses conducted by it. The Borrower
(a) will cause all necessary repairs, renewals, replacements, betterments and
improvements to be made to all Real Estate Assets owned or controlled by it, all
as in the judgment of the Borrower may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, subject to the terms of the applicable Leases and partnership agreements
or other entity charter documents, and in any event, will keep all of the Real
Estate Assets (for so long as such Real Estate Assets are owned by the Borrower
or any of its Subsidiaries) in a condition consistent with the Real Estate
Assets currently owned or controlled by the Borrower or its Subsidiaries,
(b) will cause all of its other properties and those of its Subsidiaries (to the

61



--------------------------------------------------------------------------------



 



extent controlled by the Borrower) used or useful in the conduct of its business
or the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment, (c) will not
permit the Trust to directly own or lease any Real Estate Asset, and (d) will,
and will cause each of its Subsidiaries to continue to engage primarily in the
businesses now conducted by it and in related businesses, all of the foregoing
to the extent necessary to comply with the other terms and conditions set forth
in this Agreement, and in the case of clauses (a) and (b) above.



     §8.7. Existence of the Trust; Maintenance of REIT Status of the Trust;
Maintenance of Properties;. The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect the Trust’s existence as
a Maryland corporation. The Trust will at all times (i) maintain its status as a
REIT and not take any action which could lead to its disqualification as a REIT
and (ii) continue to be listed on a nationally-recognized stock exchange. The
Trust will not engage in any business other than the business of acting as a
REIT and serving as the general partner and limited partner of the Borrower and
matters directly relating thereto, and shall (x) conduct all or substantially
all of its business operations through the Borrower or through subsidiary
partnerships or other entities in which the Borrower owns 100% of the economic
interests and (y) own no real property or material personal property other than
through its ownership interests in the Borrower. The Trust will (a) cause all of
its properties and those of its Subsidiaries used or useful in the conduct of
its business or the business of its Subsidiaries to be maintained and kept in
good condition, repair and working order, and supplied with all necessary
equipment, (b) cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Trust may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times and (c) cause each of its
Subsidiaries to continue to engage primarily in the businesses now conducted by
it and in related businesses, in each case under clauses (a), (b) and (c) above
to the extent, in the good faith judgment of the Trust, necessary to properly
and advantageously conduct the businesses being conducted by it.



     §8.8. Insurance. The Borrower and the Trust will maintain insurance on the
Collateral Properties as required by the Security Deeds, and the Borrower and
the Trust will maintain with respect to their other properties, and will cause
each of its Subsidiaries to maintain, with financially sound and reputable
insurers, insurance with respect to such properties and its business against
such casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent. The Agent shall be named as loss payee,
mortgagee and additional insured under the Borrower’s insurance on Collateral
Properties and shall be given at least thirty (30) days notice of cancellation,
termination or material amendment.

62



--------------------------------------------------------------------------------



 



     §8.9. Taxes. The Borrower will, and will cause the Trust and each of their
respective Subsidiaries to, pay or cause to be paid real estate taxes, other
taxes, assessments and other governmental charges against the Real Estate Assets
before the same become delinquent and will duly pay and discharge, or cause to
be paid and discharged, before the same shall become overdue, all taxes,
assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate Assets; provided that any
such tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Borrower or the Trust shall have set aside on its books
adequate reserves with respect thereto, and, in the case of claims for labor,
materials or supplies affecting the Collateral Properties, put into effect
bonding arrangements as necessary to prevent liens based on such claims from
attaching to any Collateral Property which would have priority over the lien of
the Security Deed for such Collateral Property; and provided further that the
Borrower or the Trust will pay all such taxes, assessments, charges, levies or
claims forthwith prior to the consummation of proceedings to foreclose any lien
that may have attached as security therefor. Promptly upon request by the Agent
if required for bank regulatory compliance purposes or similar bank purposes,
the Borrower will provide evidence of the payment of real estate taxes, other
taxes, assessments and other governmental charges against the Real Estate Assets
in the form of receipted tax bills or other form reasonably acceptable to the
Agent, or evidence of the existence of applicable contests as contemplated
herein.



     §8.10. Inspection of Properties and Books. (a) Subject to the rights of
tenants to limit or prohibit such access, as denoted in the applicable Leases,
the Borrower and the Trust will permit the Agent or any of its designated
representatives upon reasonable notice (which notice may be given orally or in
writing and provided that no notice shall be required if a Default or Event of
Default has occurred and is continuing), to visit and inspect any of the
properties of the Borrower, the Trust or any of their respective Subsidiaries to
examine the books of account of the Borrower, the Trust and their respective
Subsidiaries (and to make copies thereof and extracts therefrom) and to discuss
the affairs, finances and accounts of the Borrower, the Trust and their
respective Subsidiaries with, and to be advised as to the same by, its officers,
all at such reasonable times and intervals as the Agent may reasonably request.

          (b) The Borrower hereby agrees that each of the Lenders and the Agent
(and each of their respective, and their respective affiliates’, employees,
officers, directors, agents and advisors (collectively, “Representatives”) is,
and has been from the commencement of discussions with respect to the facility
established by the Agreement (the “Facility”), permitted to disclose to any and
all Persons, without limitation of any kind, the structure and tax aspects (as
such terms are used in Code sections 6011 and 6111) of the Facility, and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to such Lender or the Agent related to such

63



--------------------------------------------------------------------------------



 



structure and tax aspects. In this regard, the Lenders and the Agent intend that
this transaction will not be a “confidential transaction” under Code sections
6011, 6111 or 6112, and the regulations promulgated thereunder.



     §8.11. Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Trust will comply with, and will cause each of their respective
Subsidiaries to comply with (a) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted that are material in any
respect to the operation of their respective businesses in the ordinary course
and consistent with past practices, including, without limitation, all such
Environmental Laws and all such applicable federal and state securities laws,
(b) the provisions of its partnership agreement or corporate charter and other
Organizational Documents, as applicable, (c) all material agreements and
instruments to which it is a party or by which it or any of its properties may
be bound (including the Real Estate Assets and the Leases) and (d) all
applicable decrees, orders, and judgments. If at any time while any Loan or Note
or other Obligations is outstanding or the Lenders have any obligation to make
Loans or issue Letters of Credit hereunder, any Permit shall become necessary or
required in order that the Borrower may fulfill any of its obligations
hereunder, the Borrower and the Trust and their respective Subsidiaries will
immediately take or cause to be taken all reasonable steps within the power of
the Borrower or the Trust, as applicable, to obtain such Permit and furnish the
Agent with evidence thereof.



     §8.12. Use of Proceeds. Subject at all times to the other provisions of
this Agreement, including without limitation §7.17, the Borrower will use the
proceeds of the Loans solely to finance acquisitions of Permitted Properties and
for its working capital and general corporate purposes.



     §8.13. Additional Borrower; Solvency of Borrower; Removal of Borrower.

          (a) If, after the Closing Date, FPLP wishes to designate as a
Collateral Property a Real Estate Asset that otherwise qualifies as a Collateral
Property but is owned by a Person other than the Borrower, FPLP shall cause such
Person (which Person must be a Wholly-owned Subsidiary of FPLP) to become a
party to this Agreement and the other applicable Loan Documents prior to such
Real Estate Asset becoming a Collateral Property hereunder. The liability of
each Person which is from time to time a Borrower hereunder shall be joint and
several with each other Borrower for all Obligations for so long as such
Borrower is a Borrower hereunder (provided that FPLP shall at all times be a
Borrower hereunder). In accordance with §11.3, at any time and from time to time
but only for so long as no Default or Event of Default shall then exist, FPLP
may notify Agent, in writing (each, a “Release Notice”), that the Borrower would
like one (1) or more Collateral Properties to be removed from the Borrowing
Base. Such Release Notice shall be accompanied by a Certificate of Compliance in
the form of Exhibit C-3, evidencing compliance with §2.1 and §10 after giving
effect to the requested release. Prior to the effectiveness of any such release,
the Agent shall have the right to require

64



--------------------------------------------------------------------------------



 



new MAI Appraisals for each of the Real Estate Assets which would remain in the
Borrowing Base for which the existing MAI Appraisal is more than 12 months old
to confirm the Borrower’s compliance with the provisions hereof (except that if
there are more than ten (10) Real Estate Assets remaining in the Borrowing Base
after giving effect to the release, such new MAI Appraisals shall not be
required). Upon the Agent’s receipt of such Release Notice and its satisfaction
with the Certificate of Compliance and the results of any MAI Appraisals (which
the Agent shall endeavor to have completed within 60 days after receipt of the
applicable Release Notice), such Collateral Properties (each, a “Released
Property”) shall be removed from the Borrowing Base and any Wholly-owned
Subsidiary which is the owner of a Released Property (and is not the owner of
any other Collateral Property) and which is then a Borrower (other than FPLP)
hereunder shall be released from its obligations hereunder (including the
Obligations). FPLP will not permit any Borrower (other than FPLP) that owns any
Collateral Property to have any Subsidiaries unless such Subsidiary’s business,
obligations and undertakings are exclusively related to the business of such
Borrower.

          (b) The Borrower and the Trust shall remain solvent at all times.



     §8.14. Further Assurances. The Borrower and the Trust will cooperate with
the Agent and the Lenders and execute such further instruments and documents as
the Lenders or the Agent shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.



     §8.15. Interest Rate Protection. In the event that the Borrower’s floating
rate Indebtedness that is not otherwise subject to interest rate protection
arrangements at any time exceeds twenty-five percent (25%) of Consolidated Total
Indebtedness for borrowed money, the Borrower shall obtain and maintain in
effect interest rate protection arrangements (by means of hedging techniques or
vehicles such as interest rate swaps, interest rate caps, interest rate
corridors or interest rate collars, in each case to be capped at a rate
reasonably satisfactory to the Agent and otherwise in form and substance
reasonably satisfactory to the Agent) for a term and in an amount reasonably
satisfactory to the Agent. Once obtained, the Borrower shall maintain such
arrangements in full force and effect as provided therein, and shall not,
without the approval of the Agent, modify, terminate, or transfer such
arrangements during the period in which the Borrower’s floating rate
Indebtedness exceeds twenty-five percent (25%) of Consolidated Total
Indebtedness for borrowed money.



     §8.16. Environmental Indemnification. The Borrower and the Trust each
covenants and agrees that it will indemnify and hold the Agent and each Lender,
and each of their respective Affiliates, harmless from and against any and all
claims, expense, damage, loss or liability incurred by the Agent or any Lender
in connection with environmental matters with respect to the Collateral
Properties, as more fully set forth in the Environmental Indemnity Agreement for
each respective Collateral Property. It is expressly acknowledged by the
Borrower and the Trust that each Environmental

65



--------------------------------------------------------------------------------



 



Indemnity Agreement shall survive any foreclosure or any modification, release
or discharge of any or all of the Security Documents or the repayment of the
amounts owing under the Notes and this Agreement and the termination of this
Agreement and the obligations of the Lenders hereunder and shall inure to the
benefit of the Agent and the Lenders and their respective Affiliates, their
respective successors, and their respective assigns under the Loan Documents.



     §8.17. Response Actions. The Borrower covenants and agrees that if any
Release or disposal of Hazardous Substances shall occur or shall have occurred
on any Real Estate Asset owned directly or indirectly by the Borrower or the
Trust, in violation of applicable Environmental Laws, the Borrower will cause
the prompt containment and removal of such Hazardous Substances and remediation
of such wholly-owned Real Estate Asset as necessary to comply with all
Environmental Laws or to preserve the value of any applicable Collateral
Property.



     §8.18. Environmental Assessments. If the Agent reasonably believes, after
discussion with the Borrower and review of any environmental reports provided by
the Borrower, that a Disqualifying Environmental Event has occurred with respect
to any one or more of the Collateral Properties, whether or not a Default or an
Event of Default shall have occurred, the Agent may, from time to time, for the
purpose of assessing and determining whether a Disqualifying Environmental Event
has in fact occurred, cause the Borrower to obtain one or more environmental
assessments or audits of such Collateral Property prepared by a hydrogeologist,
an independent engineer or other qualified consultant or expert approved by the
Agent to evaluate or confirm (i) whether any Hazardous Substances are present in
the soil or water at such Collateral Property and (ii) whether the use and
operation of such Collateral Property complies with all Environmental Laws.
Environmental assessments may include without limitation detailed visual
inspections of such Collateral Property including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas, and, if
and to the extent reasonable, appropriate and required pursuant to applicable
Environmental Laws, the taking of soil samples, surface water samples and ground
water samples, as well as such other investigations or analyses as the Agent
deems appropriate. All such environmental assessments shall be at the sole cost
and expense of the Borrower.



     §8.19. Employee Benefit Plans.

          (a) Notice. The Borrower and the Trust will notify the Agent (with
copies to the Agent for each Lender) at least thirty (30) days prior to the
establishment of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan by any of them or any of their respective ERISA Affiliates other
than those disclosed on Schedule 8.19 attached hereto or disclosed in the SEC
Filings, and neither the Borrower nor the Trust will establish any Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan which could
reasonably be expected to have a material adverse effect on FPLP, the Trust or
any member of the Potomac Group.

66



--------------------------------------------------------------------------------



 



          (b) In General. Each Employee Benefit Plan maintained by the Borrower,
the Trust or any of their respective ERISA Affiliates will be operated in
compliance with the provisions of ERISA and, to the extent applicable, the Code,
including but not limited to the provisions thereunder respecting prohibited
transactions.

          (c) Terminability of Welfare Plans. With respect to each Employee
Benefit Plan maintained by the Borrower, the Trust or any of their respective
ERISA Affiliates which is an employee welfare benefit plan within the meaning of
§3(l) or §3(2)(B) of ERISA, the Borrower, the Trust, or any of their respective
ERISA Affiliates, as the case may be, shall have the right to terminate each
such plan at any time (or at any time subsequent to the expiration of any
applicable bargaining agreement) without liability other than liability to pay
claims incurred prior to the date of termination.

          (d) Unfunded or Underfunded Liabilities. The Borrower and the Trust
will not at any time have accruing or accrued unfunded or underfunded
liabilities with respect to any Employee Benefit Plan, Guaranteed Pension Plan
or Multiemployer Plan, or permit any condition to exist under any Multiemployer
Plan that would create a withdrawal liability.



     §8.20. No Amendments to Certain Documents. The Borrower and the Trust will
not at any time cause or permit its certificate of limited partnership,
agreement of limited partnership (including without limitation the Agreement of
Limited Partnership of the Borrower), articles of incorporation, by-laws,
operating agreement or other Organizational Documents, as the case may be, to be
modified, amended or supplemented in any respect whatever, without (in each
case) the express prior written consent or approval of the Agent, if such
changes could reasonably be expected to affect the Trust’s REIT status or
otherwise adversely affect the rights of the Agent and the Lenders hereunder or
under any other Loan Document.



     §8.21. Leases; Lease Approvals. The Borrower will use commercially
reasonable efforts to (and at the Agent’s request during the continuance of a
Default or Event of Default, will promptly) exercise or enforce its rights under
those provisions of the Major Leases requiring the delivery of financial
statements, rent rolls, lease summaries, subleases and other information from
tenants under Leases or guarantors of Lease obligations to the Borrower, and,
during the continuance of a Default or Event of Default, will deliver to the
Agent (with copies for each Lender) copies of all material information so
delivered by any of the tenants or guarantors immediately following the
Borrower’s receipt thereof. After an Event of Default has occurred and while it
is continuing, the Agent shall have the right, and the Borrower hereby
authorizes the Agent, to communicate directly with any of the tenants or
guarantors for any purpose contemplated by this Agreement or any of the Security
Documents. In the event that any of the Leases is terminated, the Borrower will
take or cause to be taken all steps within the power of the Borrower to market
and lease the untenanted rentable area of the Buildings to such

67



--------------------------------------------------------------------------------



 



tenants and in the case of any Major Lease, upon such terms and conditions as
may be reasonably approved by the Agent. Any proposed lease (i) for the
occupancy of 10,000 square feet or more of the net leasable area of a Building
located on a Collateral Property, or (ii) for any space in a Collateral Property
which, when aggregated with all other leases in the Building (or in an office
park or similar development which includes such Building) to the tenant under
such proposed lease and/or its Affiliates, would cause such proposed tenant to
occupy 10,000 square feet or more of the net leasable area of a Building, office
park or similar development, shall be submitted to the Agent (with copies for
each Lender) and approved by the Agent prior to execution, provided that if the
Agent has not approved or disapproved such lease within fifteen (15) days of
receipt of the final form of such Lease together with a request for approval as
to which the Agent shall have, within fifteen (15) days prior thereto, received
copies of the lease term sheet and tenant financials (to the extent such tenant
financials were available), and (ii) provided, further that the final request
for approval and the envelope in which it was delivered have been each
appropriately marked with the following legend: “TIME SENSITIVE — RESPONSE
REQUIRED WITHIN FIFTEEN (15) DAYS”, such lease will be deemed automatically
approved. The approval of the Agent shall not be required for any Lease of any
other portion of a Collateral Property of less than 10,000 square feet so long
as (i) such Lease is substantially in the form of the standard form of lease
submitted to and approved by the Agent and attached hereto as Schedule 7.14 or
in such other standard form as the Agent may hereafter approve (in either case,
with such customary modifications thereto as may be negotiated by the Borrower
and the tenant thereunder), and (ii) the terms of such Lease are consistent with
the Borrower’s most recent leasing plan delivered to the Agent. A copy of any
new Lease shall be delivered to the Agent promptly following execution of such
Lease.



     §9. CERTAIN NEGATIVE COVENANTS OF THE BORROWER AND THE TRUST. The Borrower
and the Trust, on their own behalf and on behalf of their respective
Subsidiaries, jointly and severally covenant and agree that neither the Borrower
nor the Trust will:



     §9.1. Restrictions on Indebtedness. Create, incur, assume, guarantee or be
or remain liable, contingently or otherwise, with respect to any Indebtedness
other than:

          (a) Indebtedness to the Agent and the Lenders (and their respective
Affiliates) arising under any of the Loan Documents;

          (b) current liabilities of the Borrower incurred in the ordinary
course of business other than through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

          (c) Indebtedness (other than relating to the Collateral Properties) in
an aggregate amount not in excess of $250,000 in respect of taxes, assessments,

68



--------------------------------------------------------------------------------



 



governmental charges or levies and claims for labor, materials and supplies to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of §8.9;

          (d) Indebtedness (other than relating to the Collateral Properties) in
an aggregate amount not in excess of $1,000,000 in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as execution is not levied thereunder or in respect of which, at
the time, a good faith appeal or proceeding for review is being prosecuted, and
in respect of which a stay of execution shall have been obtained pending such
appeal or review;

          (e) endorsements for collection, deposit or negotiation incurred in
the ordinary course of business;

          (f) Indebtedness of the Borrower existing on the Closing Date and
listed and described on Schedule 9.1 hereto or in the financial statements
delivered pursuant to §7.4, including any refinancing of any debt listed on
Schedule 9.1(f) hereto, provided that (i) such refinancing is Without Recourse
to the Borrower or the Trust and is Without Recourse to any of the respective
assets of any of the Borrower or the Trust other than to the specific Real
Estate Asset being refinanced, and (ii) at the time of any such refinancing and
after giving effect thereto, there exists no Default or Event of Default
hereunder;

          (g) Indebtedness of the Borrower incurred after the Closing Date,
provided that: (i) such Indebtedness is Without Recourse to the Borrower or the
Trust and is Without Recourse to any of the respective assets of any of the
Borrower or the Trust other than to the specific Real Estate Asset or Assets
acquired, refinanced or rehabilitated with the proceeds of such Indebtedness,
and (ii) at the time any such Indebtedness is incurred and after giving effect
thereto, there exists no Default or Event of Default hereunder; and

          (h) contingent liabilities of the Borrower disclosed in the financial
statements referred to in §7.4 or on Schedule 9.1(h) hereto, and such other
contingent liabilities of the Borrower having a combined aggregate potential
liability of not more than $1,000,000 at any time;

          (i) Indebtedness of the Borrower for the purchase price of capital
assets (other than Real Estate Assets but including Indebtedness in respect of
Capitalized Leases) incurred in the ordinary course of business, provided that
the aggregate principal amount of Indebtedness permitted by this clause
(i) shall not exceed $500,000 at any time outstanding; and

          (j) Recourse Indebtedness of the Borrower incurred after the Closing
Date (other than relating to the Collateral Properties) in connection with the
purchase of or the construction of or renovation of improvements on any Real
Estate Asset, provided that (i)

69



--------------------------------------------------------------------------------



 



the aggregate principal amount of Indebtedness permitted by this clause
(j) shall not exceed $10,000,000 at any time outstanding, and (ii) at the time
any such Indebtedness is incurred and after giving effect thereto, there exists
no Default or Event of Default hereunder.

     It is understood and agreed that the provisions of this §9.1 shall not
apply to Indebtedness of any Partially-Owned Entity which is Without Recourse to
the Borrower or the Trust, or any of their respective assets.

     The terms and provisions of this §9.1 are in addition to, and not in
limitation of, the covenants set forth in §10.



     §9.2. Restrictions on Liens, Etc. (a) Create or incur or suffer to be
created or incurred or to exist any lien, mortgage, pledge, attachment, security
interest or other rights of third parties of any kind upon any of the Collateral
Properties, whether now owned or hereafter acquired, or upon the income or
profits therefrom; (b) acquire, or agree or have an option to acquire, any
property or assets upon conditional sale or other title retention or purchase
money security agreement, device or arrangement in connection with the operation
of the Collateral Properties; (c) suffer to exist with respect to the Collateral
Properties, any taxes, assessments, governmental charges and claims for labor,
materials and supplies for which payment thereof is not being contested or for
which payment notwithstanding a contest is required to be made in accordance
with the provisions of §8.9 and has not been timely made; or (d) sell, assign,
pledge or otherwise transfer for security any accounts, contract rights, general
intangibles, chattel paper or instruments, with or without recourse, relating to
the Collateral Properties (the foregoing items (a) through (d) being sometimes
referred to in this §9.2 collectively as “Liens”), provided that the Borrower
may create or incur or suffer to be created or incurred or to exist:

          (i) Liens securing taxes, assessments, governmental charges or levies
which are not yet due and payable or which are not yet required to be paid under
§8.9;

          (ii) Liens arising out of deposits or pledges made in connection with,
or to secure payment of, worker’s compensation, unemployment insurance, old age
pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;

          (iii) Liens (other than affecting the Collateral Properties) in
respect of judgments or awards, the Indebtedness with respect to which is not
prohibited by §9.1(d);

          (iv) Liens with respect to Collateral Properties which are noted as
exceptions to coverage in Title Policies approved by the Agent and, with respect
to Real Estate Assets which are not Collateral Properties, encumbrances on
properties consisting of easements, rights of way, covenants, zoning and other
land-use restrictions, building restrictions, restrictions on the use of real
property and defects and irregularities in the

70



--------------------------------------------------------------------------------



 



title thereto; landlord’s or lessor’s Liens under Leases to which the Borrower
is a party or bound; purchase options granted at a price not less than the
market value of such property; and other minor Liens or encumbrances on
properties, none of which interferes materially and adversely with the use of
the property affected in the ordinary conduct of the business of the Borrower,
and which matters (x) do not individually or in the aggregate have a material
adverse effect on the business of FPLP, the Trust or any member of the Potomac
Group and (y) do not make title to such property unmarketable by the
conveyancing standards in effect where such property is located;

          (v) any Leases entered into in the ordinary course of business in
compliance with the terms of §8.21 hereof;

          (vi) as to Real Estate Assets which are acquired after the date of
this Agreement, Liens and other encumbrances or rights of others which exist on
the date of acquisition and which do not otherwise constitute a breach of this
Agreement; provided that nothing in this clause (vi) shall be deemed or
construed to permit a Collateral Property to be subject to a Lien to secure
Indebtedness;

          (vii) Liens affecting the Collateral Properties which are junior in
priority to the liens of the Lenders under the Security Deeds in respect of
judgments or awards that are under appeal or have been in force for less than
the applicable period for taking an appeal, so long as execution is not levied
thereunder or in respect of which, at the time, a good faith appeal or
proceeding for review is being diligently prosecuted, and in respect of which a
stay of execution shall have been obtained pending such appeal or review;
provided that the Borrower shall have obtained a bond or insurance or made other
arrangements with respect thereto, in each case reasonably satisfactory to the
Agent;

          (viii) Liens securing Indebtedness for the purchase price of capital
assets (other than Real Estate Assets but including Indebtedness in respect of
Capitalized Leases for equipment and other equipment leases) to the extent not
otherwise prohibited by §9.1; and

          (x) other Liens (other than affecting the Collateral Properties) in
connection with any Indebtedness permitted under §9.1.

          Nothing contained in this §9.2 shall restrict or limit the Borrower or
any of their respective Wholly-owned Subsidiaries from creating a Lien in
connection with any Real Estate Asset which is not a Collateral Property and
otherwise in compliance with the other terms of this Agreement.

          The Trust shall not create or incur or suffer to be created or
incurred any Lien on any of its directly-owned properties or assets, including,
in any event, its general partner interests and limited partner interests in the
Borrower.

71



--------------------------------------------------------------------------------



 



     §9.3. Restrictions on Investments. Make or permit to exist or to remain
outstanding any Investment except, with respect to the Borrower and its
Subsidiaries only, Investments in:

          (a) marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase (including
investments in securities guaranteed by the United States of America such as
securities in so-called “overseas private investment corporations”);

          (b) demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$1,000,000,000;

          (c) securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P 1” if rated by Moody’s, and not less
than “A 1” if rated by S&P;

          (d) Investments existing on the Closing Date and listed in the
financial statements referred to in §7.4;

          (e) other Investments hereafter in connection with the acquisition and
development of Permitted Properties by the Borrower or any Wholly-owned
Subsidiary of the Borrower, provided that (i) the aggregate amounts actually
invested by Borrower (or if not invested directly by Borrower, actually invested
by an Affiliate of the Borrower for which the Borrower has any funding
obligation) and such Wholly-owned Subsidiary at any time in Real Estate Assets
under Development (including all development costs) will not exceed ten percent
(10%) of the Consolidated Total Adjusted Asset Value at the time of any such
Investment, and (ii) no Investment may be made in any Real Estate Asset Under
Development until such Real Estate Asset is at least 70% leased or will provide
a positive operating cash flow (determined in accordance with GAAP) based upon
the Leases that have duly executed and delivered in connection with such Real
Estate Asset; and Investments in raw land intended to be developed by the
Borrower or any Wholly-owned Subsidiary of the Borrower for use as a Permitted
Property, provided that the aggregate amounts actually invested by Borrower (or
if not invested directly by Borrower, actually invested by an Affiliate of the
Borrower for which the Borrower has any funding obligation) and such
Wholly-owned Subsidiary at any time in raw land will not exceed five percent
(5%) of the Consolidated Total Adjusted Asset Value at the time of any such
Investment;

          (f) any Investments now or hereafter made in any Wholly-owned
Subsidiary; and Investments now or hereafter made in any Partially-Owned Entity
(or other Person for which the Borrower has any funding obligation) so long as
such Investment is made in connection with Permitted Properties and provided
that the aggregate amounts actually invested by Borrower (or if not invested
directly by Borrower,

72



--------------------------------------------------------------------------------



 



actually invested by an Affiliate of the Borrower for which the Borrower has any
funding obligation) and such Wholly-owned Subsidiary at any time in any
Partially-Owned Entity (or other such Person) will not exceed ten percent (10%)
of the Consolidated Total Adjusted Asset Value at the time of any such
Investment; and

          (h) Investments in respect of (1) equipment, inventory and other
tangible personal property acquired in the ordinary course of business,
(2) current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms, (3) advances in the ordinary course of business to employees for travel
expenses, drawing accounts and similar expenditures, (4) prepaid expenses made
in the ordinary course of business.

     Notwithstanding the foregoing, the Trust shall be permitted to make and
maintain Investments in the Borrower and the Trust shall contribute to the
Borrower, promptly upon, and in any event within 3 Business Days of, the Trust’s
receipt thereof, 100% of the aggregate proceeds received by the Trust in
connection with any offering of stock or debt in the Trust (net of fees and
expenses customarily incurred in such offerings).



     §9.4. Merger, Consolidation and Disposition of Assets; Assets of the Trust.

          (a) Become a party to any merger, consolidation, spin-off or other
material business change without the prior written approval of the Majority
Lenders (other than (x) the merger or consolidation of one or more Wholly-owned
Subsidiaries with and into the Borrower or (y) the merger or consolidation of
two or more Wholly owned Subsidiaries of the Borrower so long as no Default or
Event of Default has occurred and is continuing, or would occur and be
continuing after giving effect to such merger or consolidation); or

          (b) sell, transfer or otherwise dispose of any Real Estate Assets or
other property, including any equity interest in any Person in any single
transaction (or series of related transactions) having a sales price (net of any
Indebtedness secured by a Lien on such Real Estate Assets, if any), in excess of
$10,000,000 (collectively and individually, “Sell” or a “Sale”) or grant a Lien
to secure Indebtedness (an “Indebtedness Lien”) in any single transaction in an
amount in excess of $10,000,000 unless, in each such event, the Borrower has
provided to the Agent (with copies to the Agent for each Lender) a compliance
certificate in the form of Exhibit C-3, hereto signed by the chief financial
officer or chief accounting officer of the Borrower, setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §10
hereof and certifying that no Default or Event of Default would exist or occur
and be continuing after giving effect to all such proposed Sales or Indebtedness
Liens (and the use of proceeds of such Sales or Indebtedness Liens to pay
Indebtedness outstanding hereunder).



     §9.5. Compliance with Environmental Laws. (a) Use any of the Real Estate
Assets or any portion thereof as a facility for the handling, processing,
storage or disposal

73



--------------------------------------------------------------------------------



 



of Hazardous Substances except for quantities of Hazardous Substances used in
the ordinary course of business and in compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
Assets any underground tank or other underground storage receptacle for
Hazardous Substances except in compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate Assets except in compliance
with Environmental Laws, or (d) conduct any activity at any Real Estate Asset or
use any Real Estate Asset in any manner so as to cause a Release in violation of
applicable Environmental Laws.



     §9.6. Distributions.

          (a) The Borrower will not make (i) annual Distributions in excess of
90% of “funds from operations”; or (ii) any Distributions during any period
after any Event of Default has occurred; provided, however, (a) that the
Borrower may at all times (including while an Event of Default is continuing)
make Distributions to the extent (after taking into account all available funds
of the Trust from all other sources) required in order to enable the Trust to
continue to qualify as a REIT and (b) in the event that the Borrower cures any
such Event of Default in clause (ii) above and the Agent has accepted such cure
prior to accelerating the Loan, the limitation of clause (ii) above shall cease
to apply with respect to such Event of Default.

          (b) The Trust will not, during any period when any Event of Default
has occurred and is continuing, make any Distributions in excess of the minimum
Distributions required to be made by the Trust in order to maintain its status
as a REIT.

     §9.7. Leases. The Borrower will not materially amend, supplement or
otherwise modify, or terminate or cancel, or accept the surrender of any Major
Lease, or grant any material concessions to or waive any material performance of
any of the Major Tenants under the Major Leases without the prior approval of
the Agent, which approval shall not be unreasonably withheld, conditioned or
delayed, provided that the Borrower may, without such approval, terminate a
Major Lease if the Major Tenant is in material default of such Lease. The
Borrower and the Lenders acknowledge and agree that, among other things, an
amendment or modification (including by waiver or estoppel) of any monetary
obligation, the term, or any construction obligation under a Major Lease (other
than settlement of disputed common area charges, percentage or other non-fixed
rent disputes in an amount not exceeding five percent (5%) of total annual rent
(as used herein, total annual rent shall not include items constituting
additional rent such as tax or insurance payments), and additive construction
change orders adding less than ten percent (10%) to the total cost of the tenant
improvements to a Major Lease), shall be deemed material. Except to the extent
required by existing Leases, or Leases entered into after the Closing Date in
accordance with the terms of this Agreement, the Borrower will not grant any
consent to any assignment of any of the Major Leases by any of the Major Tenants
or any change in control of any Major Tenant if such change in control is
prohibited by the relevant Major Lease without the prior approval of the Agent,
which approval shall not be

74



--------------------------------------------------------------------------------



 



unreasonably withheld, conditioned or delayed. The Borrower, without the
approval of the Agent, will not, directly or indirectly, cause or permit to
exist (beyond applicable notice and grace periods provided for in the Major
Lease in question) any condition within its control which would result in the
termination or cancellation of, or which would relieve the performance of any
obligation of any of the Major Tenants under, the Major Leases, subject to force
majeure, fire or other casualty.

     For purposes of this §9.7, the Agent agrees that with respect to any
approval by the Agent required hereunder (provided that any request for approval
and the envelope in which it was delivered have been appropriately marked with
the following legend: “TIME SENSITIVE — RESPONSE REQUIRED WITHIN FIFTEEN
(15) DAYS”), if the Agent has not approved or disapproved of any action to be
taken by the Borrower within fifteen (15) days of receipt of written request or
notice by the Borrower, such request will be deemed automatically approved;
provided that, in the case of any such amendment or modification, the Agent
shall have, within fifteen (15) days prior thereto, received copies of such
proposed amendment or modification.



          §10. FINANCIAL COVENANTS; COVENANTS REGARDING COLLATERAL PROPERTIES.
The Borrower and the Trust, on their own behalf and on behalf of their
respective Subsidiaries, jointly and severally covenant and agree that:



     §10.1. Consolidated Total Leverage Ratio. At any time, (i) Consolidated
Total Indebtedness shall not exceed 65% of (ii) Consolidated Total Adjusted
Asset Value. This covenant shall be tested quarterly as of the last day of the
applicable quarter.



     §10.2. Interest Coverage Ratio. As at the end of any fiscal quarter, the
ratio of (i) Adjusted EBITDA for the four consecutive fiscal quarters ending on
the last day of such fiscal quarter to (ii) Consolidated Total Interest Expense
for the four consecutive fiscal quarters ending on the last day of such fiscal
quarter must exceed 2.00 to 1.0.



     §10.3. Fixed Charge Coverage Ratio. As at the end of any fiscal quarter,
the ratio of (i) Adjusted EBITDA for the four consecutive fiscal quarters ending
on the last day of such fiscal quarter to (ii) Consolidated Fixed Charges for
the four consecutive fiscal quarters ending on the last day of such fiscal
quarter must exceed 1.50 to 1.0.



     §10.4. Net Worth. As at the end of any fiscal quarter or any other date of
measurement, the Consolidated Tangible Net Worth of the Borrower and its
Subsidiaries shall not be less than the sum of (i) $73,000,000 plus (ii) 75% of
the aggregate proceeds received by the Trust (net of fees and expenses
customarily incurred in transactions of such type) in connection with any
offering of stock in the Trust, plus (iii) 75% of the aggregate value of
operating units issued by the Borrower in connection with asset or stock
acquisitions (valued at the time of issuance by reference to the terms of the
agreement pursuant to which such units are issued), in each case after the
Closing Date and on or prior to the date such determination of Consolidated Net
Worth is made.

75



--------------------------------------------------------------------------------



 



     §10.5. Occupancy. From and after January 1, 2005, the Collateral Properties
shall at all times maintain a stabilized occupancy of 80% in the aggregate under
Leases satisfactory to the Agent.



     §11. COLLATERAL SECURITY.

          §11.1. Security. The Obligations shall be secured by (i) a perfected
first priority lien and security interest to be held by the Agent for the
benefit of the Lenders (subject only to Permitted Liens) in each of the
Collateral Properties, pursuant to the terms of the Security Deed applicable to
each Collateral Property to which the Borrower is a party, (ii) a perfected
first priority assignment and security interest to be held by the Agent for the
benefit of the Lenders (subject only to Permitted Liens) in the Collateral
Property Leases pursuant to the Assignments of Rents and Leases applicable to
each Collateral Property, (iii) a perfected first priority assignment and
security interest to be held by the Agent for the benefit of the Lenders
(subject only to Permitted Liens), in the contracts, licenses, Permits and
Service Contracts pursuant to the Assignment of Contracts applicable to each
Collateral Property, (iv) a perfected first priority lien and security interest
to be held by the Agent (subject only to the Permitted Liens) in all furniture,
fixtures, equipment, building materials, general intangibles and other personal
property owned by the Borrower relating to the Collateral Properties, (v) the
Guaranty, (vi) the Environmental Indemnity Agreement applicable to each
Collateral Property, and (vii) a perfected first priority assignment and
security interest, to be held by the Agent for the benefit of the Lenders, in
the Protected Interest Rate Agreement.

          §11.2. Recourse. Notwithstanding the foregoing Collateral, as more
fully set forth in §6 above, the Obligations are full recourse obligations of
the Borrower and the Trust and all of its assets and properties shall be
available for the payment in full in cash and performance of the Obligations.

          §11.3. Release. From time to time during the term of the Loans but
only so long as no Default or Event of Default shall then exist, the Borrower
may request the Agent (on behalf of the Lenders) to release the security
interest in and lien on any Collateral Property in accordance with the
provisions of §8.13.

          §11.4. Addition of Collateral Property. From time to time during the
term of the Loans, the Borrower may request the Lenders to replace or add to the
Collateral then held by the Agent for the benefit of the Lenders. Any such
request for replacement or addition may be approved only with the prior written
consent of the Majority Lenders, which approval may be given or withheld in each
Lender’s sole discretion. The Lenders shall approve or deny such request within
fifteen (15) days of receipt, provided that the Agent has received (with copies
for each Lender), at or prior to the time such request is made, all of the
information regarding the Real Estate Asset proposed to be added to the
Collateral required by the Collateral Property Conditions.

76



--------------------------------------------------------------------------------



 



     Any property so approved by the Majority Lenders as a replacement of or
addition to the Collateral (a “New Collateral Property”) shall secure the Loans
and shall be included in the calculation of Borrowing Base Value upon
satisfaction of all of the Collateral Property Conditions and the Additional
Collateral Property Conditions. The Borrower shall reimburse the Agent for its
costs and expenses (including reasonable attorneys’ fees and expenses of the
Agent) in evaluating the proposed New Collateral Property and, if approved,
causing it to secure the Obligations. Without in any way limiting the absolute
discretion of the Lenders to approve or deny any request to include a property
as a New Collateral Property, before a property shall become a New Collateral
Property, the Borrower shall have, in any case, satisfied each of the following
conditions (the “Additional Collateral Property Conditions”):

            (a) The Borrowing Base Conditions have been met with respect to the
proposed New Collateral Property (whether or not the proposed New Collateral
Property is then owned by the Borrower or is a proposed Collateral Property) and
the Borrower shall have executed and delivered to the Agent (with copies for
each Lender), with respect to the proposed New Collateral Property, agreements
or other documentation substantially similar to the Security Documents (adjusted
to reflect differences in the laws of the state in which the New Collateral
Property is located) to provide Lenders with the rights and benefits afforded
under the Security Documents with respect to the New Collateral Property,
including, without limitation, the creation evidencing and securing of a
perfected first priority lien in favor of the Agent, for the benefit of the
Lenders, in the New Collateral Property (including, without limitation, (i) the
Leases, (ii) the contracts, licenses, Permits and Service Contracts relating
thereto, and (iii) the Building and Building Service Equipment relating
thereto);

            (b) The Borrower shall satisfy, with respect to the proposed New
Collateral Property, to the satisfaction of the Agent (in its sole discretion),
each of the Collateral Property Conditions with respect to each New Collateral
Property;

            (c) No Default or Event of Default shall exist under this Agreement
or any other Loan Document at the time of any acceptance of a New Collateral
Property and each of the representations and warranties made by or on behalf of
the Borrower, the Trust or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true as of
the date as of which they were made and shall also be true in all material
respects at and as of the time of any acceptance of a New Collateral Property,
with the same effect as if made at and as of that time (except to the extent
that such representations and warranties relate expressly to an earlier date);

            (d) The New Collateral Property shall be 100% owned in fee simple by
the Borrower and shall be unencumbered (other than in favor of the Agent and the
Lenders or in connection with Permitted Liens);

77



--------------------------------------------------------------------------------



 



            (e) The Majority Lenders shall, in their sole discretion, have
approved in writing the addition of the property as a New Collateral Property
for inclusion in the Borrowing Base; and

            (f) The Borrower shall have duly executed and delivered to the Agent
the Joinder Documents (including the documents, instruments, certificates and
agreements required thereby).

     As of the Closing Date, the Borrower acknowledges that there will be no
Collateral Properties, and each Real Estate Asset which is proposed to become a
Collateral Property after the date hereof will constitute a New Collateral
Property.



     §12. CONDITIONS TO THE FIRST ADVANCE. The obligations of any Lender to make
the initial Revolving Credit Loans and of the Fronting Bank to issue any initial
Letters of Credit (and to maintain the existing outstanding Loans and Letters of
Credit) shall be subject to the satisfaction of the following conditions
precedent on or prior to the Closing Date with, in each instance, the Agent,
acting on behalf of the Lenders, having approved in its sole discretion each
matter submitted to it in compliance with such conditions:



     §12.1. Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.



     §12.2. Certified Copies of Organization Documents. The Agent shall have
received (i) from the Borrower a copy, certified as of a recent date by a duly
authorized officer of the Trust, in its capacity as general partner of the
Borrower, to be true and complete, of the Agreement of Limited Partnership of
FPLP and any other Organizational Document or other agreement governing the
rights of the partners or other equity owners of the Borrower, and (ii) from the
Trust a copy, certified as of a recent date by the appropriate officer of the
State of Maryland to be true and correct, of the corporate charter of the Trust,
in each case along with any other organization documents of the Borrower or the
Trust and their respective general partners, as the case may be, and each as in
effect on the date of such certification.



     §12.3. By-laws; Resolutions. All action on the part of the Borrower and the
Trust necessary for the valid execution, delivery and performance by the
Borrower and the Trust of this Agreement and the other Loan Documents to which
any of them is or is to become a party shall have been duly and effectively
taken, and evidence thereof satisfactory to the Agent shall have been provided
to the Agent. The Agent shall have received from the Trust true copies of its
by-laws and the resolutions adopted by its board of directors or trustees
authorizing the transactions described herein and evidencing the due
authorization, execution and delivery of the Loan Documents to which the Trust

78



--------------------------------------------------------------------------------



 



and/or the Borrower is a party, each certified by the secretary as of a recent
date to be true and complete.



     §12.4. Incumbency Certificate: Authorized Signers. The Agent shall have
received from the Trust an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of the Trust and giving the name of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
the Borrower and the Trust, as the case may be, each of the Loan Documents to
which the Borrower or the Trust is or is to become a party; (b) to make Loan and
Conversion Requests on behalf of the Borrower and (c) to give notices and to
take other action on behalf of the Borrower or the Trust, as applicable, under
the Loan Documents.



     §12.5. Validity of Liens. The Security Documents shall be effective to
create, on the Closing Date or, if earlier, on the date such Security Documents
are recorded or filed with the appropriate offices, in favor of the Agent, on
behalf of the Lenders, a legal, valid and enforceable first (except for
Permitted Liens entitled to priority under applicable law) security interest in
the Collateral. All filings, recordings, deliveries of instruments and other
actions necessary or desirable in the opinion of the Agent to protect and
preserve such security interests shall have been duly executed, and ready to be
effected on or prior to the Closing Date. The Agent shall have received evidence
thereof in form and substance reasonably satisfactory to the Agent.



     §12.6. Survey and Taxes. The Agent shall have received (a) a Survey of each
of the Initial Collateral Properties, if any, together with the applicable
Surveyor Certificate, bearing dates acceptable to the Agent, and in form and
substance reasonably acceptable to the Agent, and (b) evidence of payment of
real estate taxes and municipal charges on the Initial Collateral Properties, if
any, which are or will become due and payable on or before the Closing Date.



     §12.7. Title Insurance; Title Exception Documents; Zoning Matters. The
Agent (on behalf of the Lenders) shall have received a Title Policy for each of
the Initial Collateral Properties, if any. The Agent (on behalf of the Lenders)
shall have received true and accurate copies of all documents listed as
exceptions under such policy. The Agent shall also have received zoning
endorsements (where available under applicable law and regulation) to the Title
Policies for the Initial Collateral Properties, if any, or, if not so available,
such other evidence as is available, such as zoning letters, from public
authorities that each of such Initial Collateral Properties is, as of the
Closing Date, in full compliance with all applicable zoning, environmental and
land use requirements.



     §12.8. Leases, Service Contracts and Other Documents. The Agent shall have
received from the Borrower true copies of all Initial Collateral Property
Leases, if any, all material Service Agreements relating to any Initial
Collateral Properties, and all Organizational Documents.

79



--------------------------------------------------------------------------------



 



     §12.9. Estoppel Agreements; Subordination, Attornment and Non-Disturbance
Agreements. The Agent shall have received for the Agent and the Lenders
(a) Subordination, Attornment and Non-Disturbance Agreements, in form and
substance satisfactory to the Agent, from each of the tenants under the
Collateral Property Leases, and (b) Estoppel Agreements in form and substance
satisfactory to the Agent dated no earlier than thirty (30) days prior to the
Closing Date, from each of the tenants under the Collateral Property Leases.



     §12.10. Certificates of Insurance. The Agent shall have received
(a) certificates of insurance as to all of the insurance maintained by Borrower
on the Initial Collateral Properties, if any (including flood insurance if
necessary) from the insurer or an independent insurance broker dated as of the
Closing Date, identifying insurers, types of insurance, insurance limits, and
policy terms and insurance binders naming the Agent as Mortgagee, loss payee and
additional insured; (b) if requested by the Agent, certified copies of all
policies evidencing such insurance (or certificates therefor signed by the
insurer or an agent authorized to bind the insurer); and (c) such further
information and certificates from Borrower, its insurers and insurance brokers
as the Agent may reasonably request.



     §12.11. Hazardous Substance Assessments. The Agent shall have received
hazardous waste site assessment reports running in favor of the Agent and the
Lenders concerning Hazardous Substances (or the threat thereof) and asbestos
with respect to the Initial Collateral Properties, if any, dated no earlier than
30 days prior to the Closing Date (or such longer period of time as may be
approved by the Agent), from environmental engineers acceptable to the Agent,
such reports to be in form and substance satisfactory to the Agent and each of
the Lenders. The Agent shall have the right to obtain third-party review of the
reports at the Borrower’s expense.



     §12.12. Opinion of Counsel Concerning Organization and Loan Documents. Each
of the Lenders and the Agent shall have received favorable opinions addressed to
the Lenders and the Agent in form and substance reasonably satisfactory to the
Lenders and the Agent from Morgan, Lewis and Bockius LLP and state specific
local counsel who are reasonably satisfactory to Agent, each as counsel to the
Borrower, the Trust and their respective Subsidiaries, with respect to
applicable law.



     §12.13. Certificate of Occupancy. The Agent shall have received final
Certificates of Occupancy (or the equivalent under the law of the applicable
jurisdiction if a Certificate of Occupancy is not available providing evidence
satisfactory to the Agent of the Borrower’s right to lawfully occupy the
Buildings) for each of the Initial Collateral Properties, if any.



     §12.14. Appraisals. The Agent and each of the Lenders shall have received
MAI Appraisals dated as of a recent date for each of the Initial Collateral
Properties, if any, in

80



--------------------------------------------------------------------------------



 



form and substance satisfactory to the Agent (which MAI Appraisals are subject
to review by the Agent and adjustment in accordance with the Appraisal
Determination Process).

     §12.15. Additional Opinions. The Agent shall also have received from
Morgan, Lewis & Bockius LLP, as counsel to the Borrower and the Guarantor, a
copy of their favorable opinion addressed to the underwriters of the Initial
Public Offering, regarding, inter alia, matters relating to certain securities
laws in connection with the Initial Public Offering and the qualification of the
Trust as a REIT.



     §12.16. Structural Condition Assurances. The Agent and each of the Lenders
shall have received evidence satisfactory to the Agent and each of the Lenders
as to the good physical condition of the Buildings and that utilities and public
water and sewer service is available at the lot lines of the Initial Collateral
Properties, if any, and connected directly to the Buildings with all necessary
permits.



     §12.17. Architect’s/Engineer’s Reports; Permit Assurances; Compliance. The
Agent shall have received, to the extent required by the Agent, satisfactory
reports addressed to the Agent, from engineers or architects with respect to
each of the Initial Collateral Properties, if any. The Agent shall have received
evidence reasonably satisfactory to the Agent that (i) all activities being
conducted on the Initial Collateral Properties, if any, which require federal,
state or local Permits have been duly licensed and that such Permits are in full
force and effect, and (ii) the Initial Collateral Properties, if any, are in
compliance with all zoning, land use, environmental, architectural access,
historical and building laws.



     §12.18 Guaranty. The Guaranty shall have been duly executed and delivered
by the Trust.



     §12.19 Financial Analysis of Initial Collateral Properties. Each of the
Lenders shall have completed to its satisfaction, a financial analysis of each
Initial Collateral Property, if any.



     §12.20 Inspection of Collateral Properties. The Agent shall have completed
to its satisfaction an inspection of the Initial Collateral Properties, if any,
at the Borrower’s expense.



     §12.21. Certifications from Government Officials; UCC-11 Reports.

  The Agent shall have received (i) long-form certifications from government
officials evidencing the legal existence, good standing and foreign
qualification of the Borrower and the Trust, along with a certified copy of the
certificate of limited partnership of the Borrower, all as of the most recent
practicable date; and (ii) UCC-11 search results from the appropriate
jurisdictions for the Borrower and the Trust and any former owners of property
to be acquired and owned by the Borrower as of the Closing Date.

81



--------------------------------------------------------------------------------



 



     §12.22. Completion of Initial Public Offering; IPO Proceeds. The Trust
(i) shall have successfully completed the Initial Public Offering and shall have
received net IPO Proceeds of at least $75,000,000 or such greater amount as may
be necessary to enable the Borrower to be in compliance with the terms hereof on
the Closing Date; and (ii) all Formation Transactions (as described in the
Prospectus) shall have been completed.



     §12.23. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in form and substance to
each of the Lenders and to the Agent’s counsel, and the Agent, each of the
Lenders and such counsel shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Agent may reasonably request.

     §12.24. Fees. The Borrower shall have paid to the Agent, for the accounts
of the Lenders or for its own account, as applicable, all of the fees and
expenses that are due and payable as of the Closing Date in accordance with this
Agreement or any separate fee letter entered into by the Borrower and the Trust
and the Agent.

     §12.25. Closing Certificate. The Borrower and the Guarantor shall have
delivered a bringdown Closing Certificate to the Agent, in form and substance
satisfactory to the Agent.

     §12.26. Subordination Agreements. The Borrower shall have delivered to the
Agent, to the extent required by the Agent, a subordination agreement
satisfactory to Agent from each of the counterparties to any property management
agreement or leasing agreement entered into in connection with an Initial
Collateral Property, if any.



     §13. CONDITIONS TO ALL BORROWINGS. The obligations of any Lender to make
any Loan, and of the Fronting Bank to issue any Letter of Credit, whether on or
after the Closing Date, shall also be subject to the satisfaction of the
following conditions precedent:



     §13.1. Representations True; No Event of Default; Compliance Certificate.
Each of the representations and warranties made by or on behalf of the Borrower,
the Trust or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true as of the date as of which
they were made and shall also be true at and as of the time of the making of
each Loan, and the issuance, extension or renewal of any Letter of Credit, with
the same effect as if made at and as of that time (except to the extent that
such representations and warranties relate expressly to an earlier date); and no
Default or Event of Default under this Agreement shall have occurred and be
continuing on the date of any Completed Loan Request or on the Drawdown Date of
any Loan or Letter of Credit.

82



--------------------------------------------------------------------------------



 



     §13.2. No Legal Impediment. No change shall have occurred any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of the Agent or any Lender or the Fronting Bank would make it illegal for any
Lender to make such Loan or to participate in the issuance, extension or renewal
of such Letter of Credit or, in the reasonable opinion of the Agent, would make
it illegal to issue, extend or renew such Loan or Letter of Credit.



     §13.3. Governmental Regulation. Each Lender shall be satisfied that the
making of such Loan or participation in the issuance, extension or renewal of
such Letter of Credit is in compliance with any applicable regulations of the
Comptroller of the Currency or the Board of Governors of the Federal Reserve
System.



     §13.4. Borrowing Documents. In the case of any request for a Revolving
Credit Loan or a Letter of Credit, the Agent shall have received the Completed
Loan Request and required certificates.

     §13.5. Date Down Endorsement. If requested by the Agent in its discretion,
the Agent shall have received an irrevocable commitment from the Title Insurance
Company to issue date down endorsements for each Title Policy covering the then
Collateral Properties, which endorsements shall insure that the funds to be
advanced as part of the requested Revolving Credit Loan or Letter of Credit will
be secured by the Collateral Properties in a first priority lien position
subject only to Permitted Liens.

     §13.6. New Collateral Property. To the extent the Completed Loan Request is
for a funding based upon any New Collateral Property being part of the Borrowing
Base, the Agent shall have determined that the Collateral Property Conditions
and the Additional Collateral Property Conditions have been satisfied with
respect to such New Collateral Property.

     §13.7. Continued Compliance. To the extent deemed applicable by the Agent,
the conditions of Section 12 shall remain or be satisfied.



     §14. EVENTS OF DEFAULT; ACCELERATION; ETC..



     §14.1. Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:

     (a) the Borrower shall fail to pay any principal of any Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment);

     (b) the Borrower shall fail to pay any interest on the Loans or any other
sums due hereunder or under any of the other Loan Documents or any fee letter
(including,

83



--------------------------------------------------------------------------------



 



without limitation, amounts due under §8.16) when the same shall become due and
payable, and such failure continues for three (3) days;

     (c) the Borrower, the Trust or any of their respective Subsidiaries shall
fail to comply, or to cause the Trust to comply, as the case may be, with any of
the respective covenants contained in the following: §8.1 (except with respect
to principal, interest and other sums covered by clauses (a) or (b) above);
§8.2; §§8.4 through §810, inclusive; §8.12; §8.13; §8.15; §8.19; §8.20; §9; §10
and §11;

          (d) the Borrower, the Trust or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained herein or
in any of the other Loan Documents (other than those specified elsewhere in this
§14) and such failure continues for thirty (30) days;

          (e) any representation or warranty made by or on behalf of the
Borrower, the Trust or any of their respective Subsidiaries in this Agreement or
any of the other Loan Documents shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated;

          (f) the Borrower, the Trust or any of its Subsidiaries or, to the
extent of Recourse to the Borrower, the Trust or such Subsidiaries thereunder,
any Partially-Owned Entity or other of their respective Affiliates, shall fail
to pay at maturity, or within any applicable period of grace, any Indebtedness
for borrowed money or credit received or in respect of any Capitalized Leases,
which is in excess of $7,000,000, either individually or in the aggregate, or
fail to observe or perform any material term, covenant, condition or agreement
contained in any agreement, document or instrument by which it is bound
evidencing, securing or otherwise relating to such Indebtedness or Recourse
obligations, evidencing or securing borrowed money or credit received or in
respect of any Capitalized Leases for such period of time (after the giving of
appropriate notice if required) as would permit the holder or holders thereof or
of any obligations issued thereunder in excess of $7,000,000, either
individually or in the aggregate, to accelerate the maturity thereof;

          (g) any of FPLP, the Trust or any of their respective Subsidiaries
shall make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of any of FPLP, the Trust or any of their
respective Subsidiaries or of any substantial part of the properties or assets
of any of such parties or shall commence any case or other proceeding relating
to any of the FPLP, the Trust or any of their respective Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any of

84



--------------------------------------------------------------------------------



 



FPLP, the Trust or any of their respective Subsidiaries and (i) any of FPLP, the
Trust or any of their respective Subsidiaries shall indicate its approval
thereof, consent thereto or acquiescence therein or (ii) any such petition,
application, case or other proceeding shall continue undismissed, or unstayed
and in effect, for a period of forty-five (45) days;

          (h) a decree or order is entered appointing any trustee, custodian,
liquidator or receiver or adjudicating any of FPLP, the Trust or any of their
respective Subsidiaries bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any of FPLP, the Trust or any of their respective Subsidiaries in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;

          (i) there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any
uninsured final judgment against any of FPLP, the Trust or any of their
respective Subsidiaries that, with other outstanding uninsured final judgments,
undischarged, unsatisfied and unstayed, against any of such parties exceeds in
the aggregate $1,000,000;

          (j) any of the Loan Documents or any material provision of any Loan
Document shall be canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Agent, or any action at law, suit or in equity or
other legal proceeding to make unenforceable, cancel, revoke or rescind any of
the Loan Documents shall be commenced by or on behalf of the Borrower or any of
its Subsidiaries or the Trust or any of its Subsidiaries, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination that, or issue a judgment, order, decree or ruling to
the effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable as to any material terms thereof; or a Major Lease shall be
cancelled or terminated other than in accordance with the provisions hereof;

          (k) any “Event of Default” or default (after notice and expiration of
any period of grace, to the extent provided, as defined or provided in any of
the other Loan Documents, shall occur and be continuing;

          (l) with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Majority Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of the Borrower or any of its Subsidiaries or the Trust or
any of its Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $1,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States

85



--------------------------------------------------------------------------------



 



District Court to administer such Plan; or the PBGC shall have instituted
proceedings to terminate such Guaranteed Pension Plan;

          (m) subject to the Borrower’s ability to remove Real Estate Assets
from the Borrowing Base in accordance with the provisions set forth below in
this §14, the failure of any of the Real Estate Assets being included from time
to time as Collateral Properties to comply with any of the conditions set forth
in the definition of Collateral Properties;

          (n) the failure of Louis Donatelli and/or Douglas Donatelli, for any
reason, to cease to retain the titles Chairman of the Board and Chief Executive
Officer of the Trust, respectively, and to perform the functions typically
performed under such respective offices and to be actively involved in strategic
planning and decision-making for the Trust, unless within six (6) months after
such failure, the Board of Directors or Board of Trustees has duly elected or
appointed a qualified substitute to replace such individual who is acceptable to
the Majority Lenders in their sole discretion (as notified to the Borrower by
the Agent in writing); or the occurrence of any transaction in which any
“person” or “group” (within the meaning of Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of a sufficient number of shares of all classes of stock then outstanding of the
Trust ordinarily entitled to vote in the election of directors, empowering such
“person” or “group” to elect a majority of the Board of Directors or Board of
Trustees of the Trust, who did not have such power before such transaction; or

          (o) without limitation of the other provisions of this §14.1, the
Trust shall at any time fail to be the sole general partner of FPLP or shall at
any time be in contravention of any of the requirements contained in the last
paragraph of §9.2 hereof, or §9.3 (including, without limitation, the last
paragraph of §9.3);

          then, and in any such event, so long as the same may be continuing,
the Agent may, and upon the request of the Majority Lenders shall, declare all
amounts owing with respect to this Agreement, the Notes and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrower, the Trust and each of their
respective Subsidiaries; provided that in the event of any Event of Default
specified in §14.1(g) or 14.1(h), all such amounts shall become immediately due
and payable automatically and without any requirement of notice from any of the
Lenders or the Agent or action by the Lenders or the Agent.

     Notwithstanding the foregoing provisions of this §14.1, in the event of a
Default or Event of Default arising as a result of the inclusion of any Real
Estate Asset in the Borrowing Base at any particular time of reference, if such
Default or Event of Default is

86



--------------------------------------------------------------------------------



 



capable of being cured by the exclusion of such Real Estate Asset from the
Borrowing Base in accordance with, and subject to, §8.13 and from all other
covenant calculations under §10 or otherwise, the Borrower shall be permitted a
period not to exceed five (5) days to submit to the Agent (with copies to the
Agent for each Bank) a compliance certificate in the form of Exhibit C hereto
evidencing compliance with §2.1 and with all of the covenants set forth in §10
(with calculations evidencing such compliance after excluding from Borrowing
Base NOI all of the Adjusted Net Operating Income generated by the Real Estate
Asset to be excluded from the Borrowing Base) and with the Borrowing Base
Conditions, and otherwise certifying that, after giving effect to the exclusion
of such Real Estate Asset from the Borrowing Base, no Default or Event of
Default will be continuing.



     §14.2. Termination of Commitments. If any one or more Events of Default
specified in §14.1(g) or §14.1(h) shall occur, any unused portion of the
Commitments or other commitments to extend credit hereunder shall forthwith
terminate and the Lenders shall be relieved of all obligations to make Loans to
the Borrower and the Agent and the Fronting Bank shall be relieved of all
further obligations to issue, extend or renew Letters of Credit. If any other
Event of Default shall have occurred and be continuing, whether or not the
Lenders shall have accelerated the maturity of the Loans pursuant to §14.1, any
Lender may terminate the unused portion of that Lender’s Commitment or other
commitment to extend credit hereunder, and upon such notice being given such
unused portion of such Commitment or other commitment shall terminate
immediately, such Lender shall be relieved of all further obligations to make
Loans and the Fronting Bank shall be relieved of all further obligations to
issue, extend or renew Letters of Credit and the Total Commitments shall be
reduced accordingly. No such termination of a Commitment or other commitment to
extend credit hereunder shall relieve the Borrower of any of the Obligations or
any of its existing obligations to such Lender arising under other agreements or
instruments.



     §14.3. Remedies. In the event that one or more Events of Default shall have
occurred and be continuing, whether or not the Lenders shall have accelerated
the maturity of the Loans pursuant to §14.1, the Majority Lenders may direct the
Agent to proceed to protect and enforce the rights and remedies of the Agent and
the Lenders under this Agreement, the Notes, any or all of the other Loan
Documents or under applicable law by suit in equity, action at law or other
appropriate proceeding (including for the specific performance of any covenant
or agreement contained in this Agreement or the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced and, to the full
extent permitted by applicable law, the obtaining of the ex parte appointment of
a receiver), and, if any amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right or remedy of the Agent and the Lenders under the Loan Documents
or applicable law. No remedy herein conferred upon the Lenders or the Agent or
the holder of any Note or purchaser of any Letter of Credit Participation is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every

87



--------------------------------------------------------------------------------



 



other remedy given hereunder or under any of the other Loan Documents or now or
hereafter existing at law or in equity or by statute or any other provision of
law.



     §15. SECURITY INTEREST AND SET-OFF.



     §15.1 Security Interest. Borrower hereby grants to the Agent, on behalf of
and for the benefit of the Lenders, and to each Lender, a lien, security
interest and right of setoff as security for all liabilities and obligations to
the Lenders, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Agent or any Lender or any entity under
the control of FleetBoston Financial Corporation and its successors and assigns,
or in transit to any of them.



     §15.2 Set-Off and Debit. (i) If any Event of Default or other event which
would entitle the Agent to accelerate the Loans occurs, or (ii) at any time,
whether or not any Default or Event of Default exists, in the event any
attachment, trustee process, garnishment, or other levy or lien is, or is sought
to be, imposed on any property of the Borrower; then, in any such event, any
such deposits, balances or other sums credited by or due from the Agent or any
Lender, or from any such affiliate of the Agent or any Lender, to the Borrower
may to the fullest extent not prohibited by applicable law at any time or from
time to time, without regard to the existence, sufficiency or adequacy of any
other collateral, and without notice or compliance with any other condition
precedent now or hereafter imposed by statute, rule of law or otherwise, all of
which are hereby waived, be set off, debited and appropriated, and applied by
the Agent or any Lender, as the case may be, against any or all of the
Obligations irrespective of whether demand shall have been made and although
such Obligations may be unmatured, in such manner as the Agent or the applicable
Lender in its sole and absolute discretion may determine. Within five
(5) Business Days of making any such set off, debit or appropriation and
application, the Agent agrees to notify the Borrower thereof, provided that the
failure to give such notice shall not affect the validity of such set off, debit
or appropriation and application. ANY AND ALL RIGHTS TO REQUIRE THE AGENT OR ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees with each other
Lender that (a) if an amount to be set off is to be applied to indebtedness of
the Borrower to such Lender, other than the obligations evidenced by the Note
held by such Lender, such amount shall be applied ratably to such other
indebtedness and to the obligations evidenced by the Note held by such Lender,
and (b) if such Lender shall receive from the Borrower, whether by voluntary
payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Note held by such Lender by
proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization liquidation, receivership or similar proceedings, or
otherwise, and shall

88



--------------------------------------------------------------------------------



 



retain and apply to the payment of the Note held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Note held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Note held
by it its proportionate payment as contemplated by this Agreement; provided that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest.



     §15.3 Right to Freeze. The Agent and each of the Lenders shall also have
the right, at its option, upon the occurrence of any event which would entitle
the Agent or any Lender to set off or debit as set forth in §15.2, to freeze,
block or segregate any such deposits, balances and other sums so that the
Borrower may not access, control or draw upon the same.



     §15.4 Additional Rights. The rights of the Agent, the Lenders and each
affiliate of Administrative Agent and each of the Lenders under this Section 15
are in addition to, and not in limitation of, other rights and remedies,
including other rights of set off, which the Agent or any Lender may have.



     §16. THE AGENT.



     §16.1. Authorization. (a) The Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Agent, together with such powers as are reasonably incident thereto,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Agent. The relationship
between the Agent and the Lenders is and shall be that of agent and principal
only, and nothing contained in this Agreement or any of the other Loan Documents
shall be construed to constitute the Agent as a trustee or fiduciary for any
Lender.

          (b) The Borrower, without further inquiry or investigation, shall, and
is hereby authorized by the Lenders to, assume that all actions taken by the
Agent hereunder and in connection with or under the Loan Documents are duly
authorized by the Lenders. The Lenders shall notify Borrower of any successor to
Agent by a writing signed by Majority Lenders, which successor shall be
reasonably acceptable to the Borrower so long as no Default or Event of Default
has occurred and is continuing. The Borrower acknowledges that any Lender which
acquires Fleet is acceptable as a successor to the Agent.



     §16.2. Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on,

89



--------------------------------------------------------------------------------



 



advice of counsel concerning all matters pertaining to its rights and duties
under this Agreement and the other Loan Documents. The Agent may utilize the
services of such Persons as the Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.



     §16.3. No Liability. Neither the Agent, nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent may be liable
for losses due to its willful misconduct or gross negligence, as finally
determined by a court of competent jurisdiction.



     §16.4. No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes or any of
the other Loan Documents or for the validity, enforceability or collectibility
of any such amounts owing with respect to the Notes, or for any recitals or
statements, warranties or representations made herein or in any of the other
Loan Documents or in any certificate or instrument hereafter furnished to it by
or on behalf of the Trust or the Borrower or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements in this
Agreement or the other Loan Documents. The Agent shall not be bound to ascertain
whether any notice, consent, waiver or request delivered to it by the Borrower
or the Trust or any holder of any of the Notes shall have been duly authorized
or is true, accurate and complete. The Agent has not made nor does it now make
any representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the credit worthiness or financial
condition of the Borrower or any of its Subsidiaries or the Trust or any of the
Subsidiaries or any tenant under a Lease or any other entity. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.



     §16.5. Payments.

          (a) A payment by the Borrower to the Agent hereunder or any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such Lender. The Agent agrees to distribute to each Lender such Lender’s pro
rata share of payments received by the Agent for the accounts of all the
Lenders, as provided herein or in any of the other Loan Documents. All such
payments shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day. If payment is not made on the day received,
the funds shall be invested by the Agent in overnight obligations, and interest
thereon paid pro rata to the Lenders.

90



--------------------------------------------------------------------------------



 



          (b) If in the reasonable opinion of the Agent the distribution of any
amount received by it in such capacity hereunder, under the Notes or under any
of the other Loan Documents might involve it in material liability, it may
refrain from making distribution until its right to make distribution shall have
been adjudicated by a court of competent jurisdiction, provided that the Agent
shall invest any such undistributed amounts in overnight obligations on behalf
of the Lenders and interest thereon shall be paid pro rata to the Lenders. If a
court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.

          (c) Notwithstanding anything to the contrary contained in this
Agreement or any of the other Loan Documents, any Lender that fails (i) to make
available to the Agent its pro rata share of any Loan or to purchase any Letter
of Credit Participation or (ii) to adjust promptly such Lender’s outstanding
principal and its pro rata Commitment Percentage as provided in §2.1, shall be
deemed delinquent (a “Delinquent Lender”) and shall be deemed a Delinquent
Lender until such time as such delinquency is satisfied. A Delinquent Lender
shall be deemed to have assigned any and all payments due to it from the
Borrower, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining nondelinquent Lenders for application to, and reduction of,
their respective pro rata shares of all outstanding Loans. The Delinquent Lender
hereby authorizes the Agent to distribute such payments to the nondelinquent
Lenders in proportion to their respective pro rata shares of all outstanding
Loans. If not previously satisfied directly by the Delinquent Lender, a
Delinquent Lender shall be deemed to have satisfied in full a delinquency when
and if, as a result of application of the assigned payments to all outstanding
Loans of the nondelinquent Lenders, the Lenders’ respective pro rata shares of
all outstanding Loans have returned to those in effect immediately prior to such
delinquency and without giving effect to the nonpayment causing such
delinquency.



     §16.6. Holders of Notes. The Agent may deem and treat the payee of any
Notes or the Purchaser of any Letter of Credit Participation as the absolute
owner or purchaser thereof for all purposes hereof until it shall have been
furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.



     §16.7. Indemnity. The Lenders ratably and severally agree hereby to
indemnify and hold harmless the Agent and its Affiliates from and against any
and all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Agent has not
been reimbursed by the Borrower as required by §17), and liabilities of every
nature and character arising out of or related to this Agreement, the Notes, or
any of the other Loan Documents or the transactions contemplated or evidenced
hereby or thereby, or the Agent’s actions taken hereunder or

91



--------------------------------------------------------------------------------



 



thereunder, except to the extent that any of the same shall be directly caused
by the Agent’s willful misconduct or gross negligence, as finally determined by
a court of competent jurisdiction.



     §16.8. Agent as Lender. In its individual capacity as a Lender, Fleet shall
have the same obligations and the same rights, powers and privileges in respect
to its Commitment and the Loans made by it, and as the holder of any of the
Notes and as the purchaser of any Letter of Credit Participation, as it would
have were it not also the Agent.



     §16.9. Notification of Defaults and Events of Default. Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall (to the extent notice has not previously been provided) promptly notify
the Agent thereof. The Agent hereby agrees that upon receipt of any notice under
this §16.9 it shall promptly notify the other Lenders of the existence of such
Default or Event of Default.



     §16.10. Duties in Case of Enforcement. (a) In the case one or more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent shall, at the
request, or may, upon the consent, of the Majority Lenders, and provided that
the Lenders have given to the Agent such additional indemnities and assurances
against expenses and liabilities as the Agent may reasonably request, proceed to
enforce the provisions of this Loan Agreement, the other Loan Documents
respecting the foreclosure of Security Deeds, the sale or other disposition of
all or any part of the Collateral and the exercise of any other legal or
equitable rights or remedies as it may have hereunder or under any other Loan
Document or otherwise by virtue of applicable law, or to refrain from so acting
if similarly requested by the Majority Lenders. The Agent shall be fully
protected in so acting or refraining from acting upon the instruction of the
Majority Lenders, and such instruction shall be binding upon all the Lenders.
The Majority Lenders may direct the Agent in writing as to the method and the
extent of any such foreclosure, sale or other disposition or the exercise of any
other right or remedy, the Lenders hereby agreeing to severally indemnify and
hold the Agent harmless from all costs and liabilities incurred in respect of
all actions taken or omitted in accordance with such direction, provided that
the Agent need not comply with any such direction to the extent that the Agent
reasonably believes the Agent’s compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction. The Agent may, in its
discretion but without obligation, in the absence of direction from the Majority
Lenders, take such interim actions as it believes reasonably necessary to
preserve the rights of the Lenders hereunder and in and to any Collateral
securing the Obligations, including but not limited to petitioning a court for
injunctive relief, appointment of a receiver or preservation of the proceeds of
any Collateral. Each of the Lenders acknowledges and agrees that no individual
Lender may separately enforce or exercise any of the provisions of any of the
Loan Documents, including without limitation the Notes, other than through the
Agent. The Agent shall advise the Lenders of all such action taken by the Agent.

92



--------------------------------------------------------------------------------



 



     (b) If title to any or all of the Collateral is acquired on behalf of the
Lenders in foreclosure, by deed in lieu of foreclosure, or otherwise, title
shall be taken in the name of a nominee as the Agent and the Majority Lenders
may mutually agree, provided that approval of such entity shall not be
unreasonably withheld. The entity holding title shall acknowledge in writing
that such title is being held on behalf of the Lenders in proportion to their
Commitment Percentage from time to time and will hold such title consistent with
this Agreement and any workout plan approved in accordance with this Agreement.
Upon taking title to the Collateral, the Agent shall, either itself or through
an agent selected by Agent (which agent may be a subsidiary or Affiliate of
Agent), manage, conserve, protect and operate the Collateral in accordance with
any approved workout plan until otherwise directed by the Majority Lenders.
Agent shall submit a proposed workout plan to the Lenders for approval within
sixty (60) Business Days after taking title to the Collateral. Each workout plan
shall require the approval of the Majority Lenders. Upon such approval, the
Agent shall implement the workout plan. If the Majority Lenders do not approve a
proposed workout plan within thirty (30) Business Days after submittal, Agent
may implement the proposed workout plan or take such other actions to protect
the Collateral as it may deem reasonably necessary or appropriate to preserve
the value thereof. All proceeds collected from the Collateral shall be used
first to pay all expenses incurred in connection with the Collateral and then
shall be distributed to the Lenders in accordance with the terms hereof. To the
extent not authorized in such approved workout plan, any material decision
regarding the operation, maintenance, sale or other disposition of any
Collateral after taking title to the Collateral (including any action to bring
such Collateral into compliance with applicable Environmental Laws) shall be
subject to approval of the Majority Lenders; provided, however, that pending
such approval, Agent may take any action it determines reasonably necessary to
preserve or maintain any such Collateral.



     §16.11. Successor Agent. Fleet, or any successor Agent, may resign as Agent
at any time by giving at least 30 days prior written notice thereof to the
Lenders and to the Borrower. Any such resignation shall be effective upon
appointment and acceptance of a successor Agent, as hereinafter provided. Upon
any such resignation, the Majority Lenders shall have the right to appoint a
successor Agent, which is a Lender under this Agreement, provided that so long
as no Default or Event of Default has occurred and is continuing the Borrower
shall have the right to approve any successor Agent, which approval shall not be
unreasonably withheld. If, in the case of a resignation by the Agent, no
successor Agent shall have been so appointed by the Majority Lenders and
approved by the Borrower, and shall have accepted such appointment, within
thirty (30) days after the retiring Agent’s giving of notice of resignation,
then the retiring Agent may, on behalf of the Lenders, appoint any one of the
other Lenders as a successor Agent. The Borrower acknowledges that any Lender
which acquires Fleet is acceptable as a successor Agent. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be

93



--------------------------------------------------------------------------------



 



discharged from all further duties and obligations as Agent under this
Agreement. After any Agent’s resignation hereunder as Agent, the provisions of
this §16 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. The Agent agrees that it
shall not assign any of its rights or duties as Agent to any other Person.



     §16.12. Notices. Any notices or other information required hereunder to be
provided to the Agent (with copies to the Agent for each Lender) shall be
forwarded by the Agent to each of the Lenders on the same day (if practicable)
and, in any case, on the next Business Day following the Agent’s receipt thereof



     §17. EXPENSES. The Borrower agrees to pay (a) the reasonable costs of
producing and reproducing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) the reasonable fees, expenses
and disbursements of the Agent’s outside counsel or any local counsel to the
Agent incurred in connection with the preparation, administration or
interpretation of the Loan Documents and other instruments mentioned herein,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (c) the fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
including, without limitation, the costs incurred by the Agent in connection
with its inspection of the Collateral Properties, and, without double-counting
amounts under clause (b) above, the fees and disbursements of the Agent’s
counsel in preparing the documentation, (d) all title insurance premiums,
appraisal fees, engineer’s, inspector’s and surveyor’s fees, (e) the fees,
costs, expenses and disbursements of the Agent and its Affiliates incurred in
connection with the syndication and/or participations of the Loans (whether
occurring before or after the closing hereunder), including, without limitation,
reasonable legal fees, travel costs, costs of preparing syndication materials
and photocopying costs, (f) all reasonable expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of any Lender or the
Agent, and the fees and costs of engineers, appraisers, surveyors, investment
bankers, or other experts retained by any Lender or the Agent in connection with
any such enforcement proceedings) incurred by any Lender or the Agent in
connection with (i) the enforcement of or preservation of rights under any of
the Loan Documents against the Borrower or any of its Subsidiaries or the Trust
or the administration thereof after the occurrence and during the continuance of
a Default or Event of Default (including, without limitation, expenses incurred
in any restructuring and/or “workout” of the Loans), and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to any Lender’s or the Agent’s relationship with the Borrower or any of its
Subsidiaries or the Trust, (g) all reasonable fees, expenses and disbursements
of the Agent incurred in connection with UCC searches and filings, recording of
the Security Deeds, UCC terminations or mortgage discharges, and the like, and
(h) all costs incurred by the Agent in the future in connection with its
inspection of the Collateral Properties (or any proposed Collateral Property) or
with the addition of any Collateral Property. The covenants of this §17 shall
survive the

94



--------------------------------------------------------------------------------



 



repayment of the amounts owing under the Notes and this Agreement and the
termination of this Agreement and the obligations of the Lenders hereunder.



     §18. INDEMNIFICATION. The Borrower agrees to indemnify and hold harmless
the Agent and each of the Lenders and the shareholders, directors, agents,
officers, subsidiaries and affiliates of the Agent and each of the Lenders from
and against any and all claims, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses (including
amounts, if any, owing to any Lender pursuant to §§4.4, 4.5, 4.6 and 4.8),
settlement payments, obligations, damages and expenses of every nature and
character in connection therewith, arising out of this Agreement or any of the
other Loan Documents or the transactions contemplated hereby or thereby or which
otherwise arise in connection with the financing, including, without limitation,
(a) any actual or proposed use by the Borrower or any of its Subsidiaries of the
proceeds of any of the Loans, (b) the Borrower or any of its Subsidiaries
entering into or performing this Agreement or any of the other Loan Documents,
or (c) pursuant to §8.16, in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding, provided, however, that the Borrower shall not be obligated under
this §18 to indemnify any Person for liabilities arising from such Person’s own
gross negligence, willful misconduct or breach of this Agreement, as finally
determined by a court of competent jurisdiction. In litigation, or the
preparation therefor, the Borrower shall be entitled to select counsel
reasonably acceptable to the Majority Lenders, and the Agent (as approved by the
Majority Lenders) shall be entitled to select their own supervisory counsel,
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of each such counsel. Prior to any settlement
of any such litigation by the Lenders, the Lenders shall provide the Borrower
and the Trust with notice and an opportunity to address any of their concerns
with the Lenders, and the Lenders shall not settle any litigation without first
obtaining Borrower’s consent thereto, which consent shall not be unreasonably
withheld or delayed. If and to the extent that the obligations of the Borrower
under this §18 are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The provisions of this §18 shall
survive the repayment of the amounts owing under the Notes and this Agreement
and the termination of this Agreement and the obligations of the Lenders
hereunder and shall continue in full force and effect as long as the possibility
of any such claim, action, cause of action or suit exists.



     §19. SURVIVAL OF COVENANTS, ETC. All covenants, agreements, representations
and warranties made herein, in the Notes, in any of the other Loan Documents or
in any documents or other papers delivered by or on behalf of the Borrower or
any of its Subsidiaries or the Trust pursuant hereto shall be deemed to have
been relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and the issuance, extension or renewal of any Letter
of Credit, as herein

95



--------------------------------------------------------------------------------



 



contemplated, and shall continue in full force and effect so long as any Letter
of Credit or any amount due under this Agreement or the Notes or any of the
other Loan Documents remains outstanding or any Lender has any obligation to
make any Loans or purchase Letter of Credit Participations or the Fronting Bank
has any obligation to issue, extend or renew Letters of Credit. The
indemnification obligations of the Borrower provided herein and in the other
Loan Documents shall survive the full repayment of amounts due and the
termination of the obligations of the Lenders hereunder and thereunder to the
extent provided herein and therein. All statements contained in any certificate
or other paper delivered to any Lender or the Agent at any time by or on behalf
of the Borrower or any of its Subsidiaries or the Trust pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary or the Trust
hereunder.



     §20. ASSIGNMENT; PARTICIPATIONS; ETC.



     §20.1. Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion (in a
minimum amount of $5,000,000) of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment Percentage and
Commitment and the same portion of the Loans at the time owing to it, the Notes
held by it and its participating interest in the risk relating to any Letters of
Credit); provided that (a) the Agent and, other than during an Event of Default,
the Borrower each shall have the right to approve any Eligible Assignee, which
approval shall not be unreasonably withheld or delayed, (b) subject to the
provisions of §2.7, each Lender shall have at all times an amount of its
Commitment of not less than $5,000,000 unless otherwise consented to by the
Agent and (c) the parties to such assignment shall execute and deliver to the
Agent, for recording in the Register (as hereinafter defined), an assignment and
assumption, substantially in the form of Exhibit E hereto (an “Assignment and
Assumption”), together with any Notes subject to such assignment. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Assumption, which effective date shall be at
least two (2) Business Days after the execution thereof unless otherwise agreed
or accepted by the Agent (provided any assignee has assumed the obligation to
fund any outstanding Libor Rate Loans), (i) the assignee thereunder shall be a
party hereto and, to the extent provided in such Assignment and Assumption, have
the rights and obligations of a Lender hereunder and thereunder, and (ii) the
assigning Lender shall, to the extent provided in such assignment and upon
payment to the Agent of the registration fee referred to in §20.3, be released
from its obligations under this Agreement. Any such Assignment and Assumption
shall run to the benefit of the Borrower and a copy of any such Assignment and
Assumption shall be delivered by the Assignor to the Borrower.

     Notwithstanding the provisions of subclause (a) of the preceding paragraph,
any Lender may, without the consent of the Borrower, make an assignment
otherwise

96



--------------------------------------------------------------------------------



 



permitted hereunder to (x) another Lender, and (y) an Affiliate of such Lender,
provided that such Affiliate is an Eligible Assignee.



     §20.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows: (a) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim, the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto; (b) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower and its Subsidiaries or the Trust or any other Person primarily
or secondarily liable in respect of any of the Obligations, or the performance
or observance by the Borrower and its Subsidiaries or the Trust or any other
Person primarily or secondarily liable in respect of any of the Obligations of
any of their obligations under this Agreement or any of the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(c) such assignee confirms that it has received a copy of this Agreement,
together with copies of the most recent financial statements referred to in §7.4
and §8.4 and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Assumption; (d) such assignee will, independently and without reliance upon the
assigning Lender, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Agent by the terms hereof or thereof, together
with such powers as are reasonably incidental thereto; (g) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender;
(h) such assignee represents and warrants that it is legally authorized to enter
into such Assignment and Assumption; and (i) such assignee acknowledges that it
has made arrangements with the assigning Lender satisfactory to such assignee
with respect to its pro rata share of Letter of Credit Fees in respect of
outstanding Letters of Credit.



     §20.3. Register. The Agent shall maintain a copy of each Assignment and
Assumption delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of, and principal amount of the Loans owing to, the Lenders from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in

97



--------------------------------------------------------------------------------



 



the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and the Lenders at
any reasonable time and from time to time upon reasonable prior notice. Upon
each such recordation, the assigning Lender agrees to pay to the Agent a
registration fee in the sum of $2,500 and all legal fees and expenses incurred
by the Agent in connection with such assignment.



     §20.4. New Notes. Upon its receipt of an Assignment and Assumption executed
by the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender). Unless done simultaneously with the
Assignment and Assumption, within two (2) Business Days after receipt of such
notice, the Borrower, at its own expense, shall execute and deliver to the
Agent, in exchange for each surrendered Revolving Credit Note, a new Revolving
Credit Note to the order of such Eligible Assignee in an amount equal to the
amount assumed by such Eligible Assignee pursuant to such Assignment and
Assumption and, if the assigning Lender has retained some portion of its
obligations hereunder, a new Revolving Credit Note and other Note, if
applicable, to the order of the assigning Lender in an amount equal to the
amount retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of the assigned Notes. The surrendered
Notes shall be canceled and returned to the Borrower.



     §20.5. Participations. Each Lender may sell participations to one or more
lending institutions or other entities in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) each such participation shall be in an amount of not less than
$5,000,000, (b) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Agent and the
Lender shall continue to exercise all approvals, disapprovals and other
functions of a Lender, (c) the only rights granted to the participant pursuant
to such participation arrangements with respect to waivers, amendments or
modifications of, or approvals under, the Loan Documents shall be the rights to
approve waivers, amendments or modifications that would reduce the principal of
or the interest rate on any Loans, extend the term or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any fees to which such participant is entitled or extend any regularly
scheduled payment date for principal or interest, and (d) no participant shall
have the right to grant further participations or assign its rights, obligations
or interests under such participation to other Persons without the prior written
consent of the Agent, which consent shall not be unreasonably withheld.



     §20.6. Pledge by Lender. Notwithstanding any other provision of this
Agreement, any Lender at no cost to the Borrower may at any time pledge all or
any portion of its interest and rights under this Agreement (including all or
any portion of its

98



--------------------------------------------------------------------------------



 



Notes) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement thereof
shall release the pledgor Lender from its obligations hereunder or under any of
the other Loan Documents.



     §20.7. No Assignment by Borrower. The Borrower shall not assign or transfer
any of its rights or obligations under any of the Loan Documents without prior
Unanimous Lender Approval.



     §20.8. Disclosure. The Borrower agrees that, in addition to disclosures
made in accordance with standard banking practices, any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder.



     §20.9. Syndication. The Borrower acknowledges that each of the Agent and
the Arranger intends, and shall have the right, by itself or through its
Affiliates, to syndicate or enter into co-lending arrangements with respect to
the Loans and the Total Commitment pursuant to this §20. The Arranger, in
cooperation with the Borrower, will manage all aspects of the syndication,
including the selection of co-lenders, the determination of when Arranger will
approach potential co-lenders and the final allocations among co-lenders. Each
of the Borrower and the Trust agrees to assist Arranger actively in achieving a
timely syndication that is reasonably satisfactory to the Arranger, such
assistance to include, among other things, (a) direct contact during the
syndication between the Borrower’s and the Trust’s senior officers,
representatives and advisors, on the one hand, and prospective co-lenders, on
the other hand at such times and places as Arranger may reasonably request, (b)
providing to Arranger all financial and other information with respect to the
Borrower and the Trust and the transactions contemplated hereby that Arranger
may reasonably request, including but not limited to financial projections
relating to the foregoing, and (c) assistance in the preparation of a
confidential information memorandum and other marketing materials to be used in
connection with the syndication, and the Borrower and the Trust agree to
cooperate with the Agent’s and the Arranger’s and their Affiliate’s syndication
and/or co-lending efforts, such cooperation to include, without limitation, the
provision of information reasonably requested by potential syndicate members. In
addition, the Borrower and the Trust agree that, prior to and during the
syndication of the Total Commitment (which for purposes hereof shall be deemed
to be completed 90 days after the Closing Date), the Borrower nor the Trust will
permit any offering, placement or arrangement of any competing issues of debt
securities or commercial bank facilities of the Borrower, the Trust and any of
their Subsidiaries, unless approved by the Agent.



     §21. NOTICES, ETC. Except as otherwise expressly provided in this
Agreement, all notices and other communications made or required to be given
pursuant to this Agreement or the Notes shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, sent by overnight

99



--------------------------------------------------------------------------------



 



courier, or sent by facsimile and confirmed by delivery via courier or postal
service, addressed as follows:

          (a) if to the Borrower or the Trust, at 7200 Wisconsin Avenue,
Suite 301, Bethesda, Maryland 20814, attention Barry Bass, Chief Financial
Officer (facsimile: (301) 986-5554), with a copy to Eric L. Stern, Esq., Morgan
Lewis, 1701 Market Street, Philadelphia, Pennsylvania 19103-2921, or to such
other address for notice as the Borrower or the Trust shall have last furnished
in writing to the Agent;

          (b) if to the Agent, to the Real Estate Finance Department at 100
Federal Street, Boston, Massachusetts 02110, with a copy to Daniel L. Silbert,
Director, Fleet National Bank, 115 Perimeter Center Place, Suite 500, Atlanta,
Georgia 30346 (facsimile: (770)-390-8434), or such other address for notice as
the Agent shall have last furnished in writing to the Borrower, with a copy to
Pamela M. MacKenzie, Esq., Goulston & Storrs, 400 Atlantic Avenue, Boston,
Massachusetts 02110-3333 (facsimile: (617)-574-7615), or at such other address
for notice as the Agent shall last have furnished in writing to the Person
giving the notice; and

          (c) if to any Lender, at such Lender’s address set forth on Schedule 2
hereto, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice.

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier, or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof.



     §22. FPLP AS AGENT FOR THE BORROWER. The Borrower (other than FPLP) hereby
appoints FPLP as its agent with respect to the receiving and giving of any
notices, requests, instructions, reports, certificates (including, without
limitation, compliance certificates), schedules, revisions, financial statements
or any other written or oral communications hereunder. The Agent and each Lender
is hereby entitled to rely on any communications given or transmitted by FPLP as
if such communication were given or transmitted by each and every Borrower;
provided however, that any communication given or transmitted by any Borrower
other than FPLP shall be binding with respect to such Borrower. Any
communication given or transmitted by the Agent or any Lender to FPLP shall be
deemed given and transmitted to each and every Borrower.



     §23. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT AND
EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL
PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE

100



--------------------------------------------------------------------------------



 



LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW). EACH OF THE BORROWER AND ITS SUBSIDIARIES AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS SITTING IN SUFFOLK COUNTY OR
ANY FEDERAL COURT SITTING IN THE EASTERN DISTRICT OF MASSACHUSETTS OR IN ANY
COURT IN THE STATE OF NEW YORK AND OF ANY FEDERAL COURT LOCATED IN NEW YORK AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR ITS SUBSIDIARIES BY
MAIL AT THE ADDRESS SPECIFIED IN §21. THE BORROWER AND ITS SUBSIDIARIES HEREBY
WAIVE ANY OBJECTION THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.



     §24. HEADINGS. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.



     §25. COUNTERPARTS. This Agreement and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Agreement it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought.



     §26. ENTIRE AGREEMENT, ETC. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §28.



     §27. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT TO THE EXTENT
EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND ITS SUBSIDIARIES HEREBY WAIVE ANY
RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN
THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR ANY

101



--------------------------------------------------------------------------------



 



DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, INCLUDING ANY DAMAGES
PURSUANT TO M.G.L. C. 93A ET SEQ. EACH OF THE BORROWER AND ITS SUBSIDIARIES
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.



     §28. CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly
provided in this Agreement, any consent or approval required or permitted by
this Agreement may be given, and any term of this Agreement or of any of the
other Loan Documents may be amended, and the performance or observance by the
Borrower or the Trust or any of their respective Subsidiaries of any terms of
this Agreement or the other Loan Documents or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Majority Lenders.

     Notwithstanding the foregoing, Unanimous Lender Approval shall be required
for any amendment, modification or waiver of this Agreement that:

            (i) reduces or forgives any principal of any unpaid Loan or any
interest thereon (including any general waiver of interest “breakage” costs) or
any fees due any Lender hereunder, or permits any prepayment not otherwise
permitted hereunder; or

            (ii) changes the unpaid principal amount of any Loan, reduces the
rate of interest applicable to any Loan, or reduces any fee payable to the
Lenders hereunder; or

            (iii) changes the date fixed for any payment of principal of or
interest on any Loan (including, without limitation, any extension of the
Maturity Date) or any fees payable hereunder (including, without limitation, the
waiver of any monetary Event of Default); or

            (iv) changes the amount of any Lender’s Commitment (other than
pursuant to an assignment permitted under §20.1) or increases the amount of the
Total Commitment except as permitted hereunder; or

102



--------------------------------------------------------------------------------



 



            (v) modifies any provision herein or in any other Loan Document
which by the terms thereof expressly requires Unanimous Lender Approval; or

            (vi) changes the definitions of Majority Lenders or Unanimous Lender
Approval.

     No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or the Lenders or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial to such right or
any other rights of the Agent or the Lenders. No notice to or demand upon the
Borrower shall entitle the Borrower to other or further notice or demand in
similar or other circumstances.

     Notwithstanding the foregoing, in the event that the Borrower requests any
consent, waiver or approval under this Agreement or any other Loan Document, or
an amendment or modification hereof or thereof, and one or more Lenders
determine not to consent or agree to such consent, waiver, approval, amendment
or modification, then the Lender then acting as Agent hereunder shall have the
right to purchase the Commitment of such non-consenting Lender(s) at a purchase
price equal to the then outstanding amount of principal, interest and fees then
owing to such Lender(s) by the Borrower hereunder, and such non-consenting
Lender(s) shall immediately upon request, sell and assign its Commitment and all
of its other right, title and interest in the Loans and other Obligations to the
Lender then acting as Agent pursuant to an Assignment and Assumption (provided
that the selling Lender(s) shall not be responsible to pay any assignment fee in
connection therewith).



     §29. SEVERABILITY. The provisions of this Agreement are severable, and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.



     §30. INTEREST RATE LIMITATION. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this §30 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Rate to the date of repayment, shall have
been received by such Lender.

(Remainder of page intentionally left blank)

103



--------------------------------------------------------------------------------



 



[Signature page to Revolving Credit Agreement]

     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

              FLEET NATIONAL BANK,     Individually and as Managing
Administrative Agent
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

  Title:    

                      FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
 
                    By:   First Potomac Realty Trust., its sole general partner
 
               

      By:       (SEAL)

         

--------------------------------------------------------------------------------

     

          Name:    

          Title:    

                  FIRST POTOMAC REALTY TRUST, Guarantor
 
           

  By:       (SEAL)

     

--------------------------------------------------------------------------------

     

      Name:    

      Title:    

104



--------------------------------------------------------------------------------



 



EXHIBIT A

REVOLVING CREDIT NOTE

     
$50,000,000
  Date: December ____, 2003

     FOR VALUE RECEIVED, the undersigned First Potomac Realty Investment Limited
Partnership, a Delaware limited partnership and each of the other undersigned
parties and other parties who are or from time to time become a Borrower under
(and as defined in) the Revolving Credit Agreement referred to (and defined)
below (hereinafter, together with their respective successors in title and
assigns, collectively called the “Borrower”), by this promissory note
(hereinafter, called “this Note”), absolutely and unconditionally, jointly and
severally promises to pay to the order of Fleet National Bank, individually in
its capacity as a Lender under the Revolving Credit Agreement (hereinafter,
together with its successors in title and assigns, called the “Bank”), the
principal sum of Fifty Million and 00/100 Dollars ($50,000,000), or so much
thereof as shall have been advanced by the Bank to the Borrower by way of Loans
under (and as defined in) the Revolving Credit Agreement and shall remain
outstanding, such payment to be made as hereinafter provided, and to pay
interest on the principal sum outstanding hereunder from time to time from and
after the date hereof until the said principal sum or the unpaid portion thereof
shall have become due and payable as hereinafter provided.

     Capitalized terms used herein without definition shall have the meanings
set forth in the Revolving Credit Agreement.

     The unpaid principal (not at the time overdue) under this Note shall bear
interest at the rate or rates from time to time in effect under the Revolving
Credit Agreement. Accrued interest on the unpaid principal under this Note shall
be payable on the dates specified in the Revolving Credit Agreement.

     On the Maturity Date there shall become absolutely due and payable by the
Borrower hereunder, and the Borrower hereby jointly and severally promises to
pay to the Bank, the balance (if any) of the principal hereof then remaining
unpaid, all of the unpaid interest accrued hereon and all (if any) other amounts
payable on or in respect of this Note or the indebtedness evidenced hereby or
otherwise due under or in connection with the Revolving Credit Agreement.

     Each overdue amount (whether of principal, interest or otherwise) payable
hereunder shall (to the extent permitted by applicable law) bear interest at the
rates and on the terms provided in the Revolving Credit Agreement. The unpaid
interest accrued on each overdue amount in accordance with the foregoing terms
of this paragraph shall become and be absolutely due and payable by the Borrower
to Bank on demand by the

105



--------------------------------------------------------------------------------



 



Agent. Interest on each overdue amount will continue to accrue as provided by
the foregoing terms of this paragraph, and will (to the extent permitted by
applicable law) be compounded daily until the obligations of the Borrower in
respect of the payment of such overdue amount shall be discharged (whether
before or after judgment).

     Each payment of principal, interest or other sum payable on or in respect
of this Note or the indebtedness evidenced hereby shall be made by the Borrower
directly to the Agent in Dollars, for the account of the Bank, at the Agent’s
Head Office, on the due date of such payment, and in immediately available and
freely transferable funds. All payments on or in respect of this Note or the
indebtedness evidenced hereby shall be made without set-off or counterclaim and
free and clear of and without any deductions, withholdings, restrictions or
conditions of any nature.

     This Note is made and delivered by the Borrower to the Bank pursuant to
that certain Revolving Credit Agreement of even date herewith among (i) the
Borrower, (ii) the Lenders party thereto from time to time (including the Bank)
and (iii) the Agent (hereinafter, as originally executed and as may be amended,
varied, supplemented, and/or restated from time to time, called the “Revolving
Credit Agreement”). This Note evidences the obligations of the Borrower (a) to
repay the principal amount of the Bank’s Commitment Percentage of the Revolving
Credit Loans made by the Bank to the Borrower pursuant to the Revolving Credit
Agreement; (b) to pay interest, as herein provided, on the principal amount
hereof remaining unpaid from time to time; and (c) to pay other amounts
(including all Obligations) which may become due and payable hereunder or
thereunder. The payment of the principal of and the interest on this Note and
the payment of all Obligations have been guaranteed. Reference is hereby made to
the Revolving Credit Agreement (including the Schedules and Exhibits annexed
thereto and the Guaranty) for a complete statement of the terms thereof.

     The Borrower has the right to prepay the unpaid principal of this Note in
full or in part upon the terms contained in the Revolving Credit Agreement. The
Borrower has an obligation to prepay principal of this Note from time to time if
and to the extent required under, and upon the terms contained in, the Revolving
Credit Agreement. Any partial payment of the indebtedness evidenced by this Note
shall be applied in accordance with the terms of the Revolving Credit Agreement.

     Pursuant to and upon the terms contained in Section 14 of the Revolving
Credit Agreement, the entire unpaid principal of this Note, all of the interest
accrued on the unpaid principal of this Note and all (if any) other amounts
payable on or in respect of this Note or the indebtedness evidenced hereby may
be declared to be immediately due and payable, whereupon the entire unpaid
principal of this Note, all of the interest accrued on the unpaid principal of
this Note and all (if any) other amounts payable on or in respect of this Note
or the indebtedness evidenced hereby shall (if not already due and payable)
forthwith become and be due and payable to the Bank without presentment,

106



--------------------------------------------------------------------------------



 



demand, protest or any other formalities of any kind, all of which are hereby
expressly and irrevocably waived by the Borrower.

     All computations of interest payable as provided in this Note shall be made
by the Agent on the basis set forth therefor in the Revolving Credit Agreement.
The interest rate in effect from time to time shall be determined in accordance
with the terms of the Revolving Credit Agreement.

     Should all or any part of the indebtedness represented by this Note be
collected by action at law, or in bankruptcy, insolvency, receivership or other
court proceedings, or should this Note be placed in the hands of attorneys for
collection after default, the Borrower hereby promises to pay to the holder of
this Note, upon demand by the holder hereof at any time, in addition to
principal, interest and all (if any) other amounts payable on or in respect of
this Note or the indebtedness evidenced hereby, all court costs and attorneys’
fees and all other collection charges and expenses reasonably incurred or
sustained by the holder of this Note.

     The Borrower hereby irrevocably waives notice of acceptance, presentment,
notice of nonpayment, protest, notice of protest, suit and all other conditions
precedent in connection with the delivery, acceptance, collection and/or
enforcement of this Note. The Borrower hereby absolutely and irrevocably
consents and submits to the jurisdiction of the courts of the Commonwealth of
Massachusetts sitting in Suffolk County and of any federal court located in the
Eastern District of Massachusetts in connection with any actions or proceedings
brought against the Borrower by the holder hereof arising out of or relating to
this Note. This Note may be executed in any number of counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.

     This Note is intended to take effect as a sealed instrument. This Note and
the obligations of the Borrower hereunder shall be governed by and interpreted
and determined in accordance with the laws of the State of New York.

     Each Borrower shall be jointly and severally liable for the full amount
owing under this Note.

[Remainder of page intentionally left blank]

107



--------------------------------------------------------------------------------



 



[Signature page to Revolving Credit Note]

     IN WITNESS WHEREOF, this REVOLVING CREDIT NOTE has been duly executed by
the undersigned on the day and in the year first above written.

                  FIRST POTOMAC REALTY INVESTMENT
LIMITED PARTNERSHIP
 
                By:   First Potomac Realty Trust, its sole general partner
 
           

      By:    

         

--------------------------------------------------------------------------------

 

      Its:    

108



--------------------------------------------------------------------------------



 



EXHIBIT B

Completed Loan Request

[to be inserted prior to initial funding]

109



--------------------------------------------------------------------------------



 



EXHIBIT C

Compliance Certificate

[to be inserted prior to initial funding]

110



--------------------------------------------------------------------------------



 



EXHIBIT D

Collateral Property Conditions



1.   Evidence satisfactory to the Agent and the Majority Lenders in their sole
discretion of the satisfaction of the conditions contained in Section 12 of the
Agreement with respect to the proposed New Collateral Property, treating all
references therein to the “Initial Collateral Properties” as references to the
proposed New Collateral Property and all references therein to the “Closing
Date” as references to the date of inclusion of the proposed New Collateral
Property as part of the Collateral.   2.   Such other information, documentation
or further assurances as the Agent or Majority Lenders may reasonably request.  
3.   Evidence satisfactory to the Agent of payments made by Borrower as
necessary to satisfy the foregoing Collateral Property Conditions and the
reimbursement obligations contained in Section 11.4 of the Agreement.   4.   New
Security Documents and/or amendments to any existing Loan Documents necessary to
effectuate the addition of the New Collateral Property and the perfection and
priority of the Agent’s lien therein.

111



--------------------------------------------------------------------------------



 



EXHIBIT E

Assignment and Assumption Agreement

[to be inserted prior to initial funding]

112



--------------------------------------------------------------------------------



 



EXHIBIT F

JOINDER AGREEMENT

December __, 2003

     Reference is made to the Revolving Credit Agreement, dated as of December
____, 2003 (as from time to time amended and in effect, the “Loan Agreement”),
among First Potomac Realty Investment Limited Partnership (“FPLP”) and each
other Borrower (collectively, the “Borrower”) which from time to time is a party
to the Loan Agreement, Fleet National Bank (“Fleet”) and the other lending
institutions referred to in the Loan Agreement as Lenders (collectively, the
“Lenders”), and Fleet, as managing administrative agent for itself and each
other Lender (the “Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such in the Agreement.

     In consideration of and as an inducement to the inclusion by the Lenders of
each of the Real Estate Asset(s) identified on Exhibit A hereto as a [Collateral
Property(ies)] pursuant to the Loan Agreement, ___, a ___ (the “Additional
Borrower”), which is a Wholly-owned Subsidiary of FPLP, hereby acknowledges and
agrees to the terms and conditions of the Loan Agreement, the Revolving Credit
Notes and the other Loan Documents to which any Borrower is a party, joins in
the agreements of the Borrower under the Loan Agreement, the Revolving Credit
Notes and the other Loan Documents to which any Borrower is a party and agrees
that all Obligations of the Borrower under the Loan Agreement, the Revolving
Credit Notes and the other Loan Documents to which any Borrower is a party shall
be the obligations, jointly and severally, of the Additional Borrower and the
Borrower with the same force and effect as if the Additional Borrower was
originally a Borrower under the Loan Agreement and an original signatory to the
Loan Agreement, the Revolving Credit Notes and the other Loan Documents to which
any Borrower is a party.

     The Additional Borrower further agrees that its liability hereunder is
direct and primary and may be enforced by the Lenders and the Agent before or
after proceeding against any other Borrower.

     At least ____ Business Days prior to this Joinder Agreement becoming
effective and each of the Real Estate Asset(s) identified in Exhibit A hereto
becoming a Collateral Property pursuant to the Loan Agreement, the Additional
Borrower shall have delivered to the Agent (with copies to the Agent for each
Lender) the documents and other items required to be delivered pursuant to
Section ____ of the Loan Agreement, in each case in form and substance
satisfactory to the Agent. Without in any way limiting

113



--------------------------------------------------------------------------------



 



the other rights of the Agent under the Loan Agreement, the Additional Borrower
agrees that the Agent shall have the right to visit and inspect such Collateral
Property at the Borrower’s sole cost and expense.

     The undersigned represents and warrants to the Agent and the Lenders that
it has the complete right, power and authority to execute and deliver this
Joinder Agreement and to perform all of the obligations hereunder and the
Obligations under the Loan Agreement, the Revolving Credit Notes and the other
Loan Documents to which any Borrower is a party. This Joinder Agreement shall be
binding upon the undersigned and its successors and assigns and shall inure to
the benefit of the Lenders, the Agent and their respective successors and
assigns.

     Executed as a sealed instrument as of the ____ day of ____, 200_.

[ADDITIONAL BORROWER]

114



--------------------------------------------------------------------------------



 



Acknowledged and Agreed:

      FIRST POTOMAC REALTY
INVESTMENT LIMITED
PARTNERSHIP, for itself and as agent for
each other Borrower
 
    By: First Potomac Realty Trust, its
sole general partner
 
   
By:
   

 

--------------------------------------------------------------------------------

 

  Title:

115



--------------------------------------------------------------------------------



 



Exhibit A to Joinder Agreement

[Collateral Property]

     [Insert Property Address]

116



--------------------------------------------------------------------------------



 



EXHIBIT G

Environmental Assessments

None.

117



--------------------------------------------------------------------------------



 



Schedule 1

Borrowers

NONE

-1-



--------------------------------------------------------------------------------



 



Schedule 2

Lender’s Commitments

Three-year, Fifty Million Dollar ($50,000,000.00) secured revolving credit
facility, with the option to increase the revolving credit facility by Fifty
Million Dollars ($50,000,000.00).

-2-



--------------------------------------------------------------------------------



 



Schedule 7.1(b)

Capitalization

[To Be Provided]

-3-



--------------------------------------------------------------------------------



 



Schedule 7.3(c)

Partially-Owned Entities

FPM Management, LLC

-4-



--------------------------------------------------------------------------------



 



Schedule 7.7

Litigation

NONE

-5-



--------------------------------------------------------------------------------



 



Schedule 7.13

Legal Name; Jurisdiction

First Potomac Realty Investment Limited Partnership, a Delaware limited
partnership

First Potomac Realty Trust, a Maryland real estate investment trust

-6-



--------------------------------------------------------------------------------



 



Schedule 7.14

Standard Form of Lease

DEED OF LEASE

DATED as on the _____ day of _______________

LANDLORD:

a Delaware Limited Liability Company

TENANT:

     In consideration of the mutual covenants hereinafter set forth, and of
other good and valuable consideration, Landlord and Tenant do hereby enter into
this Deed of Lease and do agree as follows:

1.00 DEFINED TERMS AND DEFINITIONS

     1.01 “Base Rent” means an annual amount payable by Tenant for the Premises
in equal monthly installments in accordance with the following schedule:

             

          Rentable Square
Period

--------------------------------------------------------------------------------

  Annual Base Rent

--------------------------------------------------------------------------------

  Monthly Base Rent

--------------------------------------------------------------------------------

  Foot Rate

--------------------------------------------------------------------------------

     1.02 “Building” means the building known as ______, located within the
Project.

     1.03 “Common Areas” means those areas within the Building and the Project
not reserved to individual occupants of premises, but from time to time
available and designated by Landlord to benefit or serve the Project. Without
limitation, Common Areas may include roofs, foundations, exterior walls, sign
canopies, parking and landscaped areas, sidewalks, access roads, general signs,
machinery, equipment, and the mechanical, electrical and other systems and
installations serving the Project as a whole (whether or not located within the
Project), as same may be expanded, reduced or otherwise altered from time to
time in Landlord’s sole discretion. Landlord may, in its sole and absolute
discretion, from time to time change the location, layout and arrangement of the
Common Areas and/or reduce the size of the Common Areas by erecting thereon
store buildings or other structures or improvements of any kind.

     1.04 “Exhibits” means the following exhibits which are attached to this
Lease and made a part hereof, and any other exhibit which may in the future be
attached hereto by the prior written consent of the parties:

             
 
  Exhibit “A”   -   Project


  Exhibit “A-1”       Premises


-7-



--------------------------------------------------------------------------------



 



             

  Exhibit “B”   -   Intentionally Omitted


  Exhibit “C”   -   Intentionally Omitted


  Exhibit “D”   -   Rules and Regulations


  Exhibit “E”       Parking Plan


     1.05 “Landlord’s Address for Notice” means ___________ , c/o First Potomac
Management, Inc., Attn.: Skip Dawson, 7200 Wisconsin Avenue, Suite 310,
Bethesda, Maryland 20814.

1.06 Intentionally Omitted.

     1.07 “Operating Expenses” means, without limitation, the sum of all
expenses, costs and disbursements of every kind and nature that Landlord pays or
becomes obligated to pay in connection with owning, operating, managing,
maintaining, insuring, repairing, policing, and securing the Building, the
Project, the parking facilities, and the land upon which the Project is situated
(the “Land”), including but not limited to: all management office expenses; all
costs and expenses of operating, maintaining, managing, repairing, lighting,
signing, cleaning, painting, striping, policing and securing the Common Areas
(including the cost of uniforms, equipment and employment taxes); alarm and life
safety systems; all applicable sales and use taxes; expenses incurred for heat,
cooling and other utilities; the cost of insuring the Project (including, but
not limited to, liability insurance for personal injury, death and property
damage, insurance against fire, all-risk coverage including earthquake and
flood, theft or other casualties, worker’s compensation insurance or similar
insurance covering personnel, fidelity bonds for personnel, insurance against
liability for defamation and claims of false arrest occurring on or about the
Project, structural insurance, plate glass insurance and rent-loss insurance);
the cost of cleaning all exterior glass; removal of water, snow, ice, trash and
debris; regulation of traffic; the cost of landscaping; the cost of janitorial
and cleaning service, trash collection and recycling services, pest control;
concierge, lobby, or security service (if any); salaries, wages and other
personnel costs of engineers, superintendents, watchpersons, and all other
employees of the Building, including any sales tax imposed upon their service;
charges under maintenance and service contracts for elevators, chillers, boilers
and controls; window cleaning; building and grounds maintenance; parking lot
maintenance; management fees; permits and licenses; all maintenance, replacement
and repair expenses and supplies including replacement maintenance and repair of
awnings, paving, curbs, walkways, drainage, landscaping, pipes, ducts, conduits
and similar items, signage for the Project, and lighting facilities; costs and
expenses of planting, replanting and replacing flowers, shrubbery and planters;
the cost of water services, if any, furnished by Landlord for the non-exclusive
use of all tenants; costs (including finance charges) of improvements to the
Building, equipment or capital items that are designed to increase safety,
improve energy efficiency or expand telecommunications service; the cost of
replacing existing equipment or systems or other costs incurred for the purpose
of complying with the directives of a public or quasi public entity or
authority; costs of complying with all governmental regulations, including,
without limitation, the disposal of chlorofluorocarbons and compliance with
Title III of the Americans With Disabilities Act of 1990 (“ADA”) or any other
________________ statute regarding barriers; costs of independent contractors;
fees; owner’s association assessments; Landlord’s share of expenses under any
declaration, covenant, or other agreement recorded among the Land Records of
______________ County and applicable to the Project; and all other costs and
expenses properly incurred in the operation and maintenance of the Project, and
the amortized portion of any capital expenditures or improvements and interest
thereon.

     1.08 “Permitted Use” means as a business office, and no other use
whatsoever.

-8-



--------------------------------------------------------------------------------



 



     1.09 “Premises” means the ___________ rentable square foot area commonly
referred to as Suite _______, and shown outlined on Exhibit “A-1”, located
within the Building, as such Premises may be relocated within the Project from
time to time in Landlord’s sole discretion.

     1.10 “Project” means the ______-building industrial center commonly known
as _____, located in _____, which Project is more particularly described in
Exhibit “A” attached hereto.

     1.11 “Real Estate Taxes” means all general and special real property taxes
and assessments, any Federal, state or local business personal property tax, and
any other ad valorem taxes, levies and assessments from time to time imposed in
respect of the land and/or buildings in the Project or the rents therefrom, and
any other tax from time to time imposed in substitution for or in addition to
any such taxes. Real Estate Taxes shall include, but shall not be limited to,
[Columbia Parks and Recreation Association charges], general and special
assessments, real estate rental, receipt or gross receipt tax or any other tax
on Landlord (excluding Landlord’s income taxes), and any metropolitan district
water and sewer charges and other governmental charges which customarily are
part of the real estate tax bill issued by the governmental authorities charged
with such responsibility. Real Estate Taxes shall also include all expenses
incurred in appealing assessments, including attorneys’ fees, but the net amount
of any refund obtained shall be credited against Real Estate Taxes.

1.12 Intentionally Omitted.

     1.13 “Security Deposit” means an amount equal to ______ dollars (       ),
which amount [Landlord is currently holding pursuant to the terms of a lease by
and between Landlord’s predecessor-in-interest, and Tenant dated, as amended
(collectively, the “Prior Lease”) and which amount] Landlord shall [continue to]
hold in accordance with the terms of Section 3.05.

     1.14 “Tenant’s Address for Notice” means ______.

     1.15 “Tenant’s Share” means ______ being based on the ratio of the rentable
area of the Premises to the rentable area of all premises in the Project.

     1.16 “Tenant’s Trade Name” ____.

     1.17 “Term” means the period of approximately _____ years commencing on
_____ (the “Commencement Date”) and expiring at . on _____ (the “Expiration
Date), unless earlier terminated pursuant to the Lease.

2.00 GRANT OF PREMISES

     2.01 Tenant’s Possession, Use and Surrender of Premises. Landlord leases
the Premises to Tenant, and Tenant leases the Premises from Landlord, for the
Term, together with a nonexclusive, nontransferable license to use the Common
Areas. Tenant shall use the Premises for the Permitted Use, under Tenant’s Trade
Name, and for no other purpose and under no other name. Tenant shall comply with
all governmental laws, rules, regulations and the like from time to time
applicable to the Premises and the conduct of its business, and with Landlord’s
rules from time to time applicable to the Premises

-9-



--------------------------------------------------------------------------------



 



and the Common Areas. The current Rules and Regulations are attached hereto as
Exhibit “D”. Subject to this Lease and so long as Tenant is not in default
hereunder, Tenant shall have the quiet enjoyment of the Premises without
hindrance on the part of Landlord. On the Expiration Date Tenant shall remove
from the Premises all of its furniture, fixtures, equipment and other personal
property, and such of any alterations installed by or on behalf of Tenant as
Landlord may require, repair any damage caused by their installation or removal,
and surrender vacant possession of the Premises, clean, broom-swept and in their
original condition, subject to ordinary wear and tear and unavoidable casualty.
If Tenant remains in possession of the Premises after the Expiration Date, such
occupancy shall be deemed to be a tenancy from month-to-month, on all of the
terms, covenants, conditions and rentals of the Lease insofar as they are
applicable to a monthly tenancy, except that the Monthly Base Rent shall be
increased to an amount equal to the greater of (i) two hundred percent (200%) of
the then fair market value of the Premises or (ii) two hundred percent (200%) of
the Monthly Base Rent applicable in the last month of the Term, and Tenant shall
be liable for all losses suffered by Landlord as a result of Tenant’s failure to
timely vacate.

     2.02 Landlord to have access to the Premises. Landlord shall have the
right, but not the obligation, to enter the Premises from time to time during
business hours (or at any time and by forcible means in an emergency or when
Tenant is unavailable during business hours) without unreasonably interfering
with Tenant’s business, to inspect same, to make repairs to the Premises or
adjacent property, to install and maintain plumbing, utility, and other systems
to serve the Premises or adjacent property, and to show the Premises to
prospective purchasers, tenants, and lenders, without any such entry
constituting a breach of Landlord’s covenant for quiet enjoyment. Landlord shall
have the right to place “For Sale” signs, and during the last twelve (12) months
of the Term, “For Rent” signs, on the Premises.

     2.03 Delivery of Premises. Landlord shall deliver the Premises, and Tenant
shall accept same in their as-is condition, on the Commencement Date set forth
in Section 1.17 or so soon thereafter as Landlord is able to deliver the same.
[Landlord and Tenant acknowledge that Tenant is currently occupying the Premises
pursuant to the terms of the Prior Lease and that Landlord shall be conclusively
deemed to have delivered the Premises on the Commencement Date.]

     2.04 Relocation. Landlord shall have the absolute right to require Tenant
on sixty (60) days prior written notice to relocate to another location (the
“Relocated Premises”) in an existing or future building within the Project. The
location, size and configuration of the Relocated Premises shall be in
Landlord’s sole discretion. On the date of the relocation the Base Rent and
Tenant’s Share shall be adjusted based on the size of the Relocated Premises,
and all references in this Lease to “Premises” shall be taken to refer to the
Relocated Premises. Landlord shall reimburse Tenant for its reasonable out-of
pocket relocation expenses. Tenant’s failure to deliver possession of the
Premises as required shall constitute an immediate and material default
hereunder.

3.00 RENT

     3.01 Payment of Base Rent. Beginning on the Commencement Date, Tenant shall
pay to Landlord all installments of Base Rent due under this Lease in accordance
with the following terms and conditions. Installments of Base Rent shall be paid
monthly, in advance, without demand, notice, deduction, offset or counterclaim,
on the first day of each month without prior demand. All such installments for
any partial month shall be prorated on a per diem basis.

-10-



--------------------------------------------------------------------------------



 



     3.02 Payment of Operating Expenses. Tenant shall be responsible for the
payment of Tenant’s Share of Operating Expenses. Prior to the Commencement Date,
and then at the beginning of each year (which may be a calendar year or other
twelve-month period selected by Landlord from time to time) Landlord shall
furnish Tenant with Landlord’s reasonable estimation of Tenant’s Share of
Operating Expenses for the forthcoming year, and Tenant shall pay same in equal
monthly installments, in advance and without prior demand, together with Base
Rent. After the end of each year a reconciliation and adjustment shall be made
based on the actual cost incurred by Landlord for Operating Expenses in respect
of such year.

     3.03 Utilities. Tenant shall be solely responsible for contracting with the
appropriate utility companies for utility services rendered or furnished to the
Premises throughout the Term, including, without limitation: (i) heating and air
conditioning; (ii) electricity; (iii) lighting within the Premises;
(iv) janitorial services; (v) trash removal; and (vi) gas. The cost of all such
utility services, together with all taxes, levies and other charges on such
utilities, shall be borne by Tenant. Notwithstanding the foregoing, Landlord
shall furnish to the Premises throughout the Term: (i) hot and cold water from
points of supply; and (ii) restrooms as required by applicable code. The cost of
all services provided by Landlord hereunder shall be included within Operating
Expenses unless charged directly (and not as part of Operating Expenses) to
Tenant or another tenant of the Project. Landlord agrees to furnish landscaping
and grounds maintenance and snow clearing for the areas used in common by the
tenants of the Project. The foregoing services shall be furnished by Landlord
and reimbursed by Tenant as part of Operating Expenses; provided, however, that
Landlord shall be under no responsibility or liability for failure or
interruption in such services caused by breakage, accident, strikes, repairs or
for any other cause or causes beyond the control of Landlord, nor in any event
for any indirect or consequential damages; and failure or omission on the part
of Landlord to furnish such service shall not be construed as an eviction of
Tenant, nor work an abatement of Rent, nor render Landlord liable in damages,
nor release Tenant from prompt fulfillment of any of the covenants under this
Lease.

     3.04 Payment of Real Estate Taxes. Tenant shall be responsible for the
payment of Tenant’s Share of Real Estate Taxes. Prior to the Commencement Date,
and then at the beginning of each year (which may be a calendar year or other
twelve-month period selected by Landlord from time to time) Landlord shall
furnish Tenant with Landlord’s reasonable estimation of Tenant’s Share of Real
Estate Taxes for the forthcoming year, and Tenant shall pay same in equal
monthly installments, in advance and without prior demand, together with Base
Rent. After the end of each year a reconciliation and adjustment shall be made
based on the actual cost incurred by Landlord for Real Estate Taxes in respect
of such year.

     3.05 Security Deposit. [Landlord is currently holding a security deposit in
the amount of $______ pursuant to the terms of the Prior Lease. The parties
agree that the $______ currently held by Landlord under the terms of the Prior
Lease shall constitute the Security Deposit under this Lease.] Upon execution of
this Lease by Tenant, the Security Deposit shall immediately become the property
of Landlord. If Tenant timely and faithfully performs all of its obligations
hereunder, Landlord shall refund the Security Deposit to Tenant, without
interest and less any sums expended by Landlord to cure any default of Tenant,
within sixty (60) days after the expiration or sooner termination of this Lease.
If Landlord uses any portion of the Security Deposit, Tenant shall reimburse
Landlord for the amount so used within ten (10) days of demand. If Tenant is
more than thirty (30) days late in any rent payment then, in addition to all
other rights and remedies, Landlord shall have the right to require Tenant to
deposit with

-11-



--------------------------------------------------------------------------------



 



Landlord such additional sums as Landlord may deem appropriate to supplement the
Security Deposit, not to exceed an amount equal to six (6) months of the then
current Base Rent.

     3.06 Partial Occupancy. If the Building is not fully occupied during any
year, (or if any tenant provides itself with any service or Utilities which
Landlord provides as a part of Operating Expenses, or is separately assessed for
Real Estate Taxes) Operating Expenses, Real Estate Taxes and Utilities for such
year may be grossed up to reflect ninety -five percent (95%) occupancy, using
sound accounting and management principles consistently applied.

     3.07 Payments Generally. All rentals and other charges hereunder shall
commence to accrue and become payable in accordance with the terms hereof on the
Commencement Date. All payments required to be made by Tenant under this Lease
shall be deemed to be rent and shall be collectible as such, shall be in lawful
money of the United States, and shall be timely delivered to Landlord’s Address
for Notice, with no deduction, offset, abatement, credit or the like, except as
expressly be provided herein. Each late payment shall incur a late charge fee in
the amount of five percent (5%) of such payment to cover extra tracking and
handling expenses. All amounts owed by Tenant to Landlord under this Lease which
are overdue shall bear interest at the rate of 12% per annum from the date due
until paid. The tender by Tenant of a lesser amount than due shall be treated as
a payment on account notwithstanding any endorsement or statement to the
contrary on the payment or in any cover letter, and Landlord’s acceptance of
such lesser amount shall not constitute a waiver of any other available right or
remedy.

4.00 MAINTENANCE AND REPAIRS

     4.01. Tenant’s Repairs. Subject to the provisions of this Lease with regard
to damage by fire or other casualty, Tenant agrees to maintain the Premises in
good order and repair during the Term of this Lease. Tenant will make all
repairs, maintenance and replacements to the Premises and any improvements,
equipment and fixtures therein, including, but not limited to: all interior and
exterior doors, door jambs and frames, drive-in doors, dock doors, dock collars
and levelers, locks and hardware, and all interior and exterior windows, window
casings and sills; all interior walls, floors, coverings and ceilings, all
interior painting and decorating of the Premises, replacement of approved signs,
repairs, maintenance and replacements of all electrical, plumbing, interior and
exterior heating, ventilating, and air conditioning equipment, lighting and
other fixtures and equipment inside the Premises whether or not they were
initially installed at Landlord’s expense. All repairs, maintenance and/or
replacements made by Tenant shall be subject to Landlord’s prior written
approval, which will not be unreasonably withheld provided that the same are at
least equal in quality and class to the original work and/or fixtures and
equipment. All repairs, maintenance and replacements will be made at Tenant’s
sole expense. Tenant will not overload the electrical wiring. In furtherance of
the above, Tenant covenants and agrees to obtain a maintenance, repair and
service contract on the HVAC system of the Premises, said contract to be on such
terms and with such company as shall be approved by Landlord.

     4.02. Failure to Make Repairs. If Tenant fails to make any such repairs,
after three (3) days prior written notice, Landlord may, but shall not be
obligated to, make them for the account of Tenant and Landlord’s costs in so
doing will be additional rent which will be payable by Tenant to Landlord with
the next monthly installment of Base Rent due hereunder. Landlord reserves the
right to interrupt the supply of electricity, water, sewer, heat, air
conditioning, gas and other utilities to the Premises, and also to suspend the
operation of the air conditioning or heating system until repairs, alterations
or improvements

-12-



--------------------------------------------------------------------------------



 



have been completed. Landlord will pursue all work with reasonable dispatch and
will use reasonable efforts to minimize any disruption. There will be no
abatement in Rent, nor shall Landlord in any way be liable to Tenant because of
any such interruption or suspension.

     4.03. Landlord’s Repairs. Landlord will maintain and repair the
foundations, roof and exterior walls (excluding store fronts, plate glass
windows and window frames, doors and door frames, docks, dock doors and dock
levelers, and the interior of walls, all of which shall be the sole
responsibility of Tenant) of the Building and the common areas and facilities
for the furnishing of various utilities (except to the extent that the same are
the obligation of any public utility company or of any tenant in the Project,
including Tenant); but Landlord will not be required to make any repair
necessitated by reason of any act or omission of Tenant, or its employees,
contractors, agents, licensees, invitees, or anyone claiming under Tenant or
caused by any alteration, addition or improvement made by Tenant or anyone
claiming under Tenant and if Landlord does make any such repairs, Tenant will
reimburse to Landlord the cost incurred by Landlord in so doing as additional
rent with the monthly installment of Base Rent first due after Landlord bills
Tenant for such costs. Landlord shall replace, at the expense of Tenant, any and
all plate and other glass damaged or broken from any cause whatsoever in or
about the Premises other than to the extent to which Landlord shall be entitled
and shall in fact receive payment therefor under any insurance maintained by
Landlord from time to time. Landlord will have no liability to Tenant for
failure to make repairs unless and until Tenant has given written notice to
Landlord of the need for such repairs and Landlord has failed to commence and
complete such repairs within a reasonable period of time thereafter.

     4.04 Initial Improvements. On the Commencement Date Tenant shall accept
possession of the Premises in their “as-is” condition, and Landlord shall not be
required to perform any improvements whatsoever to the Premises. All work
necessary to improve, furnish, fixture, equip, stock, and decorate the Premises
for Tenant’s Permitted Use shall be performed by Tenant, at its sole cost and
expense, in accordance with Section 4.05 below. Tenant represents that it has
thoroughly examined the Project (including without limitation the Premises and
the Building) and is aware of, and accepts, the existing condition thereof.

     4.05 Tenant Alterations. Tenant shall not make any installations,
alterations, improvements, or the like to the Premises without in each case
first obtaining Landlords written consent. Landlord may grant or withhold its
consent in its sole and absolute discretion in the case of any proposed
installation, alteration, improvements, or the like which (i) may affect the
structure of the Premises, or (ii) are on the exterior of the Premises, or
(iii) require cutting or drilling into the Premises, or securing of any item to
any part of the Premises, or penetrating the roof. If Landlord elects to require
that alterations, installations, changes, replacements, additions or
improvements made by Tenant to the Premises be removed at the termination of
this Lease, then Tenant hereby agrees to cause the same to be removed at its
sole cost and expense. If Tenant fails to remove the same, then Landlord may
cause them to be removed at Tenant’s expense, and Tenant hereby agrees to
reimburse Landlord for the cost of such removal, together with any and all
damages which Landlord may suffer and sustain by reason of Tenant’s failure to
remove the same. Alternatively, Landlord may elect that any or all of the
alterations, installations, changes, replacements, additions to or improvements
made by Tenant to the Premises shall remain at the termination of this Lease and
not be removed. Tenant shall immediately discharge any lien which is filed
against the Premises or the Project as a result of work performed by or on
behalf of Tenant. Tenant shall not, without first obtaining Landlord’s prior
written consent as to the size, design, location, type of composition or
material and lighting thereof, display any sign, logo, lettering, or the like on
the

-13-



--------------------------------------------------------------------------------



 



outside of the Premises, the Building or the Project, or on the inside of the
Premises in such a manner as to be visible from the outside. Tenant shall
maintain any sign, logo, lettering, or the like in good condition and repair at
all times, and shall pay any taxes imposed thereon. Notwithstanding the
foregoing, Building standard signage shall be available to Tenant at Tenant’s
expense.

     4.06 Restoration after Damage by Casualty. If this Lease is not terminated
in accordance with Section 4.07 below, and subject to Landlord’s ability to
obtain the necessary permits, if the Premises are damaged or destroyed by fire
or other casualty insured against by Landlord (“Casualty”) and not caused by the
negligence of Tenant or those over whom it exercises control, Landlord shall
diligently commence to settle its insurance claims and restore the Premises, but
shall not be obligated to expend an amount in excess of the insurance proceeds
recovered. However, Landlord shall not be obligated to restore any improvements,
furniture, fixture, equipment or other property that is not Landlord’s property.
Upon notification that Landlord’s restoration work is substantially complete
Tenant shall forthwith complete the restoration of its improvements (but shall
not be entitled to any allowance, abatement, or other inducement or concession
that may have been available in connection with the original construction of the
Premises) and shall reopen in the whole of the Premises fully fixtured, stocked,
and staffed within thirty (30) days of Landlord’s notice. If the Premises are
damaged by a Casualty to the extent of complete or partial untenantability, all
rents (except for Utilities) shall abate proportionately from the date of the
Casualty until the Premises are substantially restored to the extent required of
Landlord.

     4.07 Termination. Landlord shall have the right to terminate this Lease on
notice to Tenant given within ninety (90) days of a Casualty if (i) insurance
proceeds are unavailable or insufficient to restore the Premises as required of
Landlord, or if Landlord’s mortgagee does not make them available for such
restoration, or (ii) more than forty (40%) of the Premises are damaged, or the
Premises and/or the Building and/or the Project are damaged to such an extent as
to make restoration uneconomical, and in such event the parties shall be
relieved of any further obligation hereunder accruing after the termination
date.

     4.08 Condemnation. If any of the Premises is taken or condemned to an
extent that Tenant is unable to continue to use the Premises in the manner and
for the purpose for which they were leased, either party shall have the option
to terminate the Lease as to such Premises only, on notice given to the other
within thirty (30) of notification of such taking, and such termination shall be
effective on the date on which Tenant is obligated to yield possession. All
compensation awarded for such taking of the fee and the leasehold shall belong
to the Landlord, but Landlord shall not be entitled to any portion of any award
made separately to Tenant for the cost of removing its fixtures and inventory.

5.00 INSURANCE

     5.01 Tenant’s Insurance. Tenant will provide and keep in force during the
Term of this Lease, for the benefit of Landlord, its mortgagees, Agent and
Tenant general liability insurance coverage with an insurance company licensed
to do business in the jurisdiction in which the Property is located, in the
amount of at least One Million Dollars ($1,000,000.00) with respect of injuries
to any one person, Three Million Dollars ($3,000,000.00) with respect to any one
accident, and Five Hundred Thousand Dollars ($500,000.00) with respect to
property damage (or in such higher amounts as Landlord may from time to time
reasonably require), in which Landlord, its mortgagees and Agent are named as
additional parties insured, as their interests may appear. Tenant will maintain
fire and extended coverage insurance (including, but not limited to, theft and
mysterious disappearance and sprinkler damage) in an amount

-14-



--------------------------------------------------------------------------------



 



equal at all times to the full replacement cost of all property, improvement,
fixtures and equipment in the Premises owned, leased or paid for by Tenant,
irrespective of whether such property , improvement, fixtures or equipment are
attached in any manner to the real estate; with Tenant as the party insured, and
with a waiver by the insurance company of all its rights to subrogation against
Landlord and Landlord’s agents and employees. During the course of any
construction work by or on behalf of Tenant on or about the Premises, Tenant
will provide and keep in force builders “all-risk” insurance with extended
coverage in completed value, non-reporting form, and (if required by Landlord)
performance bonds to ensure completion of such work. In addition, Tenant shall
be responsible for obtaining and maintaining such other insurance coverages,
limits and/or endorsements as Landlord or any mortgagee of the Project may
reasonably require from time to time. All such policies shall be primary and
non-contributing with any coverage that Landlord may carry, shall name Landlord
(and/or Landlord’s mortgagees and/or managing agent, if requested) as loss payee
or as additional insured (as the case may be), and shall contain a long-form
lender’s loss payable endorsement providing for Landlord to receive written
notice at least thirty (30) days prior to any alteration or cancellation. Such
insurance may be carried under a blanket policy or policies provided that the
proceeds from such policies shall not be less than would have been available if
the insurance had been obtained under separate or non-blanket policies had been
obtained under separate or non-blanket policies.

     5.02 Waivers. Tenant hereby waives any right of recovery it may from time
to time have against Landlord with respect to liability for damage to property
covered by the insurance required to be carried by Tenant hereunder. Tenant
shall require its fire and extended coverage insurers from time to time to
include an express waiver of any right of subrogation which the insurer may have
against Landlord. Tenant shall furnish to Landlord from time to time upon ten
(10) days request a current duplicate original insurance policy, or Evidence of
Insurance in form ACORD 25-S or ACORD 27 (whichever is applicable), evidencing
the coverages and endorsements above required, failing which Landlord shall have
the right, but not the obligation, to purchase the required insurance on
Tenant’s behalf and one hundred fifteen percent (115%) of the amount incurred
shall be due from Tenant as additional rent.

     5.03 Tenant Not to Create Extra Insurance Hazards. Tenant shall not keep or
do anything on the Premises or the Project which is prohibited by Landlord’s
insurance policies or which will prevent Landlord from procuring such policies
in acceptable companies. If any act or omission of Tenant within the Project
causes an increase in Landlord’s insurance premiums with acceptable insurers, or
in the coverages or endorsements Landlord is required to carry, Tenant shall be
responsible for the payment of any such increase as additional rent upon demand.

     5.04 Indemnification by Tenant. Tenant shall indemnify, save harmless and
defend Landlord and its agents from and against all claims, costs, liabilities,
losses and the like (including without limitation reasonable legal fees, court
costs and the like) incurred in connection with loss of life, bodily injury and
damage to property (including without limitation the property and person of
Tenant and its agents) arising from or relating to (i) any occurrence in, on or
about the Premises, and any loading platform or other area outside of the
Premises exclusively allocated to Tenant’s use, except to the extent caused by
the gross negligence of Landlord or its agents, (ii) Tenant’s use or occupancy
of the Premises, or (iii) the negligence of Tenant, its agents and invitees, or
attributable to property of Tenant on the Common Areas.

-15-



--------------------------------------------------------------------------------



 



     5.05 Landlord’s Liability Excluded. Notwithstanding anything to the
contrary herein, Landlord shall have no liability whatsoever for any injury or
death to persons or loss or damage to property caused by (i) fire, smoke,
explosion, falling plaster, falling ceiling tiles, falling stucco, falling
fixtures, steam, gas, fumes, vapors, electricity, water, rain, flood, snow,
sleet, ice, dampness, sewer or down spout backups, or leaks, including without
limitation from pipes, sprinklers, appliances, wiring, plumbing, roofs, windows,
subfloors or ceilings, (ii) any third party including without limitation
occupants of adjacent premises or property, or by any private, public or
quasi-public work, or (iii) the failure or interruption of any utility, trash
removal or other service, whether provided directly by a third party or through
Landlord, in each case unless caused solely by the negligence of Landlord.
Landlord shall have no liability for consequential, indirect or punitive
damages, and Tenant waives any right it may have to claim same. It is understood
and agreed that the liability of Landlord shall be limited solely to the assets
and property of the Project, that no general partner of Landlord, nor any
officer, director, agent or employee of Landlord shall be personally liable with
respect to any claim arising out of or related to this Lease, and that a deficit
capital account of a partner of Landlord shall not be deemed an asset or
property of the Project.

6.00 TENANT’S CARE OF PREMISES

     6.01 Flammable, Explosive or Toxic Substances. Tenant will not use or
permit in the Premises or the Building any flammable or explosive material,
toxic substances, environmentally hazardous materials (as defined below) or
other items hazardous to persons or property. Tenant will not use the Premises
in a manner that (a) invalidates or is in conflict with fire, insurance, life
safety or other policies covering the Building or the Premises, or (b) increases
the rate of fire or other insurance on the Building or the Premises. If any
insurance premium is higher than it otherwise would be due to Tenant’s failure
to comply with this section, Tenant shall reimburse Landlord as Additional Rent,
that part of Landlord’s insurance premiums that are charged because of Tenant’s
failure to comply with this provision.

     6.02 Hazardous Materials Defined. “Hazardous Materials” means: (a) any
“hazardous waste” as defined by the Resource Conservation and Recovery Act of
1976 (42 U.S.C. ’6901 et. seq.) (“RCRA”), as amended from time to time, and
regulations promulgated thereunder; (b) any “hazardous substance” being
“released” in “reportable quantity” as such terms are defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. ’9601 et. seq.) (“CERCLA”), as amended from time to time, and regulations
promulgated thereunder; (c) asbestos; (d) polychlorinated biphenyls; (e) urea
formaldehyde insulation; (f) “hazardous chemicals” or “extremely hazardous
substances”, in quantities sufficient to require reporting, registration,
notification or special treatment or handling under the Emergency Planning and
Community Right to Know Act of 1986 (42 U.S.C. ”11001, et. seq.) (“EPCRA”), as
amended from time to time and regulations promulgated thereunder; (g) any
“hazardous chemicals” in levels that would result in exposures greater than
those allowed by permissible exposure limits established pursuant to the
Occupational Safety and Health Act of 1970 (29 U.S.C. ’651 et. seq.) (“OSHA”),
as amended from time to time and regulations promulgated thereunder; (h) any
substance which requires reporting, registration, notification, removal,
abatement or special treatment, storage, handling or disposal under Section 6, 7
or 8 of the Toxic Substances Control Act (15 U.S.C. ”2601 et. seq.) (“TSCA”) as
amended from time to time and regulations promulgated thereunder; (i) any toxic
or hazardous chemicals described in the Occupational Safety and Health Standards
(29 C.F.R. 1910.1000 1047) in levels which would result in exposures greater
than those allowed by the permissible exposure limits pursuant to such
regulations; (j) the contents of any storage tanks, whether above or below
ground; (k) medical wastes; (l) materials related to those described in

-16-



--------------------------------------------------------------------------------



 



subparagraphs (a) through (k) hereof; and (m) anything defined as hazardous or
toxic under any now existing or hereinafter enacted statute.

     6.03 Environmental Compliance. Tenant will not use or permit the Premises
to be used in violation of any Environmental Regulations (as defined below).
Tenant assumes sole and full responsibility for, and will remedy at its cost,
all such violations, provided that Tenant must first obtain Landlord’s written
approval of any remedial actions, which approval Landlord may not unreasonably
withhold. Tenant will not use, generate, release, store, treat, dispose of, or
otherwise deposit, in, on, under or about the Premises, any Hazardous Materials,
nor will Tenant permit or allow any third party to do so, without Landlord’s
prior written consent. Landlord’s election to conduct inspections of the
Premises is not approval of Tenant’s use of the Premises or any activities
conducted thereon, and is not an assumption by Landlord of any responsibility
regarding Tenant’s use of the Premises or Hazardous Materials. Tenant’s
compliance with the terms of this Section 6.03 and with all Environmental
Regulations is at Tenant’s sole cost. Tenant will pay or reimburse Landlord for
any costs or expenses incurred by Landlord, including reasonable attorney’s,
engineers’, consultants’ and other experts’ fees and disbursements incurred or
payable to determine, review, approve, consent to or monitor the requirements
for compliance with Environmental Regulations, including, without limitation,
above and below ground testing. Landlord and Landlord’s Agents are hereby
authorized to enter upon the Premises for such purposes. Tenant will supply
Landlord with historical and operational information regarding the Premises,
including without limitation, all reports required to be filed with governmental
agencies, as may be reasonably requested by Landlord to facilitate site
assessment, and will make available for meetings with Landlord or Landlord’s
Agents, appropriate personnel having knowledge of such matters. If Tenant fails
to comply with the provisions of this Section 6.03, or if Landlord receives
notice or information asserting the existence of any Hazardous Materials,
Landlord has the right, but not the obligation, without in any way limiting
Landlord’s other rights and remedies, to enter upon the Premises or to take such
other actions Landlord deems necessary or advisable to clean up, remove,
resolve, or minimize the impact of any Hazardous Materials on or affecting the
Premises. Tenant shall pay to Landlord on demand as Additional Rent all
reasonable costs and expenses paid or incurred by Landlord in the exercise of
any such rights. Tenant will notify Landlord in writing, immediately upon the
discovery, notice (from a governmental authority or other entity) or reasonable
grounds to suspect, by Tenant, Tenant’s Agents, its successors or assigns the
presence in the Premises or the Building of any Hazardous Materials or
conditions that result in a violation of or could reasonably be expected to
violate this Section 6.03, together with a full description thereof.
“Environmental Regulations” means any law, statute, regulation, order or rule
now or hereafter promulgated by any Governmental Authority, whether local, state
or federal, relating to air pollution, water pollution, noise control or
transporting, storing, handling, discharge, disposal or recovery of on site or
off site hazardous substances or materials, as same may be amended from time to
time. Tenant’s obligations pursuant to this Section 6.03 shall survive the
expiration or earlier termination of the Lease.

     6.04 ADA Compliance. Nothing contained in this Lease is intended to prevent
or prohibit compliance by either party with ADA nor is any provision of this
Lease intended to violate ADA, and any provision that does so is hereby modified
to allow compliance or deleted as necessary. Tenant indemnifies Landlord,
Landlord’s Agents, its affiliates, agents, officers, employees and contractors,
for all costs, liabilities and causes of action occurring or arising as a result
of Tenant’s failure to comply with ADA or as a result of any violation of ADA by
Tenant or Tenant’s Agents, and, at Landlord’s option, Tenant will defend
Landlord, Landlord’s Agents, its affiliates, agents, officers, employees and
contractors, against all such costs, liabilities and causes of action. Breach of
this Section 6.04 is a Default under this

-17-



--------------------------------------------------------------------------------



 



Lease. Tenant’s obligations pursuant to this Section 6.04 shall survive the
expiration or earlier termination of this Lease.

7.00 SUBLETTING AND ASSIGNING

     7.01 Transfer of Premises. Tenant shall not assign this Lease or sublease,
or grant a license or concession, or otherwise transfer the whole or any part of
any Premises without the prior written consent of Landlord in each case, which
consent may be withheld in the Landlord’s sole and absolute discretion. Any
request to transfer this Lease or any portion of the Premises shall be
accompanied by a check in the amount of one thousand dollars ($1,000.00) to help
defray the cost of reviewing same. Landlord shall withhold consent if (i) Tenant
is in default of the Lease, (ii) the proposed transfer would violate a provision
of another lease or agreement, (iii) the proposed use would be incompatible with
the other uses in the Project or would increase parking or utility requirements,
(iv) the proposed transferee is not sufficiently creditworthy or experienced;
(v) Landlord’s lender or Tenant’s guarantor (if any) refuses to consent, or
(vi) any other factor exists which would make Landlord’s refusal reasonable
under the circumstances. Tenant’s request for consent shall be accompanied by
sufficient documentation to allow Landlord to make a decision based on the
foregoing factors. Landlord shall have the right to recapture the Premises
proposed for transfer by written notice to Tenant given within thirty (30) days
of the request for consent, but Landlord’s failure to exercise this right shall
not constitute a consent to the transfer. In the case of each transfer, Tenant
shall cure any outstanding defaults prior to the transfer date, and remain
jointly and severally liable with the transferee for the full and timely
performance of each and every term, covenant and condition of Tenant under the
Lease. All cash or other proceeds whatsoever payable by or on behalf of a
transferee of this Lease or the Premises, whensoever same may be payable, shall
be deemed to be rent , and any such rent in excess of the rentals payable by
Tenant hereunder shall promptly be paid to Landlord.

     7.02 Transfer Defined. The term “transfer” in Section 7.01 above shall
include (i) if Tenant is a partnership or limited liability company, a
withdrawal or change (voluntary, involuntary, or by operation of law, whether
accomplished by a single transaction or a series of transactions) of any partner
or member owning twenty percent (20%) or more of the partnership or company, or
a dissolution or liquidation of the partnership or company, (ii) if Tenant is a
corporation, any dissolution, merger, consolidation or other reorganization of
Tenant, or the transfer of a controlling interest of the capital stock of Tenant
(whether accomplished by a single transaction or a series of transactions), or
(iii) any management arrangement by which operational control is transferred to
a person other than Tenant.

     7.03 Subordination/Estoppel Certificates. This Lease is and shall be
subordinate to all ground leases, mortgages, trust deeds or other financing or,
refinancing instruments that may now or in the future be placed on the Project,
and to all renewals, replacements, and extensions of same and Tenant shall
attorn to any purchaser, to the purchaser at any foreclosure, or to the grantee
of a deed in lieu of foreclosure, and recognize such purchaser or grantee as
Landlord under the Lease. Such subordination is self-operative, and no further
instruments shall be required to effect same. However, if requested by Landlord,
Tenant shall promptly from time to time within ten (10) days of request execute
a confirmation of such subordination in the form required by Landlord. If any
ground lessor, mortgagee or trustee notifies Tenant that it elects to have the
Lease be a prior lien, then this Lease shall be deemed to be prior in lien to
such ground lease, mortgage or trust deed. Tenant shall within ten (10) days of
request deliver to Landlord, or to any party providing financing to Landlord, or
to a prospective purchaser, information reasonably required by such party,
including without limitation current financial statements and estoppel

-18-



--------------------------------------------------------------------------------



 



certificates in a form satisfactory to such party, failing which Tenant shall be
in default of this Lease without further notice or cure period. If Tenant does
not deliver any subordination or estoppel certificate within the time limited
herein, then in addition to any other right or remedy of Landlord, Tenant hereby
appoints Landlord as its attorney-in-fact to execute and deliver any such
subordination or estoppel certificate on Tenant’s behalf.

8.00 DEFAULT

     8.01 Default. Tenant shall be in “default” of this Lease whenever (i)
Tenant fails to pay any amount when due and such failure continues for five (5)
days; or (ii)Tenant fails to comply with any other term, covenant or conditions
of the Lease and such failure continues for thirty (30) days after notice, or
(iii) Tenant fails to timely deliver any required subordination, estoppel
certificate, or financial statements within the time limited by this Lease, or
(iv) Tenant abandons the Premises, or (v) a petition is filed by or against
Tenant in bankruptcy, insolvency, for the appointment of a receiver or
custodian, or an attachment or other judicial seizure is instituted against
Tenant, or other act of bankruptcy or insolvency occurs involving the Tenant, or
any steps are taken for the dissolution, winding up or liquidation of Tenant.
Tenant hereby waives any present or future law requiring any notice to quit or
of Landlord’s intention to re-enter.

     8.02 Consequences of Default. If a default occurs, Landlord may at its
option reenter the Premises without terminating the Lease, relet the Premises on
Tenant’s behalf, and Tenant shall be responsible for the payment of any
deficiency in the rent received by Landlord in accordance with the Lease, as
well as all costs relating to recovery and reletting the Premises, including all
leasing commissions, legal fees and costs plus all actual and consequential
damages, but if Landlord does not relet the Premises Tenant shall continue to be
responsible for the full payment of rentals in accordance with the Lease.
Landlord shall not be required to serve further notice or resort to legal
process prior to exercising its right of re-entry, and Tenant waives any
available rights of redemption. Landlord shall also have the right to terminate
this Lease and recover damages, even if Landlord has previously exercised its
right of re-entry. If Landlord elects to terminate, Landlord shall be entitled
to liquidated damages in an amount equal to (i) all sums owing hereunder up to
the date of termination, and (ii) accelerated rent discounted to present value
using an interest rate of five percent (5%), provided that Landlord will forward
to Tenant any net rentals received on reletting the Premises as they are
received, provided that Landlord shall incur no liability, and Tenant’s
obligations hereunder shall not be diminished, by virtue of Landlord’s failure
to relet. The foregoing remedies are in addition to any other remedies available
hereunder or at law.

     8.03 Self-Help. Landlord shall also have the right, but not the obligation
and without prejudice to any other right or remedy, to cure any default of
Tenant on Tenant’s behalf, and one hundred fifteen percent (115%) of the cost
incurred shall be payable by Tenant on demand as additional rent. The failure to
pay such amount when due shall constitute a monetary default.

     8.04 No Implied Waivers. No waiver of any breach of a term, covenant or
condition by either party shall be construed as a waiver of a subsequent breach
of the same term, covenant or condition, or as a waiver of the term, covenant or
condition itself. The consent or approval by either party to, or of, any act
requiring such party’s consent or approval shall not be deemed to waive or
render

-19-



--------------------------------------------------------------------------------



 



unnecessary the consent or approval of such party to, or of, any subsequent
similar act. All rights and remedies set forth in this Lease are cumulative and
in addition to any other available rights and remedies.

9.00 MISCELLANEOUS

     9.01 Notices. All notices under this Lease shall be in writing and sent by
registered or certified mail, return receipt requested, or by a commercial
delivery service regularly retaining delivery receipts. Notices to Landlord
shall be addressed to Landlord’s Address for Notice, and notices to Tenant shall
be addressed to Tenant’s Address for Notice, in each case as set forth above. A
notice shall be deemed to have been received on the date marked on the receipt
as having been delivered or refused by the party addressed. A party may change
its address for notice by a notice given in accordance with this Section 9.01,
such change to become effective on the tenth (10th) day following delivery.

     9.02 Successors and Assigns. This Lease shall bind the administrators,
executors, successors and assigns of the parties in accordance with the terms
hereof.

     9.03 No Offer. The submission of this Lease for examination does not
constitute a reservation of, or option for, the Premises, and this Lease shall
become effective only upon execution and delivery by and to all parties hereto.

     9.04 Attorney’s Fees. In the event of the employment of an attorney by the
Landlord because of the violation by the Tenant of any term or provision of this
Lease, including non-payment of rent as due, the Tenant shall pay and hereby
agrees to pay reasonable attorney’s fees and all other costs incurred therein by
the Landlord.

     9.05 Interpretation. This Lease shall be construed in accordance with the
laws of the state or commonwealth in which the Project is located, without
reference to its conflict of laws provisions. To the extent required under
applicable law to make this Lease legally effective, this Lease shall constitute
a Deed of Lease executed under seal. The section headings contained in this
Lease are for convenience only and shall not enlarge or limit the scope or
meaning of the various and several sections hereof. Words of any gender used in
this Lease shall include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires.
Every agreement contained in this Lease is, and shall be construed as, a
separate and independent agreement. If any term of this Lease or the application
thereof to any person or circumstances shall be invalid and unenforceable, the
remainder of this Lease, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected. The parties acknowledge and agree that neither this Lease nor
any of its provisions shall be interpreted against a party by virtue of such
party having drafted the Lease or the provision. Time shall be of the essence of
this Lease.

     9.06 Amendments. This Lease and its exhibits may be amended or modified
only by a written instrument duly executed by each of the parties hereto prior
to or as of the effective date of any such amendment or modification. If
Landlord’s mortgagee shall at any time require modifications to this Lease,
Tenant shall execute and deliver to Landlord the documents required to give
effect thereto.

     9.07 Brokerage. Each of the parties hereto represents and warrants that
there are no brokerage commissions or finder’s fees of any kind due to anyone
other than First Potomac Management, Inc. and _____ pursuant to separate
agreements with Landlord, and both parties agree to defend

-20-



--------------------------------------------------------------------------------



 



and indemnify the other against, and hold it harmless from, all liabilities
arising from any such claim including, without limitation, the cost of counsel
fees in connection therewith.

     9.08 Entire Agreement. This Lease and its exhibits contains the entire and
final agreement of and between the parties, and they shall not be bound by any
statements, conditions, representations, inducements or warranties, oral or
written, not herein contained.

     9.09 Force Majeure. If Landlord is unable to fulfill any obligation
hereunder, or is delayed in so doing, by reason of war, civil unrest, strike,
labor troubles, inability to procure services, materials, permits or licenses,
unusually inclement weather, governmental delays, acts of God, or any other
cause beyond the reasonable control of Landlord, the time within which Landlord
would otherwise have been obligated to fulfill such obligation shall be extended
for a period equal to the period of such delay.

     9.10 Authority. The parties hereby each represent that each is a
[corporation] in good standing and duly organized under the laws of each state
or commonwealth in which this Lease will be performed, or if chartered in
another state or commonwealth, is a corporation in good standing and duly
organized under the laws of such state or commonwealth and is authorized to do
business in each state or commonwealth in which this Agreement will be
performed. Each of the undersigned represents and warrants that he/she has the
power, authority and legal right to bind the corporation he/she purports to
represent to the terms of this Lease by his/her signature hereto.

     9.11 Mortgagees’ Approval. If Landlord’s mortgagee shall require
modifications of the terms and provisions of this Lease, Tenant agrees to
execute and deliver to Landlord the agreements required to effect such Lease
modifications within thirty (30) dates after Landlord’s request therefor. In no
event, however, shall Tenant be required to agree to materially modify any
provision of this Lease relating to the amount of Rent, Additional Rent or other
charges reserved herein, the size and/or general location of the Premises, or
the Lease Term.

     9.12 Parking. Tenant shall have the right to park in the Building and/or
Project parking facilities in common with other tenants of the Building and/or
Project upon such terms and conditions as established by Landlord. In addition,
provided Tenant complies with all present and future laws, ordinances,
regulations, orders or other legal requirements of the United States of America,
the State of ____ and any other public or quasi-public authority having
jurisdiction over the Premises, the Building or the Project and all insurance
requirements relating to or affecting the Premises, the Building or the Project,
Tenant shall have the right to store and/or park not more than ______ (___)
vehicles in the location set forth in the parking plan, attached hereto as
Exhibit “E” and incorporated herein by this reference. Tenant shall furnish
Landlord with license plate numbers of Tenant’s cars and cars used by Tenant’s
employees within five days after the Commencement Date and shall thereafter
notify Landlord of any changes in such information within five (5) days after
such changes occur. Tenant agrees to cooperate with Landlord and other tenants
in use of the parking facilities. Landlord reserves the right in its absolute
and sole discretion to determine whether the parking facilities are properly
used or are becoming overburdened and to allocate and assign parking spaces
among Tenant and other tenants, and to reconfigure the parking area and modify
the existing ingress and egress from the parking areas as Landlord shall deem
appropriate. If Tenant or its employees shall fail to park their cars in the
designated parking areas, then, without limiting any other remedy which Landlord
may pursue, Landlord shall have the right to charge Tenant, as additional rent,
the sum of Twenty-Five Dollars ($25.00) per day per car parked in violation of
the provisions of this Section 9.12.

-21-



--------------------------------------------------------------------------------



 



9.13 Waiver of Jury Trial. The parties hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of them against the other on any
matters relating to this Lease, the relationship of Landlord and Tenant, or any
other related matters.

[Signature Page Follows]

-22-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the said parties have hereunto signed their names and
affixed their seals on the day and year hereinbefore written.

             
ATTEST/WITNESS:
  LANDLORD    
 
           

--------------------------------------------------------------------------------

  By       Its Member

     

--------------------------------------------------------------------------------

   

  Name:        

     

--------------------------------------------------------------------------------

   

  Title:        

     

--------------------------------------------------------------------------------

   
 
           
ATTEST/WITNESS
  TENANT    
 
           

--------------------------------------------------------------------------------

  By        

     

--------------------------------------------------------------------------------

   

  Name:        

     

--------------------------------------------------------------------------------

   

  Title:        

     

--------------------------------------------------------------------------------

   

-23-



--------------------------------------------------------------------------------



 



EXHIBIT “A”

PROJECT

 



--------------------------------------------------------------------------------



 



EXHIBIT “A-1"

PREMISES

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”

INTENTIONALLY OMITTED

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”

INTENTIONALLY OMITTED

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”

RULES AND REGULATIONS

Tenant agrees as follows:

     (1) Tenant shall not obstruct in any way the sidewalks or parking areas in
the front, side, or rear of the Building nor do anything directly or indirectly
that will limit any of the ingress or egress or the light of any other tenant or
of Landlord.

     (2) Tenant shall not attach awnings, antennas, pipes, wiring or other
projections to the roof or outside walls of the Building. No curtains, blinds,
shades or screens shall be attached to, or hung in, or used in connection with
any window or door of the Premises without the prior written consent of
Landlord.

     (3) No additional lock or locks shall be placed by Tenant on any door in
the Building without the prior written consent of Landlord. All keys to doors
shall be returned to Landlord at the termination of the tenancy. At Tenant’s
request, locks may be changed by Landlord and the cost of such change shall be
charged to and paid for by Tenant, and Tenant agrees to pay the same promptly
upon demand.

     (4) Dumpsters or other trash containers shall not be allowed on the outside
of the Building without Landlord’s prior written consent. If such consent be
given by Landlord, the type, size, and location of such containers shall be only
as approved by Landlord and shall be maintained by Tenant in a clean sanitary
manner, and in good repair at all times.

     (5) All loading and unloading of goods shall be done only at such times,
and through the entrances, designated for such purposes by Landlord.

     (6) The delivery or shipping of merchandise, supplies and fixtures to and
from the Premises shall be subject to such rules and regulations as in the
judgment of Landlord are necessary for the proper operation of the Project.

     (7) No radio or television or other similar device shall be installed
without first obtaining in each instance Landlord’s consent in writing. No
aerial shall be erected on the roof or exterior walls of the Premises, or on the
grounds, without in each instance, the written consent of Landlord. Any aerial
so installed without such written consent shall be subject to removal without
notice at any time.

     (8) No loud speakers, televisions, phonographs, radios or other devices
shall be used in a manner so as to be heard or seen outside of the Premises
without the prior written consent of Landlord.

     (9) If the Premises are equipped with heating facilities separate from
those in the remainder of the Building, Tenant shall keep the Premises at a
temperature sufficiently high to prevent freezing of water in pipes and
fixtures.

     (10) The plumbing facilities shall not be used for any other purpose than
that for which they are constructed, and no foreign substance of any kind shall
be thrown therein, and the

 



--------------------------------------------------------------------------------



 



expense of any breakage, stoppage, or damage resulting from a violation of this
provision shall be borne by the tenant, who shall, or whose employees, agents or
invitees shall have caused it.

     (11) Tenant shall use at Tenant’s cost such pest extermination contractor
and at such reasonable intervals as Landlord may require.

     (12) Tenant shall not burn any trash or garbage of any kind in or about the
Premises, or the tract or areas adjacent thereto.

     (13) Not commit any waste upon the Premise nor create a nuisance nor cause
or permit objectionable odors to emanate or be dispelled from the Premises

     (14) Not solicit business in the common areas or distribute hand bills or
other advertising material in the common areas, and if this provision is
violated, in addition to other remedies of Landlord, Tenant shall pay Landlord
the cost of collecting same for trash disposal.

     (15) Use, maintain and occupy the Premises and appurtenances thereto in
clean, orderly, careful, safe, proper and lawful manner.

     (16) Tenant shall not permit, cause or allow the leakage, spillage,
storage, collection, transfer, or disposal of Hazardous Materials (as defined in
the Lease) on or about the Premises, the Building or the Project.

     (17) Tenant, its officers, employees, agents, contractors and invitees
shall park their vehicles only in those portions of the parking area marked for
such purposes by Landlord. Any vehicle parked in any other location on the
Project or within public road right-of-way way be towed without notice at the
expense of the tenant responsible therefore.

     (18) Tenant, upon written notice thereof, shall comply with all changes,
modifications or amendments to these Rules and Regulations.

             
 
  Initial:       (Landlord)
 
     

--------------------------------------------------------------------------------

   
 
           
 
  Initial:       (Tenant)
 
     

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------



 



EXHIBIT “E”

PARKING PLAN

 



--------------------------------------------------------------------------------



 



Schedule 7.15

Affiliate Transactions

1. Management Agreement between First Potomac Management, Inc. and GTC II First,
LLC dated October, 2002, as assigned to FPM Management, LLC by Assignment of
Management Agreement dated September 30, 2003.

2. Management Agreement between First Potomac Management, Inc. and Snowden
First, LLC dated October, 2002, as assigned to FPM Management, LLC by Assignment
of Management Agreement dated September 30, 2003.

3. Management Agreement between First Potomac Management, Inc. and 4212
Techcourt, LLC dated October, 1998, as assigned to FPM Management, LLC by
Assignment of Management Agreement dated September 30, 2003.

4. Management Agreement between First Potomac Management, Inc. and Rumsey First,
LLC dated October, 2002, as assigned to FPM Management, LLC by Assignment of
Management Agreement dated September 30, 2003.

5. Management Agreement between First Potomac Management, Inc. and Norfolk
First, LLC dated October, 2002, as assigned to FPM Management, LLC by Assignment
of Management Agreement dated September 30, 2003.

6. Management Agreement between First Potomac Management, Inc. and Plaza 500
dated December, 1999, as assigned to FPM Management, LLC by Assignment of
Management Agreement dated September 30, 2003.

7. Management Agreement between First Potomac Management, Inc. and FPR Holdings,
LP dated December, 1997, as assigned to FPM Management, LLC by Assignment of
Management Agreement dated September 30, 2003.

8. Management Agreement between First Potomac Management, Inc. and Savage dated
December, 1997, as assigned to FPM Management, LLC by Assignment of Management
Agreement dated September 30, 2003.

9. Management Agreement between First Potomac Management, Inc. and Newington
dated December, 1999, as assigned to FPM Management, LLC by Assignment of
Management Agreement dated September 30, 2003.

10. Management Agreement between First Potomac Management, Inc. and Crossways
Associates dated December, 1999, as assigned to FPM Management, LLC by
Assignment of Management Agreement dated September 30, 2003.

 



--------------------------------------------------------------------------------



 



Schedule 7.16

Employee Benefit Plans

Retirement Savings Plan under Section 401(k) of the Internal Revenue Code, as
more fully described in the SEC Filings.

 



--------------------------------------------------------------------------------



 



Schedule 7.19

Subsidiaries

 
First Rumsey LLC
First Snowden LLC
Rumsey Snowden Holding, LLC
Rumsey First LLC
Snowden First LLC
Columbia Holdings Associates LLC
Rumsey Snowden Investment LLC
FPM Management, LLC
Interstate Plaza Operating LLC
Interstate Plaza Holding LLC
Techcourt LLC
4212 Techcourt LLC
Crossways Associates LLC
FPR Initial Portfolio, LLC
FPR Realty, LLC
Greenbrier Holding Associates
Greenbrier /Norfolk Holding LLC
Greenbrier/Norfolk Investments LLC
GTC II First LLC
Norfolk First LLC
Kristina Way Investments LLC
Newington Terminal Associates LLC
Newington Terminal LLC
FPR-GP Holdings Inc.
FPR-GP Realty Inc.
FPR Holdings Limited Partnership

 



--------------------------------------------------------------------------------



 



Schedule 7.23(c)

Independent Building

NONE

 



--------------------------------------------------------------------------------



 



Schedule 7.23(d)

Conditions of Building; Asbestos

NONE

 



--------------------------------------------------------------------------------



 



Schedule 7.23(j)

Historic Status

NONE

 



--------------------------------------------------------------------------------



 



Schedule 7.23(l)

Rent Roll

[See Attached]

 



--------------------------------------------------------------------------------



 



Schedule 7.23(m)

Service Agreements

1. Exclusive Right to Lease Agreement dated January 21, 2003 between First
Potomac Management Inc. and Manekin LLC.

2. Management Agreement dated as of November 25, 2002 between Manekin, L.L.C.
and Rumsey First LLC and Snowden First LLC.

 



--------------------------------------------------------------------------------



 



Schedule 8.19

Employee Benefit Plans

Retirement Savings Plan under Section 401(k) of the Internal Revenue Code, as
more fully described in the SEC Filings.

 



--------------------------------------------------------------------------------



 



Schedule 9.1

Indebtedness

1. Note and Deed of Trust Assumption Agreement dated as of November 26, 2003
among Wells Fargo Bank Minnesota, N.A., a National Banking Association, as
Trustee for the Registered Holders of J.P. Morgan Chase Commercial Mortgage
Securities Corp., Commercial Mortgage Pass-Through Certificates, Series
2002-CIBC4 and Interstate Plaza Holding LLC, a Delaware limited liability
company, in the original principal amount of $8,700,000.00, as guaranteed by
that certain Indemnity and Guaranty Agreement dated as of November 26, 2003 by
First Potomac Realty Trust, a Maryland real estate investment trust and by First
Potomac Realty Investment, LP, a Delaware limited partnership, in favor of Wells
Fargo Bank Minnesota, N.A., a National Banking Association, as Trustee for the
Registered Holders of J.P. Morgan Chase Commercial Mortgage Securities Corp.,
Commercial Mortgage Pass-Through Certificates, Series 2002-CIBC4.

 



--------------------------------------------------------------------------------



 



Schedule 9.1(h)

Contingent Liabilities

NONE

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

     This First Amendment to Revolving Credit Agreement (this “First Amendment”)
amends that certain Revolving Credit Agreement (as amended hereby, the “Credit
Agreement”) dated as of December 31, 2003, and is made and entered into as of
the _____ day of February, 2004 by and among FIRST POTOMAC REALTY INVESTMENT
LIMITED PARTNERSHIP (“FPLP” or the “Borrower”), FLEET NATIONAL BANK (“Fleet”), a
national banking association, having its principal place of business at 100
Federal Street, Boston, Massachusetts 02109 and KEYBANK NATIONAL ASSOCIATION
(collectively with Fleet, the “Banks”) and FLEET NATIONAL BANK, as managing
administrative agent for itself and each other Bank.

     WHEREAS, the Banks and the Borrower have determined to make certain
amendments to the Credit Agreement, as set forth herein.

     NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration by each of the parties hereto, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:



1.   Capitalized terms used but not defined herein shall have the respective
meanings assigned to such terms in the Credit Agreement.   2.   The definition
of “Assignment of Contracts” contained in Section 1 of the Credit Agreement is
amended by inserting the word “in” immediately following the reference to
“Borrower’s interest” contained therein.   3.   The definition of “Borrowing
Base Availability” contained in Section 1 of the Credit Agreement is amended to
read in its entirety as follows:



    “Borrowing Base Availability. As of the date that any Loan is to be made
hereunder, an amount equal to the lesser of (i) 70 % (the “Advance Rate”) of the
Collateral Property Value at such time, provided that the Advance Rate shall be
automatically and permanently decreased to 65% at such time as the Collateral
Property Value multiplied by 65% would be at least equal to $50,000,000, and
(ii) the Collateral Debt Service Coverage Amount at such time, and provided,
further, that at no time may the Borrowing Base Availability otherwise
attributable to the Collateral Properties exceed 85% of the Appraised Value of
Collateral Properties as set forth in the most recent MAI Appraisals provided to
and approved by the Administrative Agent (it being acknowledged and agreed that
if the Borrowing Base Availability attributable to the Collateral Properties
would exceed 85% of the

-1-



--------------------------------------------------------------------------------



 



    Appraised Value of Collateral Properties, the Borrower may request that a
new MAI Appraisal be obtained for one or more Collateral Properties, at the
Borrower’s sole cost and expense, and the appraised value determined by such new
MAI Appraisal(s) shall then be the effective appraised value for the applicable
Collateral Properties for purposes of this definition. The amount available to
be drawn at any time shall be the Borrowing Base Availability less the Maximum
Drawing Amount and all outstanding Loans at such time.”



4.   The definition of “Eligible Assignee” contained in Section 1 of the Credit
Agreement is amended by inserting, at the end thereof, the following new
sentence:



    “In no event shall the Borrower or any Affiliate of the Borrower be an
Eligible Assignee.”



5.   Clause (c) of the definition of “Increase Conditions” contained in
Section 1 of the Credit Agreement is amended by inserting the words “an Eligible
Assignee and” immediately following the words “such financial institution shall
be” contained therein.   6.   The definition of “Tenant Estoppel” contained in
Section 1 of the Credit Agreement is amended by deleting each reference to the
word “Major” contained therein and replacing it with the following: “Collateral
Property”.   7.   Clause (c) of Section 2.3 of the Credit Agreement is amended
by inserting the word “and” immediately following the first reference to
“Applicable Base Rate Margin” contained therein.   8.   Clause (v) of
Section 2.4 of the Credit Agreement is amended to read in its entirety as
follows:



    “The Agent will promptly notify each Lender of any Completed Loan Request
and will cause a copy thereof to be delivered to each Lender on the same
Business Day received, or, in the case of a Libor Rate Loan, the next Business
Day, in each case absent circumstances outside of its control.”



9.   Section 2.8 of the Credit Agreement is amended by deleting the reference to
“$20,000,000” contained therein; and by inserting in place thereof the
following: “$50,000,000.”

-2-



--------------------------------------------------------------------------------



 



10.   Clauses (c) and (d) contained in Section 8.4 of the Credit Agreement are
each amended by deleting therefrom the words: “Upon the request of the Agent
and”.   11.   Clause (a) contained in Section 11.4 of the Credit Agreement is
amended by inserting a comma immediately following the word “creation” contained
therein.   12.   Section 12.9 of the Credit Agreement is amended: (i) by
deleting the reference to “Estoppel Agreements” contained in clause (b) thereof
and replacing it with the words “Tenant Estoppels; and (ii) by inserting the
following at the end thereof: “, in each case except to the extent waived by the
Agent with respect to tenants who are not tenants under Major Leases”.   13.  
The parenthetical contained in Section 12.14 of the Credit Agreement is amended
by deleting the reference to “Appraisal Determination Process” contained
therein; and by inserting in place thereof the following words: “the definition
thereof”.   14.   Clause (n) contained in Section 14.1 of the Credit Agreement
is amended by inserting at the end thereof the following:



    ”; or during any twelve-month period on or after the Closing Date,
individuals who at the beginning of such period constituted the Board of
Trustees of the Trust (together with any new directors whose election by the
Board of Trustees or whose nomination for election by the shareholders of the
Trust was approved by a vote of at least a majority of the members of the Board
of Trustees then in office who either were members of the Board of Trustees at
the beginning of such period or whose election or nomination for election was
previously so approved) ceased for any reason to constitute a majority of the
members of the Board of Trustees of the Trust then in office.”



15.   The second and third sentences contained in Section 14.2 of the Credit
Agreement are amended to read in their entirety as follows:



    “If any other Event of Default shall have occurred and be continuing, the
Agent may, and upon the request of the Majority Lenders shall, terminate the
unused portion of the Commitments or other commitment to extend credit
hereunder. No such termination of the Commitments or other commitment to extend
credit hereunder shall relieve the Borrower of any of the Obligations or

-3-



--------------------------------------------------------------------------------



 



    any of its existing obligations to the Agent or the Lenders arising under
other agreements or instruments.”



16.   The seventh sentence contained in Section 16.10(b) of the Credit Agreement
is amended by inserting the following proviso at the end thereof:



    ”, provided, however, that the Agent may not implement the proposed workout
plan without the Majority Lenders’ approval if the number of Lenders hereunder
is three or less.”



17.   The first sentence contained in Section 16.11 of the Credit Agreement is
amended by inserting at the end thereof the following:



    “and, at the request of the Majority Lenders, the Agent will resign if its
Commitment is no longer at least equal to that of the largest Commitment of any
Lender, unless such circumstance is a result of the merger or consolidation of
any of the other Lenders or a result of events other than the sale by the Agent
of any portion of its Commitment”.



18.   Section 16.11 of the Credit Agreement is further amended by inserting at
the end thereof the following new sentence:



    “The Agent may be removed at the direction of the Majority Lenders in the
event of a final judicial determination (in which the Agent had an opportunity
to be heard) that the Agent had acted in a grossly negligent manner or in
willful misconduct.”



19.   The third sentence contained in Section 18 of the Credit Agreement is
amended to add the following at the end thereof:



    ”, provided that such consent shall not be required at any time that an
Event of Default has occurred and is continuing.”



20.   Schedule 2 to the Credit Agreement is amended to read in its entirety as
set forth on Annex 1 attached hereto.   21.   The Borrower hereby represents and
warrants as follows:

(a) Representations in Credit Agreement. Both before and after giving effect to
this First Amendment, each of the representations and warranties made by or on
behalf of the Borrower, the Trust or any of their respective Subsidiaries
contained in the Credit Agreement or any of the other Loan Documents, was true
when made and is true on and as of the date hereof

-4-



--------------------------------------------------------------------------------



 



with the same full force and effect as if each of such representations and
warranties had been made on the date hereof and in this First Amendment, except
to the extent that such representations and warranties relate expressly to an
earlier date.

(b) No Events of Default. No Default or Event of Default exists on the date
hereof (both before and after giving effect to this First Amendment).

(c) Binding Effect of Documents. This First Amendment has been duly executed and
delivered by the Borrower and is in full force and effect as of the date hereof,
and the agreements and obligations of the Borrower contained herein constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms.



22.   Provisions of General Application.

(a) No Other Changes. Except as otherwise expressly provided by this First
Amendment, all of the terms, conditions and provisions of the Credit Agreement
and each of the other Loan Documents remain unaltered. The Credit Agreement and
this First Amendment shall be read and construed as one agreement.

(b) Governing Law. This First Amendment is intended to take effect as a sealed
instrument and shall be deemed to be a contract under the laws of the State of
New York. This First Amendment and the rights and obligations of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the laws of the State of New York (without regard to conflicts of laws
provisions).

(c) Binding Effect; Assignment. This First Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors in title and assigns.

(d) Counterparts. This First Amendment may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this First Amendment, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.

(e) Conflict with Other Agreements. If any of the terms of this First Amendment
shall conflict in any respect with any of the terms of any of the Credit
Agreement or any other Loan Document, the terms of this First Amendment shall be
controlling.

-5-



--------------------------------------------------------------------------------



 



(f) Condition Precedent. The effectiveness of this First Amendment is subject to
the condition precedent that the Agent shall have received, in form and
substance satisfactory to it, an executed original of this First Amendment from
the Borrower, the Trust and each of the Lenders.

     WITNESS the execution hereof, under seal, as of the day and year first
written above.

                  FLEET NATIONAL BANK,     individually and as Managing
Administrative Agent
 
           

  By:        

     

--------------------------------------------------------------------------------

   

  Name:    

  Title:    
 
                KEYBANK NATIONAL ASSOCIATION,     Individually
 
           

  By:        

     

--------------------------------------------------------------------------------

   

  Name:    

  Title:    

                          FIRST POTOMAC REALTY INVESTMENT         LIMITED
PARTNERSHIP    
 
                        By:   First Potomac Realty Trust., its sole general
partner
 
                   

      By:      (SEAL)    

       

--------------------------------------------------------------------------------

       

          Name:    

          Title:    

-6-



--------------------------------------------------------------------------------



 



         
ACCEPTED AND AGREED:
     
FIRST POTOMAC REALTY TRUST, Guarantor
   
 
       
By: 
    (SEAL)  

--------------------------------------------------------------------------------

   

  Name:    

  Title:    

-7-



--------------------------------------------------------------------------------



 



ANNEX 1

SCHEDULE 2

                  Bank

--------------------------------------------------------------------------------

  Commitment Amount

--------------------------------------------------------------------------------

  Commitment Percentage

--------------------------------------------------------------------------------

Fleet National Bank
One Federal Street
Boston, MA 02109
  $ 30,00,000       60 %
KeyBank National Association
  $ 20,000,000       40 %
TOTAL
  $ 50,000,000       100 %

-8-